EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

Dated as of August 31, 2009

among

SOTHEBY’S,
a Delaware corporation
SOTHEBY’S, INC.,
SOTHEBY’S FINANCIAL SERVICES, INC.,
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.,
OBERON, INC.,
THETA, INC.,
SOTHEBY’S VENTURES, LLC,
OATSHARE LIMITED,
SOTHEBY’S,
a company registered in England, and
SOTHEBY’S FINANCIAL SERVICES LIMITED,
as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,

THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender

and

GE CAPITAL MARKETS, INC. and HSBC BANK PLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

1.

AMOUNT AND TERMS OF CREDIT

1

 

 

 

 

 

1.1

Credit Facilities

1

 

1.2

Letters of Credit

7

 

1.3

Prepayments; Commitment Reductions

7

 

1.4

Use of Proceeds

11

 

1.5

Interest and Applicable Margins

11

 

1.6

Eligible Art Loans

14

 

1.7

Eligible Art Inventory

16

 

1.8

Cash Management Systems

18

 

1.9

Fees

18

 

1.10

Receipt of Payments

18

 

1.11

Application and Allocation of Payments

19

 

1.12

Loan Account and Accounting

20

 

1.13

Indemnity

20

 

1.14

Access

21

 

1.15

Taxes

22

 

1.16

Capital Adequacy; Increased Costs; Illegality

26

 

1.17

Credit Support

28

 

1.18

Conversion to Dollars and Sterling

28

 

1.19

Judgment Currency; Contractual Currency

29

 

1.20

Currency of Account

30

 

 

 

 

2.

CONDITIONS PRECEDENT

30

 

 

 

 

2.1

Conditions to the Initial Loans

30

 

2.2

Further Conditions to Each Loan

32

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES

33

 

 

 

 

3.1

Corporate Existence; Compliance with Law

33

 

3.2

Executive Offices, Collateral Locations, FEIN

33

 

3.3

Corporate Power, Authorization, Enforceable Obligations

34

 

3.4

Financial Disclosures

34

 

3.5

Material Adverse Effect

35

 

3.6

Ownership of Property; Liens

36

 

3.7

Labor Matters

36

 

3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

36

 

3.9

Government Regulation

37

 

3.10

Margin Regulations

37

 

3.11

Taxes

37

 

3.12

ERISA

38

i

--------------------------------------------------------------------------------




 

 

 

 

 

3.13

Litigation

39

 

3.14

Brokers

39

 

3.15

Intellectual Property

39

 

3.16

Full Disclosure

40

 

3.17

Environmental Matters

40

 

3.18

Insurance

41

 

3.19

Deposit

41

 

3.20

[Reserved]

41

 

3.21

Bonding; Licenses

41

 

3.22

Solvency

41

 

3.23

Sale-Leasebacks

42

 

3.24

U.S. Money-Laundering and Terrorism Regulatory Matters

42

 

3.25

Lending and Auction Regulatory Matters

43

 

 

 

4.

FINANCIAL STATEMENTS AND INFORMATION

43

 

 

 

 

4.1

Reports and Notices

43

 

4.2

Communication with Accountants

43

 

 

 

 

5.

AFFIRMATIVE COVENANTS

44

 

 

 

 

5.1

Maintenance of Existence and Conduct of Business

44

 

5.2

Payment of Charges

44

 

5.3

Books and Records

44

 

5.4

Insurance; Damage to or Destruction of Collateral

45

 

5.5

Compliance with Laws

46

 

5.6

Supplemental Disclosure

46

 

5.7

Intellectual Property

46

 

5.8

Environmental Matters

47

 

5.9

Landlords’ Agreements, Bailee Letters and Real Estate Purchases

47

 

5.10

Lending and Auction Regulatory Matters

48

 

5.11

Further Assurances

48

 

5.12

Art Loans and Art Inventory

48

 

5.13

Money-Laundering and Terrorism Regulatory Matters

49

 

5.14

New Subsidiaries

50

 

5.15

Immaterial Subsidiaries

50

 

5.16

York Avenue Transactions

50

 

5.17

Auction Guaranties

50

 

5.18

Data Protection Matters

50

 

 

 

6.

NEGATIVE COVENANTS

51

 

 

 

 

6.1

Mergers, Subsidiaries, Etc

51

 

6.2

Investments; Loans and Revolving Credit Advances

51

 

6.3

Indebtedness

52

 

6.4

Employee Loans and Affiliate Transactions

54

 

6.5

Capital Structure and Business

54

ii

--------------------------------------------------------------------------------




 

 

 

 

 

6.6

Guaranteed Indebtedness

55

 

6.7

Liens

55

 

6.8

Sale of Stock and Assets

56

 

6.9

ERISA

56

 

6.10

Financial Covenants

56

 

6.11

Hazardous Materials

56

 

6.12

Sale Leasebacks

56

 

6.13

Restricted Payments

56

 

6.14

Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year

57

 

6.15

No Impairment of Intercompany Transfers

58

 

6.16

Real Estate Purchases

58

 

6.17

Changes Relating to Material Contracts

58

 

 

 

7.

TERM

58

 

 

 

 

7.1

Termination

58

 

7.2

Survival of Obligations Upon Termination of Financing Arrangements

59

 

 

 

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

59

 

 

 

 

8.1

Events of Default

59

 

8.2

Remedies

61

 

8.3

Waivers by Credit Parties

61

 

 

 

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

62

 

 

 

 

9.1

Assignment and Participations

62

 

9.2

Appointment of Agent

65

 

9.3

Agent’s Reliance, Etc

65

 

9.4

GE Capital and Affiliates

66

 

9.5

Lender Credit Decision

66

 

9.6

Indemnification

67

 

9.7

Successor Agent and Fronting Lender

67

 

9.8

Setoff and Sharing of Payments

68

 

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

69

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

74

 

 

 

 

10.1

Successors and Assigns

74

 

 

 

 

11.

MISCELLANEOUS

75

 

 

 

 

 

11.1

Complete Agreement; Modification of Agreement

75

 

11.2

Amendments and Waivers

75

 

11.3

Fees and Expenses

77

 

11.4

No Waiver

78

iii

--------------------------------------------------------------------------------




 

 

 

 

 

11.5

Remedies

78

 

11.6

Severability

78

 

11.7

Conflict of Terms

79

 

11.8

Confidentiality

79

 

11.9

GOVERNING LAW

79

 

11.10

Notices

80

 

11.11

Section Titles

81

 

11.12

Counterparts

81

 

11.13

WAIVER OF JURY TRIAL

81

 

11.14

Press Releases and Related Matters

81

 

11.15

Reinstatement

82

 

11.16

Advice of Counsel

82

 

11.17

No Strict Construction

82

 

11.18

PATRIOT Act

82

 

 

 

12.

CROSS-GUARANTY

82

 

 

 

 

12.1

Cross-Guaranty

83

 

12.2

Waivers by Borrowers

83

 

12.3

Benefit of Guaranty

84

 

12.4

Waiver of Subrogation, Etc

84

 

12.5

Subordination by U.K. Borrowers

84

 

12.6

Election of Remedies

85

 

12.7

Liability Cumulative

86

iv

--------------------------------------------------------------------------------




 

 

 

 

INDEX OF APPENDICES

 

 

 

 

Annex A (Recitals)

-

Definitions

 

Annex B (Section 1.2)

-

Letters of Credit

 

Annex C (Section 1.8)

-

Cash Management System

 

Annex D (Section 2.1(a))

-

Closing Checklist

 

Annex E (Section 4.1(a))

-

Financial Statements and Projections — Reporting

 

Annex F (Section 4.1(b))

-

Collateral Reports

 

Annex G (Section 6.10)

-

Financial Covenants

 

Annex H (Section 9.9(a))

-

Lenders’ Wire Transfer Information

 

Annex I (Section 11.10)

-

Notice Addresses

 

Annex J (from Annex A -

-

 

 

Commitments definition)

 

Commitments as of Closing Date

 

 

 

 

 

Exhibit 1.1(a)(i)

-

Form of Notice of Revolving Credit Advance

 

Exhibit 1.1(a)(ii)-A

-

Form of Revolving Note (U.S. Borrowers)

 

Exhibit 1.1(a)(ii)-B

-

Form of Revolving Note (U.K. Borrowers)

 

Exhibit 1.1(a)(ii)-C

-

Form of Fronting Lender Note

 

Exhibit 1.1(b)(ii)-A

-

Form of Swing Line Note (U.S. Borrowers)

 

Exhibit 1.1(b)(ii)-B

-

Form of Swing Line Note (U.K. Borrowers)

 

Exhibit 1.5(e)

-

Form of Notice of Conversion/Continuation

 

Exhibit 4.1(A)

-

Form of Borrowing Base Certificate

 

Exhibit 4.1(B)

-

Form of Art Loan Receivables Report

 

Exhibit 4.1(C)

-

Form of Art Inventory Report

 

Exhibit 9.1(a)

-

Form of Assignment Agreement

 

Exhibit B

-

Application for Standby Letter of Credit

 

Exhibit C

-

Form of Compliance Certificate

 

Schedule 1.1

-

Agent’s Representatives

 

Schedule 1.5

-

Mandatory Cost

 

Disclosure Schedule 1.4

-

Sources and Uses; Funds Flow Memorandum

 

Disclosure Schedule 3.1

-

Type of Entity; State of Organization

 

Disclosure Schedule 3.2

-

Executive Offices, Collateral Locations, FEIN

 

Disclosure Schedule 3.4(a)

-

Financial Statements

 

Disclosure Schedule 3.4(b)

-

Projections

 

Disclosure Schedule 3.6

-

Real Estate and Leases

 

Disclosure Schedule 3.7

-

Labor Matters

 

Disclosure Schedule 3.8

-

Ventures, Subsidiaries and Affiliates; Outstanding Stock

 

Disclosure Schedule 3.11

-

Tax Matters

 

Disclosure Schedule 3.12(a)

-

ERISA Plans

 

Disclosure Schedule 3.12(c)

-

U.K. Pension Plans

 

Disclosure Schedule 3.13(a)

-

Litigation

 

Disclosure Schedule 3.14

-

Brokers

 

Disclosure Schedule 3.15

-

Intellectual Property

 

Disclosure Schedule 3.17

-

Hazardous Materials

 

v

--------------------------------------------------------------------------------




 

 

 

 

Disclosure Schedule 3.18

-

Insurance

 

Disclosure Schedule 3.19

-

Deposit and Disbursement Accounts

 

Disclosure Schedule 3.21

-

Bonds; Patent, Trademark Licenses

 

Disclosure Schedule 5.15

-

Immaterial Subsidiaries

 

Disclosure Schedule 5.16

-

York Avenue Lender Recourse

 

Disclosure Schedule 6.3

-

Indebtedness

 

Disclosure Schedule 6.4(a)

-

Transactions with Affiliates

 

Disclosure Schedule 6.7

-

Existing Liens

 

vi

--------------------------------------------------------------------------------



                    This CREDIT AGREEMENT (this “Agreement”), dated as of August
31, 2009, among Sotheby’s, a Delaware corporation (“Parent”), Sotheby’s, Inc., a
New York corporation (“Sotheby’s, Inc.”), Sotheby’s Financial Services, Inc., a
Nevada corporation (“SFS Inc.”), Sotheby’s Financial Services California, Inc.,
a Nevada corporation (“SFS California”), Oberon, Inc., a Delaware corporation
(“Oberon”), Theta, Inc., a Delaware corporation (“Theta”), Sotheby’s Ventures,
LLC, a New York limited liability company (“Ventures LLC” and, collectively with
Parent, Sotheby’s, Inc., SFS Inc., SFS California, Oberon and Theta, the “U.S.
Borrowers”), Oatshare Limited, a company registered in England (“Oatshare”),
Sotheby’s, a company registered in England (“Sotheby’s U.K.”), and Sotheby’s
Financial Services Limited, a company registered in England (“SFS Ltd.” and,
collectively with Oatshare and Sotheby’s U.K., the “U.K. Borrowers” and,
collectively with the U.S. Borrowers, the “Borrowers”); the other Credit Parties
signatory hereto; General Electric Capital Corporation, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself, as a Lender and as
Fronting Lender, and as Agent for the Lenders and the Fronting Lender (in such
capacity, “Agent”), and the other Lenders signatory hereto from time to time.

RECITALS

                    WHEREAS, Borrowers have requested that Lenders extend
revolving credit facilities to Borrowers of up to Two Hundred Million Dollars
($200,000,000) in the aggregate to provide (a) working capital financing for
Borrowers, (b) funds for other general corporate purposes of Borrowers and (c)
funds for other purposes permitted hereunder; and for these purposes, Lenders
are willing to make certain loans and other extensions of credit to Borrowers of
up to such amount upon the terms and conditions set forth herein; and

                    WHEREAS, Borrowers have agreed to secure all of the Secured
Obligations by granting to Agent, for the benefit of Agent and the other Secured
Parties, a security interest in and lien upon all of their existing and
after-acquired personal property; and

                    WHEREAS, capitalized terms used in this Agreement shall have
the meanings ascribed to them in Annex A and, for purposes of this Agreement and
the other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants hereinafter contained, and for other good and valuable
consideration, the parties hereto agree as follows:

1. AMOUNT AND TERMS OF CREDIT

                    1.1 Credit Facilities.

                    (a) Revolving Credit Facility.

                              (i) Subject to the terms and conditions hereof,
(a) each Lender agrees to make available, from time to time until the Commitment
Termination Date, its Pro Rata Share

1

--------------------------------------------------------------------------------



of advances (each, a “Dollar Revolving Credit Advance”) in Dollars to U.S.
Borrowers and (b) except as otherwise provided in the last sentence of this
paragraph, each of the Sterling Lenders and the Fronting Lender agrees to make
available, from time to time until the Commitment Termination Date, its Pro Rata
Share (or, in the case of the Fronting Lender, the Fronted Percentage) of
advances (each a “Sterling Revolving Credit Advance”) in Sterling to the U.K.
Borrowers. Each Non-Sterling Lender shall purchase an undivided participation
interest in each such Sterling Revolving Credit Advance from the Fronting Lender
in accordance with Section 9.9(e)(i). The Fronting Lender shall not be required
to, and shall not, fund its share of any Sterling Revolving Credit Advance at
any time that any condition precedent set forth in Section 2.2 is not satisfied
if the Fronting Lender shall have received at least one Business Day’s prior
written notice from Non-Sterling Lenders having Commitments equal to or greater
than 66 2/3% of the Fronted Percentage instructing it not to fund its share of a
Sterling Revolving Credit Advance. The Pro Rata Share of the aggregate Revolving
Loan of any Lender shall not at any time exceed its separate Commitment. The
obligations of each Lender to make Loans or purchase participation interests
therein under this Agreement shall be several and not joint. Until the
Commitment Termination Date, Borrowers may borrow, repay and reborrow under this
Section 1.1(a); provided, that (i) the amount of any Revolving Credit Advance to
be made at any time to a U.S. Borrower shall not exceed U.S. Borrowing
Availability at such time and (ii) the Dollar Equivalent of the amount of any
Revolving Credit Advance to be made at any time to a U.K. Borrower shall not
exceed U.K. Borrowing Availability at such time. The Dollar Equivalent of each
outstanding Revolving Credit Advance, Swing Line Advance and Letter of Credit
Obligation shall be recalculated hereunder on each date on which it shall be
necessary to determine the Revolving Loan Outstandings, as determined by Agent
in its sole discretion; provided, that Agent shall recalculate the Dollar
Equivalent of the Revolving Loan Outstandings at least one time each calendar
month and otherwise in accordance with Section 1.18. U.S. Borrowing Availability
or U.K. Borrowing Availability, or both, may be reduced by Reserves imposed by
Agent in its sole reasonable credit judgment. Each Revolving Credit Advance
shall be made on notice by Borrower Representative to one of the representatives
of Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (x) 11:00 a.m. (New York time) on the
Business Day of the proposed Revolving Credit Advance, in the case of an Index
Rate Loan in Dollars or (y) 11:00 a.m. (New York time) on the date which is
three (3) Business Days prior to the proposed Revolving Credit Advance, in the
case of a LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”)
must be given in writing (by telecopy or overnight courier) substantially in the
form of Exhibit 1.1(a)(i), and shall include the information required in such
Exhibit and such other information as may be required by Agent. If any Borrower
desires to have any Revolving Credit Advance be made as a LIBOR Loan, Borrower
Representative must comply with Section 1.5(e). A Revolving Credit Advance may
not be drawn in Sterling if Agent determines at any time prior to 12:00 p.m.
(New York time) on the date of such proposed Revolving Credit Advance that by
reason of any change in currency availability, unusual instability in currency
exchange rates or exchange controls it is, or will be, impracticable for such
Revolving Credit Advance to be made in the Sterling. In such event, the proposed
Revolving Credit Advance shall be made in Dollars.

                              (ii) Except as provided in Section 1.12, each
Borrower shall execute and deliver to each Lender a note to evidence the
Commitment of, and Revolving Credit Advances made by, that Lender. Each note
shall be in the principal amount of the Commitment of the applicable Lender,
dated the Closing Date (or such later date as such Lender becomes

2

--------------------------------------------------------------------------------



party to this Agreement pursuant to Section 9.1(a) or modifies its Commitment
pursuant to Section 9.1(a)) and substantially in the form of Exhibit
1.1(a)(ii)-A (in the case of the U.S. Borrowers) or Exhibit 1.1(a)(ii)-B (in the
case of the U.K. Borrowers) (each a “Revolving Note” and, collectively, the
“Revolving Notes”). Each Revolving Note shall represent the joint and several
obligation of the applicable Borrowers to pay the amount of the applicable
Lender’s Commitment or, if less, such Lender’s Pro Rata Share of the aggregate
unpaid principal amount of all Revolving Credit Advances made to the U.S.
Borrowers or the U.K. Borrowers, as applicable, together with interest thereon
as prescribed in Section 1.5. In addition, each U.K. Borrower shall execute and
deliver to the Fronting Lender a note to evidence the obligation of, and
Sterling Revolving Credit Advances made by, the Fronting Lender. Such note shall
be in the principal amount of the Sterling Subfacility Limit dated the Closing
Date (or such later date as such Person shall become the Fronting Lender
pursuant to Section 9.7(b)) and substantially in the form of Exhibit
1.1(a)(ii)-C (the “Fronting Lender Note”). The Fronting Lender Note shall
represent the joint and several obligation of the U.K. Borrowers to pay the
Fronted Percentage of the aggregate unpaid principal amount of all Sterling
Revolving Credit Advances made to the U.K. Borrowers, together with interest
thereon as prescribed in Section 1.5. The entire unpaid balance of the aggregate
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date.

                              (iii) Anything in this Agreement to the contrary
notwithstanding, at the request of Borrower Representative, in its discretion
Agent may (but shall have absolutely no obligation to), make Revolving Credit
Advances (i) to U.S. Borrowers on behalf of Lenders in Dollars in amounts that
cause the sum of (a) the aggregate outstanding balance of the Revolving Credit
Advances and Swing Line Advances outstanding to the U.S. Borrowers plus (b) the
Dollar Equivalent of the outstanding amount of Letter of Credit Obligations
incurred for the benefit of the U.S. Borrowers to exceed the U.S. Borrowing Base
or (ii) to U.K. Borrowers on behalf of the Sterling Lenders and the Fronting
Lender in Sterling in amounts that cause the sum of (a) the Dollar Equivalent of
the aggregate outstanding balance of the Revolving Credit Advances and Swing
Line Advances outstanding to the U.K. Borrowers plus (b) the Dollar Equivalent
of the outstanding amount of Letter of Credit Obligations incurred for the
benefit of the U.K. Borrowers to exceed the U.K. Borrowing Base (any such excess
Revolving Credit Advances are herein referred to collectively as
“Overadvances”); provided, that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s, Swing Line Lender’s, Fronting Lender’s or
Lenders’ right to refuse to make any further Overadvances, Swing Line Advances
or Revolving Credit Advances, or incur any Letter of Credit Obligations, as the
case may be, at any time that an Overadvance exists and (B) no Overadvance shall
result in a Default or Event of Default based on Borrowers’ failure to comply
with Section 1.3(b)(ii) for so long as Agent permits such Overadvance to be
outstanding, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2 have not been met. All Overadvances shall constitute Index Rate
Loans (in the case of Overadvances denominated in Dollars) or LIBOR Loans having
a one-month LIBOR Period (in the case of Overadvances denominated in Sterling),
shall bear interest at the Default Rate and shall be payable on the earlier of
demand or the Commitment Termination Date. Except as otherwise provided in
Section 1.11(b), the authority of Agent to make Overadvances is limited to an
aggregate amount not to exceed a Dollar Equivalent of $15,000,000 at any time,
shall not cause the Dollar Equivalent of the aggregate Revolving Loan to exceed
the Maximum Amount,

3

--------------------------------------------------------------------------------



and may be revoked prospectively by a written notice to Agent signed by the
Requisite Lenders; provided, that Overadvances made other than for the purpose
of protecting or preserving the Collateral shall not remain outstanding for more
than sixty (60) days without the written consent of Requisite Lenders. Agent
shall use commercially reasonable efforts to provide notice to Lenders following
the making of an Overadvance (unless one or more Overadvances are already
outstanding as of the date of such Overadvance).

                    (b) Swing Line Facility.

                              (i) Agent shall notify the Swing Line Lender upon
Agent’s receipt of any Notice of Revolving Credit Advance in respect of a
Revolving Credit Advance (a) to be denominated in Dollars and to bear interest
by reference to the Dollar Index Rate or (b) to be denominated in Sterling and
to bear interest by reference to the Sterling Index Rate. Subject to the terms
and conditions hereof, the Swing Line Lender may, but shall have no duty to, in
accordance with any such notice, make available from time to time until the
Commitment Termination Date advances (each, a “Swing Line Advance”) (a) in
Dollars to the U.S. Borrowers or (b) in Sterling to the U.K. Borrowers. The
provisions of this Section 1.1(b) shall not relieve Lenders or the Fronting
Lender of their obligations to make Revolving Credit Advances under Section
1.1(a); provided, that if the Swing Line Lender makes a Swing Line Advance
pursuant to any such notice, such Swing Line Advance shall be in lieu of any
Revolving Credit Advance that otherwise may be made by the Lenders or the
Fronting Lender pursuant to such notice. The aggregate amount of Swing Line
Advances outstanding shall not exceed at any time the Swing Line Availability as
of such time. Until the Commitment Termination Date, the Borrowers may from time
to time borrow, repay and reborrow under this Section 1.1(b). Each Swing Line
Advance shall be made pursuant to a Notice of Revolving Credit Advance delivered
to Agent by Borrower Representative on behalf of the applicable Borrower in
accordance with Section 1.1(a). Any such notice must be given no later than (x)
3:00 p.m. (New York time) on the Business Day of the proposed Swing Line
Advance, in the case of a Swing Line Advance in Dollars or (y) 10:00 a.m. (New
York time) on the date which is two (2) Business Days prior to the proposed
Swing Line Advance, in the case of a Swing Line Advance in Sterling. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from Requisite Lenders instructing it not to make a Swing Line Advance, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Sections 2.2, be entitled to fund that Swing Line Advance, and to
have each Lender make Revolving Credit Advances in accordance with Section
1.1(b)(iii) or 1.1(b)(iv), as applicable, or purchase participating interests in
accordance with Section 1.1(b)(v). If any Lender shall fail to make available to
Agent its Pro Rata Share (or, in the case of any Swing Line Advance in Sterling,
the Fronting Lender shall fail to make available the Fronted Percentage) of any
Revolving Credit Advance in accordance with Section 1.1(b)(iii) or 1.1(b)(iv),
as applicable, Borrowers shall repay the outstanding principal amount of the
portion of the Swing Line Loan then outstanding due to such failure upon demand
therefor by Agent.

                              (ii) Each Borrower shall execute and deliver to
the Swing Line Lender a promissory note to evidence the Swing Line Commitment.
Such note shall be in the principal amount of the Swing Line Commitment of the
Swing Line Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(b)(ii)-A (in the case of the U.S. Borrowers) or Exhibit 1.1(b)(ii)-B
(in the case of the U.K. Borrowers) (each, a “Swing Line Note” and,
collectively, the

4

--------------------------------------------------------------------------------



“Swing Line Notes”). Each Swing Line Note shall represent the joint and several
obligation of the applicable Borrowers to pay the amount of the Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all Swing Line
Advances made to the U.S. Borrowers or the U.K. Borrowers, as applicable,
together with interest thereon as prescribed in Section 1.5. The entire unpaid
balance of the Swing Line Loan and all other noncontingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date if not sooner paid in full.

                              (iii) The Swing Line Lender, at any time and from
time to time no less frequently than once weekly, shall on behalf of the
Borrower Representative (and the Borrower Representative hereby irrevocably
authorizes the Swing Line Lender to so act on its behalf) request each Lender
(including the Swing Line Lender) to make available to the U.S. Borrowers its
Pro Rata Share of a Revolving Credit Advance in Dollars equal to the principal
amount of the portion of the Swing Line Loan denominated in Dollars and
outstanding on the date such notice is given (the “Refunded Dollar Swing Line
Loan”). Unless any of the events described in Sections 8.1(g) or 8.1(h) has
occurred (in which event the procedures of Section 1.1(b)(v) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Credit Advance are then satisfied, each Lender shall
disburse directly to Agent its Pro Rata Share of such Revolving Credit Advance
on behalf of the Swing Line Lender prior to 3:00 p.m. (New York time) in
immediately available funds in Dollars on the Business Day next succeeding the
date that notice is given. The proceeds of each such Revolving Credit Advance
shall be immediately paid to the Swing Line Lender and applied to repay the
Refunded Dollar Swing Line Loan.

                              (iv) The Swing Line Lender, at any time and from
time to time no less frequently than once weekly, shall on behalf of the
Borrower Representative (and the Borrower Representative hereby irrevocably
authorizes the Swing Line Lender to so act on its behalf) request each Sterling
Lender (including the Swing Line Lender, as applicable) and the Fronting Lender
to make available to the U.K. Borrowers its Pro Rata Share (or, in the case of
the Fronting Lender, the Fronted Percentage) of a Revolving Credit Advance in
Sterling equal to the principal amount of the portion of the Swing Line Loan
denominated in Sterling and outstanding on the date such notice is given (the
“Refunded Sterling Swing Line Loan”). Unless any of the events described in
Sections 8.1(g) or 8.1(h) has occurred (in which event the procedures of Section
1.1(b)(v) shall apply) and regardless of whether the conditions precedent set
forth in this Agreement to the making of a Revolving Credit Advance are then
satisfied, each Sterling Lender and the Fronting Lender shall disburse directly
to Agent its Pro Rata Share (or, in the case of the Fronting Lender, the Fronted
Percentage) of such Revolving Credit Advance on behalf of the Swing Line Lender
prior to 3:00 p.m. (New York time) in immediately available funds in Sterling on
the second Business Day next succeeding the date that notice is given. The
proceeds of each such Revolving Credit Advance shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Sterling Swing Line Loan.
Each Non-Sterling Lender shall purchase an undivided participation interest in
each such Sterling Revolving Credit Advance from the Fronting Lender in
accordance with Section 9.9(e)(i).

                              (v) If, prior to refunding a portion of the Swing
Line Loan with a Revolving Credit Advance pursuant to Section 1.1(b)(iii) or
1.1(b)(iv), one of the events

5

--------------------------------------------------------------------------------



described in Sections 8.1(g) or 8.1(h) has occurred, then, subject to the
provisions of Section 1.1(b)(vi) below:

 

 

 

          (A) in the case of any portion of the Swing Line Loan denominated in
Dollars, each Lender shall, on the date such Revolving Credit Advance was to
have been made pursuant to Section 1.1(b)(iii), purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan in an amount
equal to its Pro Rata Share of such portion of the Swing Line Loan. Upon
request, each Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds in Dollars, the amount of each such participation
interest; or

 

 

 

          (B) in the case of any portion of the Swing Line Loan denominated in
Sterling, each Sterling Lender and the Fronting Lender shall, on the date such
Revolving Credit Advance was to have been made pursuant to Section 1.1(b)(iv),
purchase from the Swing Line Lender an undivided participation interest in the
Swing Line Loan in an amount equal to its Pro Rata Share (or, in the case of the
Fronting Lender, the Fronted Percentage) of such portion of the Swing Line Loan.
Upon request, each Sterling Lender and the Fronting Lender shall promptly
transfer to the Swing Line Lender, in immediately available funds in Sterling,
the amount of each such participation interest. Each Non-Sterling Lender shall
purchase an undivided participation interest in each such participation interest
purchased by the Fronting Lender in accordance with Section 9.9(e)(i).

                              (vi) Each Lender’s and the Fronting Lender’s
obligation to make Revolving Credit Advances in accordance with Sections
1.1(b)(iii) and 1.1(b)(iv) and to purchase participation interests in accordance
with Section 1.1(b)(v) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender or the Fronting Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Lender or the Fronting Lender does not make available to
Agent or the Swing Line Lender, as applicable, the amount required pursuant to
Sections 1.1(b)(iii), 1.1(b)(iv) or 1.1(b)(v), as the case may be, the Swing
Line Lender shall be entitled to recover such amount on demand from such Lender
or the Fronting Lender, as applicable, together with interest thereon for each
day from the date of non-payment until such amount is paid in full (x) in the
case of any portion of the Swing Line Loan denominated in Dollars, at the
Federal Funds Rate for the first two Business Days and at the Dollar Index Rate
thereafter or (y) in the case of any portion of the Swing Line Loan denominated
in Sterling, at the Sterling Index Rate.

                    (c) Reliance on Notices; Appointment of Borrower
Representative. Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by Agent to be genuine. Agent
may assume that each Person executing and delivering any notice in accordance
herewith was duly authorized, unless the responsible individual acting thereon
for

6

--------------------------------------------------------------------------------



Agent has actual knowledge to the contrary. Each Borrower hereby designates
Parent as its representative and agent on its behalf for the purposes of issuing
Notices of Revolving Credit Advances and Notices of Conversion/Continuation,
giving instructions with respect to the disbursement of the proceeds of the
Loans, selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Borrower Representative hereby accepts such appointment. Agent and each Lender
may regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

                    1.2 Letters of Credit.

                    Subject to and in accordance with the terms and conditions
contained herein and in Annex B, Borrower Representative, on behalf of the
applicable Borrower (and any Subsidiary thereof that may be a co-applicant on
any applicable Letter of Credit), shall have the right to request, and Lenders
agree to incur, or purchase participations in, Letter of Credit Obligations.

                    1.3 Prepayments; Commitment Reductions.

                    (a) Voluntary Prepayments; Reductions in Commitments.

                              (i) Borrower Representative shall notify Agent
(and, in the case of prepayment of a Swing Line Loan, the Swing Line Lender) by
telephone confirmed in writing of any prepayment of a Loan hereunder (i) in the
case of a LIBOR Loan, not later than 4:00 p.m. (New York time) on the date which
is three (3) Business Days before the date of such prepayment, and (ii) in the
case of an Index Rate Loan, not later than 11:00 a.m. (New York time) on the
date of such prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Loan or portion thereof to
be prepaid. Promptly following receipt of any such notice, Agent shall provide
notice to Lenders thereof. Each partial prepayment of any Loan shall be in a
minimum amount of (i) if denominated in Dollars, $5,000,000 or an integral
multiple of $1,000,000 in excess of such amount or (ii) if denominated in
Sterling, £3,000,000 or an integral multiple of £500,000 in excess of such
amount.

                              (ii) Borrowers may at any time, on at least five
(5) days’ prior written notice by Borrower Representative to Agent of the intent
of the Borrowers to effect such a reduction and at least two (2) days’ prior
written notice by Borrower Representative to Agent of the exact date on which
such reduction shall occur, permanently reduce (but not terminate) the
Commitment; provided, that (A) any such reduction shall be in a minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of such amount, (B)
the Commitment

7

--------------------------------------------------------------------------------



shall not be reduced to an amount less than the greater of (i) $75,000,000, and
(ii) the sum of (x) the Dollar Equivalent of the amount of the aggregate
Revolving Loan then outstanding and (y) the Dollar Equivalent of the Swing Line
Loan then outstanding, and (C) after giving effect to such reductions, Borrowers
shall comply with Sections 1.3(b)(i) and (ii). In addition, Borrowers may at any
time, on at least ten (10) days’ prior written notice by Borrower Representative
to Agent of the intent of the Borrowers to effect such a termination and at
least two (2) days’ prior written notice by Borrower Representative to Agent of
the exact date on which such termination shall occur, terminate the Commitment;
provided, that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B hereto.
Any reduction or termination of the Commitment must be accompanied by payment of
the Fee required by Section 1.9(c), if any, plus the payment of any LIBOR
funding breakage costs in accordance with Section 1.13(b). Upon any such
reduction or termination of the Commitment, each Borrower’s right to request
Revolving Credit Advances, or request that Letter of Credit Obligations be
incurred on its behalf, or request Swing Line Advances, shall simultaneously be
permanently reduced or terminated, as the case may be; provided, that a
permanent reduction of the Commitment below $100,000,000 shall require a
corresponding pro rata reduction in the Sterling Subfacility Limit and the L/C
Sublimit to the extent of such reduction below $100,000,000.

                    (b) Mandatory Prepayments.

                              (i) If at any time the aggregate outstanding
balance of the Revolving Loan and the Swing Line Loan exceeds the Maximum
Amount, Borrowers shall immediately repay the aggregate outstanding Revolving
Credit Advances and Swing Line Advances to the extent required to eliminate such
excess. If any such excess remains after repayment in full of the aggregate
outstanding Revolving Credit Advances and Swing Line Advances, Borrowers shall
provide cash collateral for the Letter of Credit Obligations in the manner set
forth in Annex B to the extent of such remaining excess. If at any time the
Dollar Equivalent of the aggregate outstanding principal balance of Revolving
Credit Advances and Swing Line Advances outstanding to the U.K. Borrowers and
the Dollar Equivalent of the outstanding Letter of Credit Obligations incurred
on behalf of the U.K. Borrowers, in the aggregate, exceed the Sterling
Subfacility Limit, the U.K. Borrowers shall, at Agent’s request, immediately
repay such Revolving Credit Advances and Swing Line Advances to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of the aggregate outstanding principal balance of such Revolving Credit
Advances and Swing Line Advances, the U.K. Borrowers shall, at Agent’s request,
provide cash collateral for such Letter of Credit Obligations in the manner set
forth in Annex B to the extent of such remaining excess.

                              (ii) If at any time the aggregate outstanding
balance of the Revolving Credit Advances and Swing Line Advances outstanding to
the U.S. Borrowers and the Dollar Equivalent of the Letter of Credit Obligations
incurred on behalf of the U.S. Borrowers, in the aggregate, exceed the U.S.
Borrowing Base, the U.S. Borrowers shall immediately repay such outstanding
Revolving Credit Advances and Swing Line Advances to the extent required to
eliminate such excess. If any such excess remains after repayment in full of
such outstanding Revolving Credit Advances and Swing Line Advances, the U.S.
Borrowers shall provide cash collateral for such Letter of Credit Obligations in
the manner set forth in Annex B to the extent

8

--------------------------------------------------------------------------------



of such remaining excess. If at any time the Dollar Equivalent of the aggregate
outstanding balance of the Revolving Credit Advances and Swing Line Advances
outstanding to the U.K. Borrowers and the Dollar Equivalent of the Letter of
Credit Obligations incurred on behalf of the U.K. Borrowers, in the aggregate,
exceed the U.K. Borrowing Base, the U.K. Borrowers shall immediately repay such
outstanding Revolving Credit Advances and Swing Line Advances to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of the aggregate outstanding principal balance of such Revolving Credit
Advances and Swing Line Advances, the U.K. Borrowers shall, at Agent’s request,
provide cash collateral for such Letter of Credit Obligations in the manner set
forth in Annex B to the extent of such remaining excess. Notwithstanding the
foregoing, any Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid
in accordance with Section 1.1(a)(iii).

                              (iii) Subject to Section 1.3(c), immediately upon
receipt by any Sotheby Entity of any cash proceeds of any asset disposition, the
applicable Borrower (which is the Borrower that received such cash proceeds or,
if such cash proceeds are received by a Sotheby Entity other than a Borrower,
which is the Borrower that is the most direct holder of Stock of such Sotheby
Entity) shall prepay the Secured Obligations (and cash collateralize the Letter
of Credit Obligations, as applicable) in an amount equal to all of such
proceeds, net of (A) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by Sotheby Entities in connection therewith (in each case, paid to
non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Encumbrances
hereunder), if any, and (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith. Any such prepayment shall be
applied in accordance with Section 1.3(d) or (e), as applicable. The following
shall not be subject to mandatory prepayment under this clause (iii): (1)
proceeds of sales of Inventory in the ordinary course of business; (2) asset
dispositions giving rise to proceeds having a Dollar Equivalent of less than
$1,000,000 in the aggregate for any Fiscal Year; and (3) asset disposition
proceeds with respect to Equipment or Fixtures that are reinvested in Equipment
or Fixtures within one hundred and eighty (180) days of receipt thereof;
provided, that the Borrower Representative notifies Agent of its intent to
reinvest at the time such proceeds are received and when such reinvestment
occurs.

                              (iv) Subject to Section 1.3(c), if any Sotheby
Entity issues Stock to any entity other than another Sotheby Entity, no later
than the Business Day following the date of receipt of any cash proceeds
thereof, the applicable Borrower (which is the Borrower that received such cash
proceeds or, if such cash proceeds are received by a Sotheby Entity other than a
Borrower, which is the Borrower that is the most direct holder of Stock of such
Sotheby Entity) shall prepay the Secured Obligations (and cash collateralize
Letter of Credit Obligations, as applicable) in an amount equal to all such
proceeds, net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith. Any such prepayment shall
be applied in accordance with Section 1.3(d) or (e), as applicable. The
following shall not be subject to prepayment under this clause (iv) up to a
Dollar Equivalent of $1,000,000 in the aggregate for any Fiscal Year: (1)
proceeds of Stock issuances to employees of any Sotheby Entity and (2) proceeds
of Stock issuances to Persons that hold Stock of Parent as of the Closing Date.

9

--------------------------------------------------------------------------------



                    (c) Adjustments to Mandatory Prepayment Amounts. The
Borrowers shall be required to make any prepayment otherwise payable pursuant to
Sections 1.3(b)(iii), 1.3(b)(iv) or 5.4 only to the extent that the amount of
such prepayment exceeds (i) in the case of the U.S. Borrowers, the U.S.
Borrowing Availability as of the date of such required prepayment or (ii) in the
case of the U.K. Borrowers, the U.K. Borrowing Availability as of the date of
such required prepayment, in each case as set forth in a Borrowing Base
Certificate delivered as of the date of such required prepayment. In addition,
if, after giving effect to the previous sentence, any U.K. Borrower shall be
required to make a prepayment pursuant to Sections 1.3(b)(iii), 1.3(b)(iv) or
5.4 in excess of the outstanding principal balance of the Revolving Credit
Advances and Swing Line Advances outstanding to the U.K. Borrowers and the
Letter of Credit Obligations incurred on behalf of the U.K. Borrowers, in the
aggregate, as of such date, then the U.S. Borrowers shall be jointly and
severally liable to make a prepayment of the Loans (and cash collateralize the
Letter of Credit Obligations) (in addition to any prepayment made by such U.K.
Borrower pursuant to Sections 1.3(b)(iii), 1.3(b)(iv) or 5.4, as applicable) in
an amount equal to (i) the amount of such excess minus (ii) the U.S. Borrowing
Availability as of the date of such required prepayment as set forth in a
Borrowing Base Certificate delivered to Agent.

                    (d) Application of Mandatory Prepayments by U.S. Borrowers.
Subject to the terms of the Collateral Documents, any prepayments made by any
U.S. Borrower pursuant to Sections 1.3(b)(iii) or (iv) or Section 5.4 shall be
applied as follows: first, to Fees and reimbursable expenses of Agent then due
and payable pursuant to any of the Loan Documents; second, to interest then due
and payable on Swing Line Advances outstanding to the U.S. Borrowers; third, to
the principal balance of Swing Line Advances outstanding to the U.S. Borrowers
until the same have been paid in full; fourth, to interest then due and payable
on Revolving Credit Advances outstanding to the U.S. Borrowers; fifth, to the
principal balance of Revolving Credit Advances outstanding to the U.S. Borrowers
until the same have been paid in full; sixth, to any Letter of Credit
Obligations incurred on behalf of the U.S. Borrowers to provide cash collateral
therefor in the manner set forth in Annex B, until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth in Annex
B; seventh, to any other Obligations owing by the U.S. Credit Parties; eighth,
to interest then due and payable on Swing Line Advances outstanding to the U.K.
Borrowers; ninth, to the principal balance of Swing Line Advances outstanding to
the U.K. Borrowers until the same have been paid in full; tenth, to interest
then due and payable on the Revolving Credit Advances outstanding to the U.K.
Borrowers; eleventh, to the principal balance of the Revolving Credit Advances
outstanding to the U.K. Borrowers until the same have been paid in full;
twelfth, to any Letter of Credit Obligations incurred on behalf of the U.K.
Borrowers to provide cash collateral therefor in the manner set forth in Annex
B, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Annex B; thirteenth, to any other
Obligations owing by the U.K. Credit Parties; and, last, to any amounts then due
and payable by the Credit Parties in respect of Bank Product and Hedging
Obligations. The Commitment shall not be permanently reduced by the amount of
any such prepayments.

                    (e) Application of Mandatory Prepayments by U.K. Borrowers.
Subject to the terms of the Collateral Documents, any prepayments made by any
U.K. Borrower pursuant to Sections 1.3(b)(iii) or (iv) or Section 5.4 above
shall be applied as follows: first, to Fees and reimbursable expenses of Agent
then due and payable pursuant to any of the Loan Documents in respect of the
Revolving Loans made to the U.K. Borrowers; second, to interest then due and

10

--------------------------------------------------------------------------------



payable on Swing Line Advances outstanding to the U.K. Borrowers; third, to the
principal balance of Swing Line Advances outstanding to the U.K. Borrowers until
the same have been paid in full; fourth, to interest then due and payable on
Revolving Credit Advances outstanding to the U.K. Borrowers; fifth, to the
principal balance of Revolving Credit Advances outstanding to the U.K. Borrowers
until the same have been paid in full; sixth, to any Letter of Credit
Obligations incurred on behalf of the U.K. Borrowers to provide cash collateral
therefor in the manner set forth in Annex B, until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth in Annex
B; seventh, to any other Obligations owing by the U.K. Credit Parties; and,
last, to any amounts then due and payable by the U.K. Credit Parties in respect
of Bank Product and Hedging Obligations. Neither the Commitment nor the Sterling
Subfacility Limit shall be permanently reduced by the amount of any such
prepayments.

                    (f) No Implied Consent. Nothing in this Section 1.3 shall be
construed to constitute Agent’s or any Lender’s consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.

                    (g) Application to Revolving Credit Advances. Any prepayment
made on any outstanding Revolving Credit Advances pursuant to Sections
1.1(a)(i), 1.3(b) or 5.4 shall be applied as follows: first, to such Revolving
Credit Advances that are Index Rate Loans; and second, to such Revolving Credit
Advances that are LIBOR Loans, in the order of the LIBOR Loans with the shortest
LIBOR Periods to the LIBOR Loans with the longest LIBOR Periods. Application to
specific Advances pursuant to this Section 1.3(g) shall not affect the
calculation of the indemnities, if any, owing to the Lenders pursuant to Section
1.13(b).

                    1.4 Use of Proceeds.

                    Borrowers shall utilize the proceeds of the Loans solely for
the financing of Borrowers’ ordinary working capital and general corporate
needs. Disclosure Schedule (1.4) contains a description of Borrowers’ sources
and uses of funds as of the Closing Date, including any Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.

                    1.5 Interest and Applicable Margins.

                    (a) Borrowers shall pay interest to Agent, for the ratable
benefit of Lenders and the Fronting Lender in accordance with the various Loans
being made by each Lender and the Fronting Lender, in arrears on each applicable
Interest Payment Date, at the following rates: (i) with respect to the Dollar
Revolving Credit Advances, the Dollar Index Rate plus the Applicable Dollar
Revolver Index Margin per annum or, at the election of Borrower Representative,
the applicable Dollar LIBOR Rate plus the Applicable Dollar Revolver LIBOR
Margin per annum, (ii) with respect to the Sterling Revolving Credit Advances,
the applicable Sterling LIBOR Rate plus the Applicable Sterling Revolver LIBOR
Margin per annum plus the Mandatory Cost, (iii) with respect to Swing Line
Advances denominated in Dollars, the Dollar Index Rate plus the Applicable
Dollar Revolver Index Margin per annum and (iv) with respect to Swing Line
Advances denominated in Sterling, the Sterling Index Rate plus the Applicable
Sterling Revolver Index Margin per annum.

11

--------------------------------------------------------------------------------



                    As of the Closing Date, the Applicable Margins are as
follows:

 

 

 

 

 

Applicable Dollar Revolver Index Margin

 

 

3.00

%

Applicable Dollar Revolver LIBOR Margin

 

 

4.00

%

Applicable Sterling Revolver Index Margin

 

 

3.00

%

Applicable Sterling Revolver LIBOR Margin

 

 

4.00

%

Applicable L/C Margin

 

 

4.00

%

Applicable Unused Line Fee Margin

 

 

1.00

%

                    The Applicable Margins shall be adjusted by reference to the
following grids:

 

 

 

 

 

If the Usage for such Business Day
is:

 

Level of
Applicable Margins:

 

 

 

--------------------------------------------------------------------------------

 

<25%

 

 

Level I

 

>25% but < 75%

 

 

Level II

 

>75%

 

 

Level III

 


 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margins

 

 

 

--------------------------------------------------------------------------------

 

 

 

Level I

 

Level II

 

Level III

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Applicable Dollar Revolver Index Margin

 

 

3.00%

 

 

3.25%

 

 

3.50%

 

Applicable Dollar Revolver LIBOR Margin

 

 

4.00%

 

 

4.25%

 

 

4.50%

 

Applicable Sterling Revolver Index Margin

 

 

3.00%

 

 

3.25%

 

 

3.50%

 

Applicable Sterling Revolver LIBOR Margin

 

 

4.00%

 

 

4.25%

 

 

4.50%

 

Applicable L/C Margin

 

 

4.00%

 

 

4.25%

 

 

4.50%

 

                    Adjustments in the Applicable Margins shall be implemented
each Business Day. If an Event of Default has occurred and is continuing at the
time any reduction in such Applicable Margins is to be implemented, that
reduction shall be deferred until the first Business Day following the date on
which such Event of Default is waived or cured.

                    (b) If any payment on any Loan becomes due and payable on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

                    (c) All computations of Fees calculated on a per annum basis
and interest on all Loans denominated in Dollars shall be made by Agent on the
basis of a 360-day year, in each case for the actual number of days occurring in
the period for which such interest and Fees are payable. All computations of
interest on all Loans denominated in Sterling shall be made by Agent on the
basis of a 365-day year for the actual number of days occurring in the period
for which such interest is payable. The Dollar Index Rate and the Sterling Index
Rate are floating

12

--------------------------------------------------------------------------------



rates determined for each day. Each determination by Agent of an interest rate
and Fees hereunder shall be presumptive evidence of the correctness of such
rates and Fees.

                    (d) So long as an Event of Default has occurred and is
continuing under Section 8.1(a), (g) or (h) or so long as any other Event of
Default has occurred and is continuing and at the election of Agent (or upon the
written request of Requisite Lenders) confirmed by written notice from Agent to
Borrower Representative, the interest rates applicable to the Loans and the
Letter of Credit Fees shall be increased by two percentage points (2%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder (the “Default Rate”), and all outstanding Obligations shall bear
interest at the Default Rate applicable to such Obligations. Interest and Letter
of Credit Fees at the Default Rate shall accrue from the initial date of such
Event of Default until that Event of Default is cured or waived and shall be
payable upon demand.

                    (e) Subject to the conditions precedent set forth in Section
2.2, Borrower Representative shall have the option to (i) request that any
Revolving Credit Advance denominated in Dollars be made as a LIBOR Loan, (ii)
convert at any time all or any portion of the outstanding Revolving Loan
denominated in Dollars from Index Rate Loans to LIBOR Loans, (iii) convert any
LIBOR Loan denominated in Dollars to an Index Rate Loan, subject to payment of
LIBOR breakage costs in accordance with Section 1.13(b) if such conversion is
made prior to the expiration of the LIBOR Period applicable thereto, or (iv)
continue all or any portion of the outstanding Revolving Loan as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued portion of the outstanding Revolving Loan shall
commence on the first day after the last day of the LIBOR Period of the portion
of the outstanding Revolving Loan to be continued. Any portion of the
outstanding Revolving Loan to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of (i) if denominated in Dollars,
$5,000,000 or an integral multiple of $1,000,000 in excess of such amount or
(ii) if denominated in Sterling, £3,000,000 or an integral multiple of £500,000
in excess of such amount. Any such election must be made by 11:00 a.m. (New York
time) on the third Business Day prior to (1) the date of any proposed Revolving
Credit Advance which is to be made as a LIBOR Loan, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which Borrower Representative wishes to convert any Index Rate Loan to a
LIBOR Loan for a LIBOR Period designated by Borrower Representative in such
election. If no election is received with respect to a LIBOR Loan by 11:00 a.m.
(New York time) on the third Business Day prior to the end of the LIBOR Period
with respect thereto (or if a Default or an Event of Default has occurred and is
continuing or if the additional conditions precedent set forth in Section 2.2
shall not have been satisfied), (i) if such LIBOR Loan is denominated in
Dollars, such LIBOR Loan shall be converted to an Index Rate Loan at the end of
its LIBOR Period and (ii) if such LIBOR Loan is denominated in Sterling, such
LIBOR Loan shall be continued as a LIBOR Loan having a LIBOR Period of one
month. Borrower Representative must make such election by notice to Agent in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e). Notwithstanding
anything in this Section 1.5(e) or Agreement to the contrary, conversions and
continuations of Index Rate Loans and LIBOR Loans hereunder shall not result in
refinancings or repayments of such portions of

13

--------------------------------------------------------------------------------



the outstanding Revolving Loan, but only repricings of such continuously
outstanding portions of the outstanding Revolving Loan.

                    (f) Notwithstanding anything to the contrary set forth in
this Section 1.5, if a court of competent jurisdiction determines in a final
order that the rate of interest payable hereunder exceeds the highest rate of
interest permissible under law (the “Maximum Lawful Rate”), then so long as the
Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder
shall be equal to the Maximum Lawful Rate; provided, however, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

                    1.6 Eligible Art Loans.

                    All of the Art Loans owned by each Borrower and reflected in
the most recent Borrowing Base Certificate delivered by the Borrower
Representative to Agent shall be “Eligible Art Loans” for purposes of this
Agreement, except any Art Loans to which any of the exclusionary criteria set
forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Art Loans from time to time in its sole
reasonable credit judgment. In addition, Agent reserves the right, at any time
and from time to time after the Closing Date, to adjust any of the criteria set
forth below and to establish new criteria, and to adjust advance rates with
respect to Eligible Art Loans, in its reasonable credit judgment, reflecting
changes in the collectibility or realization values of such Art Loans arising or
discovered by Agent after the Closing Date subject to the approval of
Supermajority Lenders in the case of adjustments or new criteria or changes in
advance rates which have the effect of making more credit available; provided
that, for purposes of clarity, Agent will not be required at any time to obtain
any approval from any Lenders or any other Person(s) for the establishment,
modification or elimination of any Reserves against Eligible Art Loans. Eligible
Art Loans shall not include any Art Loan of any Borrower:

                    (a) with respect to which (i) such Borrower shall not have
conducted (x) appropriate UCC, tax lien and judgment searches (or applicable
equivalent) against the applicable Art Loan Debtor or (y) in the case of any Art
Loan Debtor located in the United Kingdom, appropriate bankruptcy, winding up
and company searches against the applicable Art Loan Debtor or (ii) the results
of such searches shall have indicated any material risk with respect to the
applicable Art Loan Debtor or the Works of Art securing repayment of such Art
Loan;

                    (b) with respect to which (i) such Art Loan and the related
security interest are not governed by a loan and security agreement reasonably
acceptable to Agent in form and substance, or (ii) any material terms of the
related loan and security agreement and/or any other related documentation are
not binding and enforceable;

14

--------------------------------------------------------------------------------



                    (c) with respect to which any payment under the related loan
agreement (or any other Art Loan outstanding to such related Art Loan Debtor)
has been deemed by such Borrower to be non-accrual;

                    (d) that is subject to any litigation challenging the
validity or enforceability of such Art Loan or any related documentation, unless
(i) such Borrower has notified Agent of such litigation, and (ii) Agent has
determined in its reasonable judgment, pursuant to a written notice to such
Borrower (not to be unreasonably withheld or delayed), that such litigation does
not constitute good faith litigation;

                    (e) (i) that is not denominated in Dollars, Canadian
Dollars, Sterling, Euros, Swiss Francs or an Alternative Art Loan Currency or
(ii) if such Art Loan is denominated in an Alternative Art Loan Currency, unless
Agent shall have otherwise agreed, a Credit Party (in the case of any U.K.
Borrower) or a U.S. Credit Party (in the case of any U.S. Borrower) shall have
not entered into a Rate Management Transaction reasonably acceptable to Agent
(x) having a notional amount substantially equal to the outstanding principal
balance of such Art Loan at all times until the maturity of such Art Loan and
(y) directly mitigating the risk associated with changes in the exchange rate
between the currency in which such Art Loan is denominated and Dollars (in the
case of any Art Loan owned by a U.S. Borrower) or Sterling (in the case of any
Art Loan owned by a U.K. Borrower) at all times until the maturity of such Art
Loan;

                    (f) that was not generated in the ordinary course of the
applicable Borrower’s business;

                    (g) unless Agent shall have otherwise agreed, that by its
terms is not due and payable within 18 months;

                    (h) to the extent that any defense, counterclaim, setoff or
dispute (other than any dispute described in clause (d) above or in clauses (h)
or (i) of the definition of “Eligible Art Loan Collateral”) is asserted as to
repayment by the relevant Art Loan Debtor of such Art Loan or as to any failure
by any Sotheby Entity to fund any unfunded commitment of such Sotheby Entity to
make future Art Loans to the relevant Art Loan Debtor, unless (i) such Borrower
has notified Agent of such defense, counterclaim, setoff or dispute, and (ii)
Agent has determined in its reasonable judgment, pursuant to a written notice to
such Borrower (not to be unreasonably withheld or delayed), that such defense,
counterclaim, setoff or dispute is not asserted in good faith;

                    (i) that (i) is not subject to a first priority lien in
favor of Agent, on behalf of the Secured Parties, or (ii) is subject to any Lien
of any Person other than Agent, except Permitted Encumbrances;

                    (j) with respect to which the Art Loan Debtor is a director,
officer, other employee or Affiliate of any Sotheby Entity, unless Agent shall
have determined, in its sole discretion, that such Art Loan shall constitute an
Eligible Art Loan notwithstanding the provisions of this clause (j);

15

--------------------------------------------------------------------------------



                    (k) that is the obligation of an Art Loan Debtor that is the
United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof;

                    (l) to the extent by which the outstanding principal balance
of such Art Loan exceeds fifty percent (50%) of the aggregate Estimated Value of
the Works of Art securing repayment of such Art Loan that constitute Eligible
Art Loan Collateral;

                    (m) in the case of an Art Loan Debtor that is not an
individual, such Borrower has not obtained confirmation of authorization of the
incurrence of such Art Loan by such Person and the individuals executing
documents on its behalf;

                    (n) with respect to which (i) a petition is filed by or
against the related Art Loan Debtor under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors or (ii) the related Art
Loan Debtor makes a general assignment for the benefit of creditors;

                    (o) to the extent any Sotheby Entity is liable for goods
sold or services rendered by the applicable Art Loan Debtor to such Sotheby
Entity, but only to the extent of the potential offset;

                    (p) with respect to which (i) any of the documentation
evidencing such Art Loan is not in the possession of such Borrower or Agent or
(ii) any of the representations or warranties in this Agreement and the other
Loan Documents pertaining to such Art Loan is untrue;

                    (q) to the extent such Art Loan exceeds any credit limit
with respect to any Art Loan Debtor established by Agent, in its reasonable
credit judgment, taking into account the nature and value of the Works of Art
securing such Art Loan and after consultation with the Borrower Representative;
or

                    (r) with respect to which the initial outstanding principal
amount, if owned by a U.S. Borrower, is less than $25,000.

                    1.7 Eligible Art Inventory.

                    All of the Art Inventory owned by the Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by each
Borrower to Agent shall be “Eligible Art Inventory” for purposes of this
Agreement, except any Art Inventory to which any of the exclusionary criteria
set forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Art Inventory from time to time in its sole
reasonable credit judgment. In addition, Agent reserves the right, at any time
and from time to time after the Closing Date, to adjust of the criteria set
forth below and to establish new criteria and to adjust advance rates with
respect to Eligible Art Inventory, in its reasonable credit judgment reflecting
changes in the salability or realization values of Art Inventory arising or
discovered by Agent after the Closing Date, subject to the approval of
Supermajority Lenders in the case of adjustments or new criteria or changes in
advance rates which have the effect of making more credit available; provided
that, for purposes of clarity, Agent will not be required at any time to

16

--------------------------------------------------------------------------------



obtain any approval from any Lenders or any other Person(s) for the
establishment, modification or elimination of any Reserves against Eligible Art
Inventory. Eligible Art Inventory shall not include any Art Inventory of any
Borrower that:

                    (a) is owned by such Borrower as part of a joint venture or
profit/loss sharing arrangement or otherwise is not owned solely by such
Borrower, unless (i) Agent shall have otherwise agreed, or (ii) such Borrower
has ultimate control of the disposition of such Art Inventory, in which case
such Art Inventory shall be eligible to constitute Eligible Art Inventory to the
extent of such Borrower’s ownership interest therein;

                    (b) other than as permitted by clause (a) above, is not
owned by such Borrower free and clear of all Liens and rights of any other
Person, except the Liens in favor of Agent, on behalf of the Secured Parties,
and Permitted Encumbrances as set forth in clause (e) of the definition thereof
(subject to Reserves satisfactory to Agent);

                    (c) (i) if such Art Inventory is not (x) located in a
Permitted Inventory Country or (y) in transport between such countries or (ii)
if such Art Inventory is located in a Permitted Inventory Country, such Borrower
shall not have taken each action reasonably required by Agent with respect to
such Work of Art located in such Permitted Inventory Country in order to protect
the interests of Agent therein under the laws of such Permitted Inventory
Country;

                    (d) is not held by such Borrower (i) at a location owned by
a Sotheby Entity, or (ii) unless Reserves satisfactory to Agent have been
established (A) at a location in which a Sotheby Entity has obtained a leasehold
interest with respect to which, unless otherwise agreed by Agent, the lessor has
executed a landlord waiver, in form and substance reasonably acceptable to
Agent, or (B) at a warehouse, storage facility or other third-party location
(including, without limitation, the Geneva free port) with respect to which,
unless otherwise agreed by Agent, such third party has executed a bailee letter
in form and substance reasonably acceptable to Agent;

                    (e) is subject to any litigation challenging the rights of
such Borrower in such Art Inventory, unless (i) such Borrower has notified Agent
of such litigation, and (ii) Agent has determined in its reasonable judgment,
pursuant to a written notice to such Borrower (not to be unreasonably withheld
or delayed), that such litigation does not constitute good faith litigation;

                    (f) is placed on consignment with any Person, unless (i)
such consignment constitutes a Permitted Consignment with respect to such Art
Inventory, or (ii)(x) such Borrower has notified Agent of such consignment and
(y) Agent has determined in its reasonable judgment, pursuant to a written
notice to such Borrower (not to be unreasonably withheld or delayed), that such
Borrower has taken all actions reasonably required by Agent with respect to such
Art Inventory in order to protect the interests of Agent therein under all
applicable laws;

                    (g) is not subject to a first priority lien in favor of
Agent on behalf of the Secured Parties, subject to Permitted Encumbrances as set
forth in clause (e) of the definition thereof (subject to Reserves satisfactory
to Agent);

                    (h) if the value of such Art Inventory exceeds $250,000, has
not been the subject of a search by such Borrower in the Art Loss Register; or

17

--------------------------------------------------------------------------------



                    (i) breaches any of the representations or warranties
pertaining to Art Inventory set forth in the Loan Documents.

                    1.8 Cash Management Systems.

                    Within 90 days after the Closing Date (or such later date as
Agent shall consent to in writing), the Credit Parties will establish and will
maintain until the Termination Date the cash management systems described in
Annex C (the “Cash Management Systems”).

                    1.9 Fees.

                    (a) Borrowers shall pay to GE Capital an annual collateral
monitoring fee equal to $150,000 per year payable on the Closing Date and
annually in advance on each anniversary thereof prior to the Termination Date.

                    (b) As additional compensation for the Lenders, Borrowers
shall pay to Agent, for the ratable benefit of the Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee for Borrowers’ non use of available funds
in an amount in Dollars equal to the Applicable Unused Line Fee Margin per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the Maximum Amount (as it may be increased or
reduced from time to time) and (y) the average for the period of the daily
closing balances of the aggregate Revolving Loan and the Swing Line Loan
outstanding during the period for which such Fee is due.

                    (c) If Borrowers reduce or terminate the Commitment prior to
the second anniversary of the Closing Date, whether voluntarily or involuntarily
and whether before or after acceleration of the Obligations, Borrowers shall pay
to Agent, for the benefit of Lenders as liquidated damages and compensation for
the costs of being prepared to make funds available hereunder, an amount in
Dollars equal to (i) if such reduction or termination occurs prior to the first
anniversary of the Closing Date, 1.0% multiplied by the amount of such reduction
of the Commitment or (ii) if such reduction or termination occurs after the
first anniversary of the Closing Date and prior to the second anniversary of the
Closing Date, 0.50% multiplied by the amount of such reduction of the
Commitment. The Borrowers agree that such fee is a reasonable calculation of
Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early termination of the
Commitment.

                    (d) Borrowers shall pay to Agent, for the ratable benefit of
Lenders, the Letter of Credit Fee as provided in Annex B.

                    1.10 Receipt of Payments.

                    Borrowers shall make each payment under this Agreement not
later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars or Sterling, as applicable, to the applicable
Collection Account. For purposes of computing interest and Fees and determining
Borrowing Availability as of any date, all payments shall be deemed received on
the Business Day on which immediately available funds therefore are received in
the Collection Account prior to 2:00 p.m. New York time. Payments received after
2:00 p.m. New

18

--------------------------------------------------------------------------------



York time on any Business Day or on a day that is not a Business Day shall be
deemed to have been received on the following Business Day.

                    1.11 Application and Allocation of Payments.

                    (a) So long as no Event of Default has occurred and is
continuing, (i) payments matching specific scheduled payments then due shall be
applied to those scheduled payments; (ii) voluntary prepayments shall be applied
in accordance with the provisions of Section 1.3(a); and (iii) mandatory
prepayments shall be applied as set forth in Section 1.3(d) or 1.3(e), as
applicable. All payments and prepayments applied to the Revolving Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to (x) any other payment, (y) all payments made when an Event
of Default has occurred and is continuing or following the Commitment
Termination Date and (z) all proceeds of Collateral, each Borrower hereby
irrevocably waives the right to direct the application of any and all such
payments received from or on behalf of such Borrower and proceeds of Collateral,
and all such payments and proceeds of Collateral shall be applied to amounts
then due and payable in the following order, subject to the terms of the
Collateral Documents: (1) to Fees and reimbursable expenses of Agent hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the Revolving Loan; (5) to principal payments on
the Revolving Loan and to provide cash collateral for Letter of Credit
Obligations in the manner described in Annex B; (6) to all other Obligations
owing by the Credit Parties, including expenses of Lenders to the extent
reimbursable under Section 11.3; and (7) to amounts owing in respect of Bank
Product and Hedging Obligations; provided, that any payment by a U.K. Credit
Party shall be applied only to the Secured Obligations of the U.K. Credit
Parties according to the preceding order of priority.

                    (b) Agent is authorized to, and at its sole election may,
charge to the Revolving Loan balance on behalf of each Borrower and cause to be
paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 5.4(a)) and interest and principal, other than principal
of the Revolving Loan, owing by Borrowers under this Agreement or any of the
other Loan Documents if and to the extent Borrowers fail to pay promptly any
such amounts as and when due, even if the Dollar Equivalent of the amount of
such charges would exceed the applicable Borrowing Availability at such time;
provided, such action shall not cause the Dollar Equivalent of the aggregate
Revolving Loan to exceed the Maximum Amount. At Agent’s option and to the extent
permitted by law, any charges so made shall constitute a Revolving Credit
Advance made in the applicable currency and part of the Revolving Loan
hereunder.

                    (c) Notwithstanding any contrary provision herein, if, at
the time of the receipt of any prepayment or payment on the Obligations, (i) any
Non-Sterling Lender shall have failed to make available to the Fronting Lender
any amount required pursuant to Section 9.9(e)(i) upon demand therefor by the
Fronting Lender and (ii) the Borrowers shall have failed to repay, pursuant to
Section 9.9(e)(ii), the outstanding principal amount of the portion of the
Revolving Loan or Letter of Credit Obligation then outstanding to the Fronting
Lender in which such Non-Sterling Lender was required to purchase a
participation interest, then such prepayment or payment shall be applied first
to the portion of the Revolving Loan or Letter of Credit Obligations then
outstanding to the Fronting Lender in which such Non-Sterling Lender was

19

--------------------------------------------------------------------------------



required to purchase such participation interest, until the same (together with
any interest due and payable thereon) shall have been paid in full.

                    1.12 Loan Account and Accounting.

                    Agent shall maintain a loan account (the “Loan Account”) on
its books to record: all Revolving Credit Advances and Swing Line Advances, all
payments made by Borrowers, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Agent’s customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent’s most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by each Borrower; provided that any failure to so record or
any error in so recording shall not limit or otherwise affect any Borrower’s
duty to pay the Obligations. Agent shall render to Borrower Representative a
monthly accounting of transactions with respect to the Loans setting forth the
balance of the Loan Account as to each Borrower for the immediately preceding
month. Unless Borrower Representative notifies Agent in writing of any objection
to any such accounting (specifically describing the basis for such objection),
within thirty (30) days after the date thereof, each and every such accounting
shall be presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by
Borrowers. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it.

                    1.13 Indemnity.

                    (a) Each Credit Party shall jointly and severally indemnify
and hold harmless each of Agent, Lenders, the Fronting Lender and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO
ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY

20

--------------------------------------------------------------------------------



THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER. It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Section 1.13(a), no
U.K. Credit Party shall have any obligation to any Indemnified Person with
respect to Indemnified Liabilities relating to Obligations of any U.S. Credit
Party.

                    (b) To induce Lenders to provide the LIBOR Loan option on
the terms provided herein, if (i) any LIBOR Loans are repaid in whole or in part
prior to the last day of any applicable LIBOR Period (whether that repayment is
made pursuant to any provision of this Agreement or any other Loan Document or
occurs as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of, any borrowing of, conversion
into or continuation of, LIBOR Loans after Borrower Representative has given
notice requesting the same in accordance herewith; (iv) any Borrower shall fail
to make any prepayment of a LIBOR Loan after Borrower Representative has given a
notice thereof in accordance herewith; or (v) any assignment shall occur
pursuant to Section 1.16(d), then Borrowers shall jointly and severally
indemnify and hold harmless each Lender from and against all losses, costs and
expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (excluding loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its portion of the relevant LIBOR Loan (or its
participation interest in such LIBOR Loan) through the purchase of a deposit
bearing interest at the Dollar LIBOR Rate or the Sterling LIBOR Rate, as
applicable, in an amount equal to the amount of such portion of such LIBOR Loan
(or such participation, as applicable) and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its interests
in LIBOR Loans (or its participations in LIBOR Loans) in any manner it sees fit,
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder. As promptly as practicable under the circumstances, each
Lender shall provide Borrower Representative with its written calculation of all
amounts payable pursuant to this Section 1.13(b), and such calculation shall be
binding on the parties hereto unless Borrower Representative shall object in
writing within ten (10) Business Days of receipt thereof, specifying the basis
for such objection in detail.

                    1.14 Access.

                    Each Credit Party shall, during normal business hours, from
time to time upon three (3) Business Days’ prior notice as frequently as Agent
reasonably determines to be appropriate (except as otherwise provided): (a)
provide Agent and any of its officers, employees and agents access to its
properties, facilities, advisors, officers and employees and to the Collateral
(including, without limitation, in order to prepare an appraisal or similar
report), (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts

21

--------------------------------------------------------------------------------



from any Sotheby Entity’s books and records, and (c) permit Agent, and its
officers, employees and agents, not more than two (2) times during any
twelve-month period beginning on the date hereof or any anniversary thereof
(unless an Event of Default has occurred and is continuing, in which case such
limitation shall not apply), to inspect, review, evaluate, and make test
verifications and counts of the Collateral of any Credit Party; provided, that
(i) Agent shall conduct at least one (1) field exam described in the foregoing
clause (c) during each twelvemonth period and (ii) unless an Event of Default
has occurred and is continuing, not more than two such field exams during any
twelve-month period shall be at the cost and expense of the Credit Parties. If
an Event of Default has occurred and is continuing, each such Credit Party shall
provide such access to Agent and to each Lender at all times and without advance
notice. Furthermore, so long as any Event of Default has occurred and is
continuing, each Credit Party shall provide Agent and each Lender with access to
their suppliers and customers to the extent such access is within the rights and
powers of such Credit Party. Each Credit Party shall make available to Agent and
its counsel reasonably promptly originals or copies of all books and records
that Agent may reasonably request. Each Credit Party shall deliver any document
or instrument necessary for Agent, as it may from time to time reasonably
request, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least five (5) days’ prior written
notice of regularly scheduled audits. Representatives of other Lenders may
accompany Agent’s representatives on regularly scheduled audits at no charge to
Borrowers.

                    1.15 Taxes.

                    (a) Tax gross-up.

                              (i) Each Credit Party shall make all payments to
be made by it under the Loan Documents without any Tax Deduction, unless a Tax
Deduction is required by law.

                              (ii) The Borrower Representative shall promptly
upon becoming aware that a Credit Party must make a Tax Deduction (or that there
is any change in the rate or the basis of a Tax Deduction) notify Agent
accordingly. Similarly, a Lender shall notify Agent promptly on becoming so
aware in respect of any payment to that Lender pursuant to any Loan Document. If
Agent receives such notification from a Lender it shall promptly notify the
Borrower Representative.

                              (iii) Subject to paragraph (iv) below, if a Tax
Deduction is required by law to be made by any Credit Party, the amount of the
payment due from such Credit Party shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

22

--------------------------------------------------------------------------------



                              (iv) A Credit Party is not required to make an
increased payment to a Lender under paragraph (iii) above for a Tax Deduction in
respect of tax imposed by the United Kingdom or the United States of America (as
the case may be) on a payment of interest on a Loan, if on the date on which the
payment falls due:

 

 

 

          (A) the payment could have been made to the relevant Lender without a
Tax Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority;

 

 

 

          (B) with respect to any payment to be made by a U.K. Credit Party, (i)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender, (ii) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the Income Tax Act 2007 which relates to that payment and that Lender has
received from the Credit Party making the payment a certified copy of that
Direction, and (iii) the payment could have been made to the relevant Lender
without a Tax Deduction in the absence of that Direction;

 

 

 

          (C) with respect to any payment to be made by a U.K. Credit Party, the
relevant Lender is a Treaty Lender and the Credit Party making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(vii) below;

 

 

 

          (D) the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender and:


 

 

 

 

(i)

the relevant Lender has not given a Tax Confirmation to the Borrower
Representative (on behalf of the U.K. Credit Parties); and

 

 

 

 

(ii)

the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower Representative (on behalf of
the U.K. Credit Parties), on the basis that the Tax Confirmation would have
enabled the U.K. Credit Parties to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 of the Income
Tax Act 2007; or


 

 

 

          (E) with respect to any payments to be made by a U.S. Credit Party,
the Tax is (i) assessed on a Lender under (x) the law of the jurisdiction in
which that Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Lender is treated as resident for tax purposes or
(y) under the law of

23

--------------------------------------------------------------------------------




 

 

 

the jurisdiction in which that Lender’s facility office is located in respect of
amounts received or receivable in that jurisdiction and (ii) imposed on or
calculated by reference to the net income received or receivable (but not any
sum deemed to be received or receivable) by that Lender.

                              (v) If any Credit Party is required to make a Tax
Deduction, such Credit Party shall make such Tax Deduction and any payment
required in connection with such Tax Deduction within the time allowed and in
the minimum amount required by law.

                              (vi) Within thirty days of making either a Tax
Deduction or any payment required in connection with a Tax Deduction, the Credit
Party making such Tax Deduction shall deliver to Agent for the applicable Lender
either a statement under section 975 of the Income Tax Act 2007 or other
evidence reasonably satisfactory to such Lender that such Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

                              (vii) A Treaty Lender shall, if so requested by
Borrower Representative (on behalf of the U.K. Credit Parties), as soon as
reasonably practicable, complete and file with the appropriate tax authority an
application for authorization by that tax authority to make that payment without
a Tax Deduction. The Borrower Representative (on behalf of the U.K. Credit
Parties) shall, thereafter, be responsible for dealing with such authority in
relation to the processing of such application (and the Treaty Lender shall
provide such cooperation as is reasonably necessary to complete any further
procedural formalities required to obtain authorization).

                              (viii) A U.K. Non-Bank Lender shall promptly
notify Agent who shall notify the U.K. Credit Parties if there is any change in
the position from that set out in the Tax Confirmation.

                              (ix) Each Lender which becomes a party to this
Agreement after the date of this Agreement (such Lender, a “New Lender”) shall
indicate, in the Assignment Agreement which it executes on becoming a party, and
for the benefit of Agent and without liability to any Credit Party, which of the
following categories it falls in:

                              (A) not a Qualifying Lender;

                              (B) a Qualifying Lender (other than a Treaty
Lender); or

                              (C) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this paragraph
(ix), then such New Lender shall be treated for the purposes of this Agreement
(including by each U.K. Credit Party) as if it is not a Qualifying Lender until
such time as it notifies Agent which category applies (and Agent, upon receipt
of such notification, shall inform the Borrower Representative on behalf of the
U.K. Credit Parties). For the avoidance of doubt, an Assignment Agreement shall
not be invalidated by any failure of a Lender to comply with this paragraph
(ix).

24

--------------------------------------------------------------------------------



                    (b) Tax indemnity.

                              (i) The Credit Parties shall (within three
Business Days of demand by Agent) pay (or procure payment) to a Protected Party
an amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of any Loan Document.

                              (ii) Paragraph (b)(i) above shall not apply:

 

 

 

          (A) with respect to any Tax (i) assessed on a Lender under (x) the law
of the jurisdiction in which that Lender is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Lender is treated as resident for
tax purposes or (y) under the law of the jurisdiction in which that Lender’s
facility office is located in respect of amounts received or receivable in that
jurisdiction and (ii) imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; and

 

 

 

          (B) to the extent a loss, liability or cost (i) is compensated for by
an increased payment under Section 1.15(a) or (ii) would have been compensated
for by an increased payment under Section 1.15(a) but was not so compensated
solely because one of the exclusions in Section 1.15(a)(iv) applied.

                              (iii) A Protected Party making, or intending to
make, a claim under paragraph (i) above shall promptly notify Agent of the event
which will give, or has given, rise to the claim, following which Agent shall
notify the Borrower Representative.

                              (iv) A Protected Party shall, on receiving a
payment from a Credit Party under this Section 1.15(b), notify Agent.

                    (c) Tax Credit. If a Credit Party makes a Tax Payment and
the relevant Lender determines that:

                              (i) a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

                              (ii) that Lender has obtained, utilized and
retained that Tax Credit,

the Lender shall pay an amount to the applicable Credit Party which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by such
Credit Party.

                    (d) Stamp Taxes. The Credit Parties shall pay, and within
three Business Days of demand, indemnify each Lender against any cost, loss, or
liability that a Lender incurs in relation to all stamp duty, registration and
other similar Taxes payable in respect of the Loan Documents.

25

--------------------------------------------------------------------------------



                    (e) Value Added Tax.

                              (i) All amounts expressed in the Loan Documents to
be payable by any Credit Party to a Lender or Agent which (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes shall be
deemed to be exclusive of VAT. If VAT is or becomes chargeable on any supply
made by any Lender or Agent to any Credit Party in connection with any Loan
Document, such Credit Party shall pay to such Lender or Agent, as applicable,
(in addition to and at the same time as paying the consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to the relevant Credit Party).

                              (ii) Where any Loan Document requires any Credit
Party to reimburse or indemnify a Lender or Agent for any cost or expense, such
Credit Party shall reimburse or indemnify (as the case may be) such Lender or
Agent, as applicable, for the full amount of such cost or expense, including
such part thereof as represents VAT, except to the extent that such Lender or
Agent, as applicable, reasonably determines that it is entitled to credit or
repayment in respect of such VAT.

                              (iii) Any reference in this Section 1.15(e) to any
Credit Party shall, at any time when such Credit Party is treated as a member of
a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member of such group at
such time (the term “representative member” to have the same meaning as in the
Value Added Tax Act 1994).

                    1.16 Capital Adequacy; Increased Costs; Illegality.

                    (a) If any law, treaty, governmental (or quasi governmental)
rule, regulation, guideline or order regarding capital adequacy, reserve
requirements or similar requirements or compliance by any Lender (including, as
applicable, as L/C Issuer) with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall be
presumptive evidence of the matters set forth therein.

                    (b) If, due to either (i) the introduction of or any change
in any law or regulation (or any change in the interpretation thereof) or (ii)
the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender (including, as applicable, as L/C Issuer) of agreeing to make or making,
funding or maintaining any Loan or Letter of Credit (or any participation in any
Loan or Letter of Credit purchased pursuant to Section 9.9(e)(i)), then
Borrowers shall from time to time, upon demand

26

--------------------------------------------------------------------------------



by such Lender (with a copy of such demand to Agent), pay to Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to Borrower Representative and to Agent by such Lender, shall be
presumptive evidence of the matters set forth therein. Each Lender agrees that,
as promptly as practicable after it becomes aware of any circumstances referred
to above which would result in any such increased cost, the affected Lender
shall, to the extent not inconsistent with such Lender’s internal policies of
general application, use reasonable commercial efforts to minimize costs and
expenses incurred by it and payable to it by Borrowers pursuant to this Section
1.16(b). For the avoidance of doubt, Sections 1.16(a) and 1.16(b) shall not
apply to Taxes which shall be exclusively governed by Section 1.15.

                    (c) (i) Notwithstanding anything to the contrary contained
herein, if the introduction of or any change in any law or regulation (or any
change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Lender to agree to make or to make or to continue to fund or maintain any LIBOR
Loan (or a participation interest in any LIBOR Loan), then, unless that Lender
is able to make or to continue to fund or to maintain such LIBOR Loan (or
participation interest, as applicable) at another branch or office of that
Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it, its Loans or its participation interests in Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans (or
participation interests in LIBOR Loans) shall terminate and (ii) each Borrower
shall forthwith prepay in full all outstanding LIBOR Loans owing by such
Borrower to such Lender (or to the Fronting Lender, to the extent of the
participation interests in LIBOR Loans of the Fronting Lender held by such
Lender, and the Fronting Lender shall pay such amounts to such Lender in respect
of such participation interests), together with interest accrued thereon, unless
Borrower Representative on behalf of such Borrower, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.

                              (ii) If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the Dollar LIBOR Rate or the Sterling LIBOR Rate, as applicable, for any
requested LIBOR Period with respect to a proposed LIBOR Loan or that the Dollar
LIBOR Rate or the Sterling LIBOR Rate, as applicable, applicable pursuant to
Section 1.5(a) for any requested LIBOR Period with respect to a proposed LIBOR
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, Agent will forthwith give notice of such determination to Borrower
Representative and each Lender. Thereafter, the obligation of the Lenders to
make or maintain LIBOR Loans hereunder shall be suspended until Agent revokes
such notice in writing. Upon receipt of such notice, Borrower Representative may
revoke any Notice of Revolving Credit Advance or Notice of
Conversion/Continuation then submitted by it. If Borrower Representative does
not revoke such notice, Lenders shall make, convert or continue the Loans, as
proposed by Borrower Representative, in the amount specified in the applicable
notice submitted by Borrower Representative, but such Loans shall be made,
converted or continued as Index Rate Loans.

                    (d) Within thirty (30) days after receipt by Borrower
Representative of written notice and demand from any Lender (an “Affected
Lender”) for payment of additional amounts

27

--------------------------------------------------------------------------------



or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower
Representative may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing, Borrower Representative, with the
consent of Agent, may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
reasonably satisfactory to Agent. If Borrowers obtain a Replacement Lender
within ninety (90) days following notice of their intention to do so, the
Affected Lender must sell and assign its outstanding Loans, Letter of Credit
Obligations and Commitments to such Replacement Lender for an amount equal to
the outstanding principal balance of all Loans held by the Affected Lender and
all accrued interest and Fees with respect thereto through the date of such sale
and such assignment shall not require the payment of an assignment fee to Agent;
provided, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrowers shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrowers’ notice of intention
to replace such Affected Lender. Furthermore, if Borrowers give a notice of
intention to replace and do not so replace such Affected Lender within ninety
(90) days thereafter, Borrowers’ rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender and Borrowers shall promptly pay
all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

                    1.17 Credit Support.

                    All Loans to each U.S. Borrower and all of the other
Obligations of the each U.S. Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of the U.S. Borrowers
secured, until the Termination Date, by all of the Collateral covered under the
U.S. Collateral Documents. All Loans to each U.K. Borrower and all of the other
Obligations of each U.K. Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of the U.K. Borrowers
secured, until the Termination Date, by all of the Collateral covered under the
U.K. Collateral Documents.

                    1.18 Conversion to Dollars and Sterling.

                    (a) Except as expressly set forth herein, all valuations or
computations of monetary amounts set forth in this Agreement shall include the
Dollar Equivalent of Sterling or any other applicable currency. All currency
conversions to be made under this Agreement shall be made in accordance with the
following procedure:

                              (i) Conversions to Dollars shall occur in
accordance with prevailing exchange rates, as determined by Agent or the
Fronting Lender, as applicable, in its reasonable discretion, on the applicable
date.

                              (ii) Conversions to Sterling shall occur in
accordance with prevailing exchange rates, as determined by Agent or the
Fronting Lender, as applicable, in its reasonable discretion, on the applicable
date.

28

--------------------------------------------------------------------------------



                              (iii) The Dollar Equivalent of each of the
Revolving Credit Advances, Swing Line Advances and Letter of Credit Obligations
denominated in currencies other than Dollars shall be re-calculated on (a) so
long as the Aggregate Borrowing Availability equals or exceeds $5,000,000, the
first Business Day of each month and (b) otherwise, the first Business Day of
each week.

                    (b) All valuations or computations of monetary amounts set
forth in any Borrowing Base Certificate, any Art Inventory Report, any Art Loan
Receivables Report or any other report, certificate, Financial Statement or
other document delivered by any Credit Party to Agent hereunder shall be made in
accordance with GAAP and the ordinary business practices of the Credit Parties
as of the Closing Date; provided, that any such report or document shall set
forth the conversion factors used with respect to any foreign currencies.

                    1.19 Judgment Currency; Contractual Currency.

                    (a) If, for the purpose of obtaining or enforcing judgment
against any Credit Party in any court in any jurisdiction, it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 1.19 referred to as the “Judgment Currency”) an amount due under
any Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 1.19 being hereinafter referred to
as the “Judgment Conversion Date”).

                    (b) If, in the case of any proceeding in the court of any
jurisdiction referred to in Section 1.19(a), there is a change in the rate of
exchange prevailing between the Judgment Conversion Date and the date of actual
receipt for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under this Section 1.19(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

                    (c) The term “rate of exchange” in this Section 1.19 means
the rate of exchange at which Agent would, on the relevant date at or about noon
(New York City time), be able to sell the Obligation Currency against the
Judgment Currency to prime banks.

                    (d) Any amount received or recovered by Agent in respect of
any sum expressed to be due to them (whether for itself or on behalf of any
other person) from any Credit Party under this Agreement or under any of the
other Loan Documents in a currency other than the currency (the “contractual
currency”) in which such sum is so expressed to be due (whether

29

--------------------------------------------------------------------------------



as a result of, or from the enforcement of, any judgment or order of a court or
tribunal of any jurisdiction, the winding-up of a Borrower or otherwise) shall
only constitute a discharge of such Borrower to the extent of the amount of the
contractual currency that Agent is able, in accordance with its usual practice,
to purchase with the amount of the currency so received or recovered on the date
of receipt or recovery (or, if later, the first date on which such purchase is
practicable). If the amount of the contractual currency so purchased is less
than the amount of the contractual currency so expressed to be due, such
Borrower shall indemnify Agent against any loss sustained by it as a result,
including the cost of making any such purchase other than losses resulting from
the gross negligence or willful misconduct of the Person seeking such
indemnification.

                    1.20 Currency of Account.

                    Dollars are the currency of account and payment for each and
every sum at any time due from the Borrowers hereunder; provided, that:

                              (i) unless expressly provided elsewhere in this
Agreement, each repayment of a Revolving Credit Advance or a part thereof
advanced in Sterling shall be made in Sterling;

                              (ii) each payment of interest in respect of
principal, or any other sum, denominated in Sterling shall be made in Sterling;

                              (iii) each payment in respect of costs and
expenses incurred in Sterling shall be made in Sterling; and

                              (iv) any other amount expressed to be payable in
Sterling shall be paid in Sterling.

2. CONDITIONS PRECEDENT

                    2.1 Conditions to the Initial Loans.

                    Neither any Lender nor the Fronting Lender shall be
obligated to make any Loan or incur any Letter of Credit Obligations on the
Closing Date, or to take, fulfill, or perform any other action hereunder, until
the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent:

                    (a) Credit Agreement; Loan Documents. Each Loan Document
delivered on the date hereof or counterparts thereof shall have been duly
executed and delivered by Borrowers, each other Credit Party, Agent and Lenders
party thereto; and Agent shall have received such documents, instruments,
agreements and legal opinions as Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including all those listed in the Closing Checklist attached hereto
as Annex D, each in form and substance reasonably satisfactory to Agent.

                    (b) Repayment of Prior Lender Obligations; Satisfaction of
Outstanding L/Cs. (i) Agent shall have received evidence satisfactory to Agent
that all of the Prior Lender

30

--------------------------------------------------------------------------------



Obligations have been repaid in full by the Borrowers and all Liens upon any of
the property of Borrowers or any of their Subsidiaries in favor of the Prior
Agent have been terminated; and (ii) all letters of credit issued or guaranteed
under the Prior Credit Agreement shall have been terminated, cash
collateralized, or supported by a Letter of Credit issued pursuant to Annex B,
as mutually agreed upon by Agent, Borrowers and Prior Agent.

                    (c) Approvals. Agent shall have received (i) satisfactory
evidence that the Sotheby Entities have obtained all required consents and
approvals of all Persons including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other Loan
Documents or (ii) an officer’s certificate in form and substance reasonably
satisfactory to Agent affirming that no such consents or approvals are required
(other than those that have been obtained).

                    (d) Opening Availability. After giving effect to any
Reserves to be established on the Closing Date and any initial Revolving Credit
Advances made to Borrowers and the incurrence of any initial Letter of Credit
Obligations, Borrowers shall have Aggregate Borrowing Availability of at least
$90,000,000 as of the Closing Date.

                    (e) Payment of Fees. Borrowers shall have paid the Fees
required to be paid on the Closing Date (including, without limitation, those
specified in Section 1.9) and shall have reimbursed Agent for all fees, costs
and expenses of closing presented as of the Closing Date.

                    (f) Capital Structure: Other Indebtedness. The capital
structure of each Sotheby Entity and the terms and conditions of all
Indebtedness of each Sotheby Entity shall be acceptable to Agent in its sole
discretion.

                    (g) Due Diligence. Agent shall have completed its business
and legal due diligence with results reasonably satisfactory to Agent.

                    (h) Other Indebtedness. All Obligations and all Liens
granted under the Loan Documents shall constitute permitted indebtedness and
permitted Liens, as applicable, under the Senior Note Indenture and the
Convertible Note Indenture.

                    (i) No Material Adverse Change. Since December 31, 2008, (i)
no material adverse change has occurred in the business, financial or other
condition of Parent and its Subsidiaries taken as a whole, the industry in which
Parent and its Subsidiaries operates, or the collateral which will be subject to
the security interest granted to Agent and Lenders or in the prospects of Parent
and its Subsidiaries taken as a whole, (ii) no litigation has commenced that, in
the reasonable judgment of Agent, has a material risk of being determined
adversely to the applicable Sotheby Entity and that, if so determined, would
have a material adverse impact on Parent and its Subsidiaries taken as a whole,
their business, or their ability to repay the Loans, (iii) no litigation has
commenced that would challenge the transactions under consideration and (iv)
there has occurred no material increase in the liabilities, liquidated or
contingent, of Parent and its Subsidiaries taken as a whole, or a material
decrease in the assets of Parent and its Subsidiaries taken as a whole.

31

--------------------------------------------------------------------------------



                    2.2 Further Conditions to Each Loan.

                    Except as otherwise expressly provided herein, neither any
Lender nor the Fronting Lender shall be obligated to fund any Advance, convert
or continue any portion of the outstanding Revolving Loan as a LIBOR Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:

                    (a) any representation or warranty by any Credit Party
contained herein or in any other Loan Document is untrue or incorrect as of such
date as determined by Agent or Requisite Lenders (or in the case of a
representation or warranty that is expressly made as of an earlier date, is
untrue or incorrect as of such earlier date), except for changes therein
expressly permitted or expressly contemplated by this Agreement, and Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any portion of the outstanding Revolving Loan as LIBOR Loan or incur such Letter
of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;

                    (b) any Default or Event of Default has occurred and is
continuing or would result after giving effect to any Advance, the incurrence of
any Letter of Credit Obligation, or the conversion or continuation of any
portion of the outstanding Revolving Loan into, or as, a LIBOR Loan, and Agent
or Requisite Lenders shall have determined not to make any Advance, convert or
continue any portion of the outstanding Revolving Loan as a LIBOR Loan or incur
any Letter of Credit Obligation as a result of that Default or Event of Default;

                    (c) after giving effect to any Advance (or the incurrence of
any Letter of Credit Obligations), (i) the Dollar Equivalent of the outstanding
principal amount of the aggregate Revolving Loan would exceed the Maximum Amount
less the then outstanding principal amount of the Swing Line Loan, (ii) the
aggregate outstanding principal balance of Revolving Credit Advances and Swing
Line Advances made to U.S. Borrowers and the Dollar Equivalent of the Letter of
Credit Obligations incurred for the benefit of the U.S. Borrowers would, in the
aggregate, exceed the U.S. Borrowing Base, (iii) the Dollar Equivalent of the
outstanding amount of the Letter of Credit Obligations would exceed the L/C
Sublimit, (iv) the aggregate outstanding principal amount of the Swing Line Loan
would exceed Swing Line Availability or (v) the Dollar Equivalent of the
aggregate outstanding principal balance of Revolving Credit Advances made to
U.K. Borrowers and the Dollar Equivalent of the outstanding amount of the Letter
of Credit Obligations incurred for the benefit of the U.K. Borrowers would, in
the aggregate, exceed either the Sterling Subfacility Limit or the U.K.
Borrowing Base; or

                    (d) notwithstanding the provisions of Annex F, the Borrowers
shall not have delivered to Agent a Borrowing Base Certificate, Art Inventory
Report and Art Loan Receivables Report (accompanied in each case by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion), in each case prepared as of (i) with respect to any
Advance to be made or Letter of Credit Obligation to be incurred during the
first thirteen days of any Fiscal Month, the last of day of the second preceding
Fiscal Month or (ii) with respect to any Advance to be made or Letter of Credit
Obligation to be incurred during the remainder of any Fiscal Month, the last day
of the preceding Fiscal Month.

32

--------------------------------------------------------------------------------



The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any portion of the outstanding Revolving Loan into, or as, a LIBOR Loan shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty provisions
set forth in Section 12 and of the granting and continuance of Agent’s Liens, on
behalf of itself and the other Secured Parties, pursuant to the Collateral
Documents.

3. REPRESENTATIONS AND WARRANTIES

                    To induce Lenders and the Fronting Lender to make the Loans
and to incur Letter of Credit Obligations (and to purchase participation
interests in the Loans and Letter of Credit Obligations hereunder), the Credit
Parties, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Sotheby Entities, each
and all of which shall survive the execution and delivery of this Agreement.

                    3.1 Corporate Existence; Compliance with Law.

                    (a) Each Credit Party (i) is a corporation, limited
liability company or limited partnership (or, in the case of Sotheby’s U.K., an
unlimited liability company) duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation or
organization set forth in Disclosure Schedule (3.1); (ii) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in
exposure to losses or liabilities which could reasonably be expected to have a
Material Adverse Effect; (iii) has the requisite power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease and to conduct its
business as now conducted or proposed to be conducted; and (iv) is in compliance
with its charter and bylaws or partnership or operating agreement, as
applicable.

                    (b) Each Sotheby Entity (i) subject to specific
representations regarding Environmental Laws, has and will maintain in full
force and effect all material licenses (including, for the avoidance of doubt, a
license under the Consumer Credit Act 1974 and the Consumer Credit Act 2006
(collectively, as each may be amended, extended or re-enacted from time to time,
the “CCA”)), permits, consents, permissions, registrations, or approvals from or
by, and has made all material filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct; and (ii) subject to specific representations
set forth herein regarding ERISA, Environmental Laws, tax and other laws, is in
compliance with all applicable provisions of law, rule, regulation or guidance,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

                    3.2 Executive Offices, Collateral Locations, FEIN.

                    As of the Closing Date, each U.S. Credit Party’s name as it
appears in official filings in its jurisdiction of incorporation or
organization, jurisdiction of incorporation or

33

--------------------------------------------------------------------------------



organization, organization type, organization number, if any, issued by its
jurisdiction incorporation or organization, and the current location of each
U.S. Credit Party’s chief executive office and the warehouses and premises at
which any Collateral is located are set forth in Disclosure Schedule (3.2), none
of such locations has changed within the four (4) months preceding the Closing
Date and each U.S. Credit Party has only one jurisdiction of incorporation or
organization. In addition, Disclosure Schedule (3.2) lists the federal employer
identification number of each U.S. Credit Party.

                    3.3 Corporate Power, Authorization, Enforceable Obligations.

                    The execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party and the creation of all Liens
provided for therein: (a) are within such Person’s power; (b) have been duly
authorized by all necessary corporate, limited liability company, limited
partnership or unlimited liability company action; (c) do not contravene any
provision of any Sotheby Entity’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Sotheby Entity is a party or by which any Sotheby Entity or any of its property
is bound, including, without limitation, the Senior Note Indenture, the
Convertible Note Indenture or the York Avenue Lease Documents; (f) do not result
in the creation or imposition of any Lien upon any of the property of any
Sotheby Entity other than those in favor of Agent, on behalf of itself and the
other Secured Parties, pursuant to the Loan Documents; and (g) do not require
the consent or approval of any Governmental Authority or any other Person. Each
of the Loan Documents shall be duly executed and delivered by each Credit Party
and each such Loan Document shall constitute a legal, valid and binding
obligation of such Credit Party enforceable against it in accordance with its
terms.

                    3.4 Financial Disclosures.

                    Except for the Projections, all Financial Statements
concerning the Borrowers and their Subsidiaries that are referred to below (i)
in the case of all Financial Statements concerning Parent and its Subsidiaries
on a consolidated basis, have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and (ii) present fairly in all material
respects the financial position of the Persons covered thereby as at the dates
thereof and the results of their operations and cash flows for the periods then
ended.

                    (a) Financial Statements. The following Financial Statements
attached hereto as Disclosure Schedule (3.4(a)) have been delivered on the date
hereof:

                              (i) The audited consolidated (with respect to
Parent and its Subsidiaries) balance sheets at December 31, 2007 and 2008 and
the related consolidated statements of income and cash flows for the Fiscal
Years then ended, which consolidated Financial Statements shall have been
certified by Deloitte & Touche LLP, and the unaudited

34

--------------------------------------------------------------------------------



consolidating balance sheets and related consolidating statements of income of
Parent and the Borrowers for such Fiscal Years.

                              (ii) The unaudited consolidated balance sheet at
June 30, 2009, and the related statement(s) of income and cash flows of Parent
and its Subsidiaries for the Fiscal Quarter then ended, and the unaudited
consolidating balance sheets and related consolidating statement of income of
Parent and the Borrowers for such Fiscal Quarter.

                              (iii) The unaudited consolidated balance sheet at
June 30, 2009, and the related statement of income of Parent and its
Subsidiaries for the Fiscal Month then ended and the portion of the Fiscal Year
then ended, and the unaudited consolidating balance sheets and related
consolidating statement of income of Parent and the Borrowers for such Fiscal
Month and such portion of such Fiscal Year.

                    (b) Projections. The Projections delivered on the date
hereof and attached hereto as Disclosure Schedule (3.4(b)) have been prepared by
the Borrowers in light of the past operations of their businesses and reflect
projections for the three-year period beginning on January 1, 2009 on a
quarterly basis for the years 2009 and 2010 and on a year-by-year basis
thereafter. The Projections are based upon the same accounting principles as
those used in the preparation of the financial statements described above and
the estimates and assumptions stated therein, all of which the Borrowers believe
to be reasonable and fair in light of current conditions and current facts known
to the Borrowers and, as of the Closing Date, reflect the Borrowers’ good faith
and reasonable estimates of the future financial performance of Parent and its
Subsidiaries for the period set forth therein. The Projections are not a
guaranty of future performance, and actual results may differ from the
Projections.

                    (c) Debt Disclosure. As of the Closing Date, after giving
effect to the Refinancing, no Sotheby Entity is liable on any “Credit
Facilities” (as defined in the Senior Note Indenture) other than pursuant to
this Agreement.

                    3.5 Material Adverse Effect.

                    Between December 31, 2008 and the Closing Date: (a) except
as reflected on the unaudited Financial Statements described in Section
3.4(a)(ii), no Sotheby Entity has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (b) no contract, lease
or other agreement or instrument has been entered into by any Sotheby Entity or
has become binding upon any Sotheby Entity’s assets and no law or regulation
applicable to any Sotheby Entity has been adopted that has had or could
reasonably be expected to have a Material Adverse Effect, and (c) no Sotheby
Entity is in default and to the best of Borrowers’ knowledge no third party is
in default under any material contract, lease or other agreement or instrument,
that alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Since December 31, 2008 no event has occurred, that alone or
together with other events, could reasonably be expected to have a Material
Adverse Effect.

35

--------------------------------------------------------------------------------



                    3.6 Ownership of Property; Liens.

                    As of the Closing Date, Disclosure Schedule (3.6) lists all
of the real property owned, leased, subleased, occupied, or used by any Credit
Party (the “Real Estate”) and discloses which Credit Party is the owner, lessee,
licensee or occupier of such Real Estate. Except as a result of Permitted
Encumbrances, each Credit Party owns good and marketable freehold or fee simple
title to all of its owned Real Estate, and valid and marketable leasehold
interests in all of its leased Real Estate. Copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been made
available to Agent. Disclosure Schedule (3.6) further describes any Real Estate
with respect to which any Credit Party is a lessor, sublessor or assignor as of
the Closing Date. Except as a result of Permitted Encumbrances, each Credit
Party also has title to, or valid leasehold interests in, all of its personal
property and assets. As of the Closing Date, none of the properties and assets
of any Sotheby Entity are subject to any Liens other than Permitted
Encumbrances, and there are no facts, circumstances or conditions known to any
Sotheby Entity that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances. Disclosure Schedule (3.6)
also describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.

                    3.7 Labor Matters.

                    Except as set forth on Disclosure Schedule 3.7, as of the
Closing Date (a) there are no strikes, lockouts or slowdowns against any Credit
Party pending or, to the knowledge of any Credit Party, threatened; (b) the
hours worked by and payments made to employees of each Credit Party have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters except where such
violation could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; (c) all material payments due from any
Credit Party, or for which any claim may be made against any Credit Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Credit Party; and
(d) there are no complaints, charges, claims or other causes of action against
any Credit Party pending or, to the knowledge of any Credit Party, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual, which if adversely determined
could reasonably be expected to have a Material Adverse Effect.

                    3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock
and Indebtedness.

                    Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Sotheby Entity has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person (other than Art Loan/Inventory
Joint Ventures), or is an Affiliate of any other Person. All of the issued and
outstanding Stock of each Sotheby Entity is owned by each of the Stockholders
and in the amounts set forth in Disclosure Schedule (3.8). Except as set forth
in Disclosure Schedule (3.8), there are no outstanding rights to purchase,
options, warrants or similar rights or agreements pursuant to which any Sotheby
Entity may be required to issue, sell, repurchase or redeem any of its Stock or
other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each

36

--------------------------------------------------------------------------------



Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)).

                    3.9 Government Regulation.

                    No Sotheby Entity is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. The making of the Loans by Lenders to Borrowers, the incurrence of the
Letter of Credit Obligations on behalf of Borrowers and the application of the
proceeds thereof and repayment thereof will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission.

                    3.10 Margin Regulations.

                    No Sotheby Entity is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Sotheby Entity owns any Margin Stock (other than Stock of
Parent in an amount that does not exceed 25% of the assets of Parent and its
Subsidiaries), and none of the proceeds of the Loans or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock (other than Stock of Parent
repurchased in accordance with Section 6.13), for the purpose of reducing or
retiring any Indebtedness that was originally incurred to purchase or carry any
Margin Stock or for any other purpose that might cause any of the Loans or other
extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. No
Sotheby Entity will take or permit to be taken any action that might cause any
Loan Document to violate any regulation of the Federal Reserve Board.

                    3.11 Taxes.

                    All Federal and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Sotheby Entity have been filed, or will be timely
filed, with the appropriate Governmental Authority, and all Charges have been
paid excluding Charges or other amounts being contested in accordance with
Section 5.2(b) and unless the failure to so file or pay could not reasonably be
expected to result in a Material Adverse Effect. Disclosure Schedule (3.11) sets
forth as of the Closing Date those taxable years for which any Sotheby Entity’s
tax returns are currently being audited by the IRS or any other applicable
Governmental Authority, and any assessments or threatened assessments in
connection with such audit, or otherwise currently outstanding where the amount
of such assessments, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Except as described in Disclosure
Schedule (3.11), as of the Closing Date, no Sotheby Entity has executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any material Charges. None of the Sotheby Entities and their
respective predecessors are liable for any Charges: (a) under any agreement
(including any tax sharing agreements) or (b) to each Sotheby Entity’s
knowledge, as a transferee. As of the

37

--------------------------------------------------------------------------------



Closing Date, no Sotheby Entity has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would reasonably be expected to have a Material Adverse
Effect.

                    3.12 ERISA.

                    (a) Disclosure Schedule (3.12(a)) lists, as of the Closing
Date, all Plans subject to Section 412 of the IRC or Section 302 of ERISA,
including all Title IV Plans, all Multiemployer Plans, and all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest form
IRS/DOL 5500-series and related actuarial reports, as applicable, for each such
Plan, have been made available to Agent. Except with respect to Multiemployer
Plans, each Qualified Plan has been determined by the IRS to qualify under
Section 401(a) of the IRC, the trusts created thereunder have been determined to
be exempt from tax under the provisions of Section 501(a) of the IRC, and
nothing has occurred that would cause the loss of such qualification or tax
exempt status. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and its terms, including the timely
filing of all reports required under the IRC or ERISA. Neither any Sotheby
Entity nor ERISA Affiliate has failed to make any material contribution or pay
any material amount due as required by either Section 412 of the IRC or Section
302 of ERISA or the terms of any such Plan. Neither any Sotheby Entity nor ERISA
Affiliate has failed to make a contribution payment on or before the applicable
due date which could result in the imposition of a lien under Section 430(k) of
the IRC or Section 303(k) of ERISA. No “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the IRC, has occurred with respect to
any Plan, that would subject any Sotheby Entity to a material tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the IRC.

                    (b) Except as set forth in Disclosure Schedule (3.12(a)):
(i) no Title IV Plan has any material Unfunded Pension Liability; (ii) no ERISA
Event has occurred or is reasonably expected to occur; (iii) there are no
pending, or to the knowledge of any Sotheby Entity, threatened material claims
(other than claims for benefits in the normal course), sanctions, actions or
lawsuits, asserted or instituted against any Plan or any Person as fiduciary or
sponsor of any Plan; (iv) no Sotheby Entity or ERISA Affiliate has incurred or
reasonably expects to incur any material liability as a result of a complete or
partial withdrawal from a Multiemployer Plan; (v) within the last five years no
Title IV Plan of any Sotheby Entity or ERISA Affiliate has been terminated,
whether or not in a “standard termination” as that term is used in Section 4041
of ERISA, nor has any Title IV Plan of any Sotheby Entity or any ERISA Affiliate
(determined at any time within the last five years) with material Unfunded
Pension Liabilities been transferred outside of the “controlled group” (within
the meaning of Section 4001(a)(14) of ERISA) of any Sotheby Entity or ERISA
Affiliate (determined at such time), (vi) except in the case of any ESOP, Stock
of all Credit Parties and their ERISA Affiliates makes up, in the aggregate, no
more than 10% of fair market value of the assets of any Plan measured on the
basis of fair market value as of the latest valuation date of any Plan; and
(vii) no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that is not rated AAA by Standard &
Poor’s Ratings Group or an equivalent rating by another nationally recognized
rating agency.

38

--------------------------------------------------------------------------------



                    (c) Disclosure Schedule (3.12(c)) lists, as of the Closing
Date, all pension plans or arrangements operating in the United Kingdom through
which any Sotheby Entity currently contributes or could be required to
contribute (the “U.K. Pension Plans”). There are no amounts which are treated
under Section 75 of the United Kingdom Pensions Act 1995 as due to any other
pension scheme operated in the United Kingdom in which any Sotheby Entity has
been a participating employer. Disclosure Schedule (3.12(c)) separately
identifies which of the U.K. Pension Plans is a defined benefit plan and which
is a defined contribution plan. All of the U.K. Pension Plans are registered
pension schemes as defined in chapter 2 of part 4 of the United Kingdom Finance
Act 2004. There is no plan of any U.K. Credit Party (or, to the knowledge of the
U.K. Credit Parties, of any other Person having the power to amend or terminate
any U.K. Pension Plan) to amend or terminate any U.K. Pension Plan or otherwise
do any act or omission so as to give rise to any claim by the trustees of that
plan whether under the related trust deed or rules of that plan or under Section
75 of the United Kingdom Pensions Act 1995. Contributions have been made to the
U.K. Pension Plans as required under their relevant schedule of contributions
and recovery plan (if any) in force from time to time as those terms are defined
in Part 3 of the United Kingdom Pensions Act 2004 in all material respects.
There are no facts or circumstances which may give rise to the Pensions
Regulator issuing, or to the knowledge of any Sotheby Entity threatening to
issue, a Financial Support Directive or a Contribution Notice with respect to
any U.K. Pension Plans.

                    3.13 Litigation.

                    No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Sotheby Entity, threatened
against any Sotheby Entity, before any Governmental Authority or before any
court or any arbitrator or panel of arbitrators (collectively, “Litigation”),
(a) that challenges any Credit Party’s right or power to enter into or perform
any of its obligations under the Loan Documents to which it is a party, or the
validity or enforceability of any Loan Document or any action taken thereunder,
or (b) that has a reasonable risk of being determined adversely to any Sotheby
Entity and that, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule (3.13(a)),
as of the Closing Date there is no Litigation pending or, to any Sotheby
Entity’s knowledge, threatened, that seeks damages in excess of $2,500,000 or
injunctive relief against, or alleges criminal misconduct of, any Sotheby
Entity.

                    3.14 Brokers.

                    Except as set forth on Disclosure Schedule 3.14, no broker
or finder brought about the obtaining, making or closing of the Loans, and no
Sotheby Entity or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

                    3.15 Intellectual Property.

                    As of the Closing Date, each Sotheby Entity owns or has
rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it, and
each Patent, Trademark, registered Copyright and License owned by the Credit
Parties is listed, together with the related application or registration

39

--------------------------------------------------------------------------------



number, as applicable, and the owner thereof, in Disclosure Schedule (3.15).
Each Sotheby Entity conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect. Except as set forth in Disclosure Schedule (3.15), no Credit Party is
aware of any material infringement claim by any other Person with respect to any
Intellectual Property owned by the Credit Parties.

                    3.16 Full Disclosure.

                    No information contained in this Agreement, any of the other
Loan Documents, Financial Statements or Collateral Reports or other written
reports from time to time prepared by any Sotheby Entity and delivered hereunder
or any written statement prepared by any Sotheby Entity and furnished by or on
behalf of any Sotheby Entity to Agent or any Lender pursuant to the terms of
this Agreement contains or will, at the time of delivery thereof, contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made. The Projections
delivered hereunder are based upon the estimates and assumptions stated therein,
all of which Borrowers believed at the time of delivery to be reasonable and
fair in light of current conditions and current facts known to Borrowers as of
such delivery date, and reflect Borrowers’ good faith and reasonable estimates
of the future financial performance of Borrowers and of the other information
projected therein for the period set forth therein. The Projections are not a
guaranty of future performance and actual results may differ from those set
forth in the Projections. The Liens granted to Agent, on behalf of itself and
the other Secured Parties, pursuant to the Collateral Documents will at all
times be valid, fully perfected first priority security interests in the
Collateral described therein (except as otherwise set forth in the Collateral
Documents), subject, as to priority, only to Permitted Encumbrances that would
be prior to Liens in favor of Agent as a matter of law.

                    3.17 Environmental Matters.

                    (a) Except as set forth in Disclosure Schedule (3.17), as of
the Closing Date: (i) the owned Real Estate is, and, to the knowledge of the
Credit Parties, the leased Real Estate is, in each case, free of contamination
from any Hazardous Material except for such contamination that would not
adversely impact the value or marketability of such Real Estate and that would
not result in Environmental Liabilities that could reasonably be expected to
have a Material Adverse Effect; (ii) no Sotheby Entity has caused or suffered to
occur any material Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate; (iii) the Sotheby Entities are and have
been in compliance with all Environmental Laws, except for such noncompliance
that would not result in Environmental Liabilities which could reasonably be
expected to have a Material Adverse Effect; (iv) the Sotheby Entities have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect; (v) no Sotheby Entity is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Sotheby Entity which could reasonably be expected to have a Material Adverse
Effect; (vi) there is no Litigation arising under or related to any
Environmental

40

--------------------------------------------------------------------------------



Laws, Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses that could reasonably be expected to have a Material
Adverse Effect or injunctive relief against, or that alleges criminal misconduct
by, any Sotheby Entity; (vii) no notice has been received by any Sotheby Entity
identifying it as a “potentially responsible party” or requesting information
under CERCLA or analogous state statutes, and to the knowledge of the Sotheby
Entities, there are no facts, circumstances or conditions that may result in any
Sotheby Entity being identified as a “potentially responsible party” under
CERCLA or analogous state statutes; and (viii) the Sotheby Entities have made
available to Agent copies of all existing environmental reports, reviews and
audits and all written information pertaining to actual or potential
Environmental Liabilities, in each case relating to any Sotheby Entity.

                    (b) Each Credit Party hereby acknowledges and agrees that
Agent (i) is not now, and has not ever been, in control of any of the Real
Estate or any Credit Party’s affairs, and (ii) does not have the capacity
through the provisions of the Loan Documents or otherwise to influence any
Credit Party’s conduct with respect to the ownership, operation or management of
any of its Real Estate or compliance with Environmental Laws or Environmental
Permits.

                    3.18 Insurance.

                    Disclosure Schedule (3.18) lists all insurance policies of
any nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

                    3.19 Deposit.

                    Disclosure Schedule (3.19) lists all banks and other
financial institutions at which any Credit Party maintains deposit or other
accounts as of the Closing Date, and such Schedule correctly identifies the
name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, the complete
account number therefor and whether such account contains amounts payable to
consignors representing proceeds of the sale of consigned Works of Art.

                    3.20 [Reserved].

                    3.21 Bonding; Licenses.

                    Except as set forth on Disclosure Schedule (3.21) or entered
into in the ordinary course of business, as of the Closing Date, no Sotheby
Entity is a party to or bound by any surety bond agreement or bonding
requirement with respect to products or services sold by it or any trademark or
patent license agreement with respect to products sold by it.

                    3.22 Solvency.

                    Both before and after giving effect to (a) the Loans and
Letter of Credit Obligations to be made or incurred on the Closing Date or such
other date as Loans and Letter of Credit Obligations requested hereunder are
made or incurred, (b) the disbursement of the proceeds of such Loans pursuant to
the instructions of Borrower Representative; (c) the Refinancing; and (d) the
payment and accrual of all transaction costs in connection with the

41

--------------------------------------------------------------------------------



foregoing, (i) each Credit Party is and will be Solvent and (ii) Parent and its
Subsidiaries, on a consolidated basis, are and will be Solvent.

                    3.23 Sale-Leasebacks.

                    No Sotheby Entity is a party to any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.

                    3.24 U.S. Money-Laundering and Terrorism Regulatory Matters.

                    (a) No Sotheby Entity or any Affiliate of any Sotheby
Entity, nor any of their respective officers or directors or any of their
respective brokers, investors or other agents acting or benefiting in any
capacity in connection with Loans, is a Prohibited Person.

                    (b) No Sotheby Entity or any Affiliate of any Sotheby
Entity, nor any of their respective officers or directors (i) to such Sotheby
Entity’s knowledge after due inquiry, has conducted or will conduct any business
or has engaged or will engage in any transaction or dealing with any Prohibited
Person, including making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) to such Sotheby
Entity’s knowledge after due inquiry, has dealt or will deal in, or otherwise
has engaged or will engage in any transaction relating to, any Prohibited Person
or any property or interests in property blocked pursuant to the Executive Order
or (iii) has engaged or will engage in or has conspired or will conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the requirements or prohibitions set
forth in the Executive Order or the PATRIOT Act.

                    (c) Each Sotheby Entity and its Affiliates, and their
respective officers and directors are in full compliance with all applicable
orders, rules and regulations issued by, and recommendations of, the U.S.
Department of the Treasury and OFAC pursuant to IEEPA, the PATRIOT Act, other
legal requirements relating to sanctions, money laundering or terrorism and any
executive orders related thereto.

                    (d) Each Borrower has established an anti-money laundering
and/or economic sanctions program and/or procedures in accordance with all
applicable laws, rules and regulations of its own jurisdiction including,
without limitation, where applicable, the PATRIOT Act. Each Borrower applies its
anti-money laundering program and/or procedures to all Art Loan Debtors.

                    (e) Each Borrower has taken appropriate due diligence
efforts to know each Art Loan Debtor to which it has advanced, or committed to
advance, Art Loans, including whether such Art Loan Debtor is a Prohibited
Person. Each Borrower has taken appropriate due diligence efforts to know if any
such Art Loan Debtor is a “Senior Foreign Political Figure” (as defined in the
PATRIOT Act) and, to the extent that any Art Loan Debtor is a Senior Foreign
Political Figure, has disclosed such information to Agent.

                    (f) Each Borrower does not believe, and after appropriate
due diligence, has no reason to believe, that any of its Art Loan Debtors is a
“Prohibited Foreign Shell Bank” (as defined in the PATRIOT Act), or is named on
any available lists of known or suspected

42

--------------------------------------------------------------------------------



terrorists, terrorist organizations or of other sanctioned person issued by the
United States government and/or the government(s) of any jurisdiction(s) in
which such Borrower is doing business.

                    (g) Each Sotheby Entity has adopted reasonable procedures in
accordance with applicable law as of the Closing Date to elicit information that
substantiates the statements contained in this Section 3.25.

                    3.25 Lending and Auction Regulatory Matters.

                    (a) Except as set forth in Disclosure Schedule (3.13(a)),
each Credit Party that makes or owns Art Loans is in material compliance with,
and each Art Loan has been made and remains in material compliance with, all
applicable provisions of federal, state, local and foreign laws imposed upon
lenders with respect to consumer or commercial lending, usury or other
limitations on interest, finance charges, or other charges, finance company or
other lender licensing, consumer or commercial credit disclosure, consumer or
commercial credit collection practices, and similar laws and regulations.

                    (b) Sotheby’s, Inc. and each other Credit Party that
conducts auctions in the City of New York is in material compliance with, and
each employee thereof who conducts auction in New York City maintains a valid
license under, the City of New York’s Auctioneer Rules (Title 20, Chapter 2,
Subchapter 13) and any applicable similar laws of other jurisdictions. Sotheby’s
U.K. and each other Credit Party which conducts auctions in the United Kingdom
is in material compliance with, and maintains valid licenses (if required)
under, all laws, regulations and auctioneer’s licensing requirements applicable
in the United Kingdom, if any.

4. FINANCIAL STATEMENTS AND INFORMATION

                    4.1 Reports and Notices.

                    (a) Each Credit Party hereby agrees that from and after the
Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.

                    (b) Each Credit Party hereby agrees that, from and after the
Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(A), Art Loan Receivables
Reports in the form of Exhibit 4.1(B), and Art Inventory Reports in the form of
Exhibit 4.1(C)) at the times, to the Persons and in the manner set forth in
Annex F and Section 2.2(d).

                    4.2 Communication with Accountants.

                    Each Credit Party authorizes (a) Agent and (b) so long as an
Event of Default has occurred and is continuing, each Lender, to communicate
directly with its independent certified public accountants, including Deloitte &
Touche LLP, and authorizes such accountants and advisors to (and, upon Agent’s
request therefor, shall request that such accountants and advisors)

43

--------------------------------------------------------------------------------



communicate to Agent and each Lender information relating to any Sotheby Entity
with respect to the business, results of operations and financial condition of
any Sotheby Entity.

5. AFFIRMATIVE COVENANTS

                    Each Credit Party jointly and severally agrees as to all
Sotheby Entities that from and after the date hereof and until the Termination
Date:

                    5.1 Maintenance of Existence and Conduct of Business.

                    Each Sotheby Entity shall: do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate,
partnership, limited liability company or unlimited liability company existence
and its material rights and franchises, except as otherwise permitted under
Section 6.1; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices.

                    5.2 Payment of Charges.

                    (a) Subject to Section 5.2(b), each Sotheby Entity shall pay
and discharge or cause to be paid and discharged promptly all Charges payable by
it, including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, (ii) lawful
claims for labor, materials, supplies and services or otherwise, and (iii) all
storage or rental charges payable to warehousemen or bailees, in each case,
before any thereof shall become past due, in each case, except where the failure
to pay or discharge such Charges would not result in aggregate liabilities in
excess of $2,500,000.

                    (b) Each Sotheby Entity may in good faith contest, by
appropriate proceedings, the validity or amount of any Charges or claims
described in Section 5.2(a); provided, that (i) adequate reserves with respect
to such contest are maintained on the books of such Sotheby Entity, in
accordance with GAAP; (ii) no Lien shall be imposed to secure payment of such
Charges (other than payments to warehousemen and/or bailees) that is superior to
any of the Liens securing the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Sotheby Entity
shall promptly pay or discharge such contested Charges or claims and all
additional charges, interest, penalties and expenses, if any, if such contest is
terminated or discontinued adversely to such Sotheby Entity.

                    5.3 Books and Records.

                    Each Sotheby Entity shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made. Parent shall keep adequate books and records
with respect to the business activities of Parent and its

44

--------------------------------------------------------------------------------



Subsidiaries on a consolidated basis in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

                    5.4 Insurance; Damage to or Destruction of Collateral.

                    (a) The Sotheby Entities shall, at their sole cost and
expense, maintain policies of insurance with financially sound and reputable
insurance companies in such amounts, and covering such risks, as is consistent
with sound business practice and customary for their industry. In the case of
the Credit Parties, such policies of insurance (or the loss payable and
additional insured endorsements delivered to Agent) shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) days prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Sotheby Entity at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent deems advisable. Agent
shall have no obligation to obtain insurance for any Sotheby Entity or pay any
premiums therefor. By doing so, Agent shall not be deemed to have waived any
Default or Event of Default arising from any Sotheby Entity’s failure to
maintain such insurance or pay any premiums therefor. All sums so disbursed,
including reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand by Borrowers to Agent and shall be
additional Obligations hereunder secured by the Collateral.

                    (b) If reasonably requested by Agent, each Sotheby Entity
shall deliver to Agent from time to time a report of a reputable insurance
broker, reasonably satisfactory to Agent, with respect to its insurance
policies.

                    (c) Each Credit Party shall deliver to Agent, in form and
substance reasonably satisfactory to Agent, endorsements to (i) all “All Risk,”
Lender Single Interest (“LSI”) and Fine Arts property policies of insurance
(including, to the extent permitted under the York Avenue Lease Documents and
York Avenue Loan Documents, the business interruption insurance of such Credit
Party), in each case, naming Agent, on behalf of itself and the other Secured
Parties, as a loss payee, and (ii) all general, automotive, and umbrella
liability policies of insurance, in each case, naming Agent, on behalf of itself
and the other Secured Parties, as additional insured. Each Credit Party
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent), so long as any Default or Event of Default has
occurred and is continuing or the anticipated insurance proceeds exceed the
Dollar Equivalent of $1,000,000, as such Credit Party’s true and lawful agent
and attorney in fact for the purpose of making, settling and adjusting claims
under such “All Risk” property policies of insurance, endorsing the name of such
Credit Party on any check or other item of payment for the proceeds of such “All
Risk” policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Borrower Representative shall promptly notify Agent of any
loss, damage, or destruction to the Collateral in the amount of $1,000,000 or
more, whether or not covered by insurance. After deducting from such proceeds
(i) the expenses incurred by Agent in the collection or handling thereof, and
(ii) amounts required to be paid to

45

--------------------------------------------------------------------------------



creditors (other than Lenders) having Permitted Encumbrances, Agent (A) may,
except to the extent such proceeds are not required to be applied to prepay the
Secured Obligations pursuant to Section 1.3(c), at its option, (x) apply any
such proceeds to the reduction of the Secured Obligations in accordance with
Section 1.3(d) or (e), as applicable, or (y) permit or require the applicable
Credit Party to use such money, or any part thereof, to replace, repair, restore
or rebuild the Collateral in a diligent and expeditious manner with materials
and workmanship of substantially the same quality as existed before the loss,
damage or destruction and (B) shall, to the extent such proceeds are not
required to be applied to prepay the Secured Obligations pursuant to Section
1.3(c), remit such proceeds to the applicable Credit Party.

                    5.5 Compliance with Laws.

                    Each Sotheby Entity shall comply with all federal, state,
local and foreign laws, rules and regulations applicable to it, including those
relating to ERISA, labor, money laundering, counter-terrorist financing,
consumer or commercial lending (including, for the avoidance of doubt, the CCA
and the rules and regulations from time to time in effect thereunder or in
connection therewith), usury, limitations on interest, finance charges or other
charges, finance company licensing, consumer or commercial credit disclosure,
debt collection, auctioneers, Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

                    5.6 Supplemental Disclosure.

                    From time to time as may be reasonably requested by Agent
(which request will not be made more frequently than once each year absent the
occurrence and continuance of an Event of Default) or at Credit Parties’
election, the Credit Parties shall supplement each Disclosure Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter hereafter arising that, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

                    5.7 Intellectual Property.

                    Each Sotheby Entity will conduct its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person in any material respect and shall comply in all material respects
with the terms of its Licenses.

46

--------------------------------------------------------------------------------



                    5.8 Environmental Matters.

                    Each Sotheby Entity shall and shall cause each Person within
its control to: (a) conduct its operations and keep and maintain its Real Estate
in compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to or from any of its Real Estate in all material
respects; (c) notify Agent promptly after such Sotheby Entity becomes aware of
any violation of Environmental Laws or Environmental Permits or any Release on,
at, in, under, above, to or from any Real Estate that is reasonably likely to
result in Environmental Liabilities that could reasonably be expected to have a
Material Adverse Effect; and (d) promptly forward to Agent a copy of any order,
notice, request for information or any communication or report received by such
Sotheby Entity in connection with any such violation or Release or any other
matter relating to any Environmental Laws or Environmental Permits that could
reasonably be expected to result in Environmental Liabilities that could
reasonably be expected to have a Material Adverse Effect, in each case whether
or not the Environmental Protection Agency or any Governmental Authority has
taken or threatened any action in connection with any such violation, Release or
other matter. If Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Sotheby Entity or any Environmental Liability arising thereunder, or a Release
of Hazardous Materials on, at, in, under, above, to or from any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Sotheby Entity shall, upon Agent’s written request (i)
cause the performance of such environmental audits including subsurface sampling
of soil and groundwater, and preparation of such environmental reports, at
Borrowers’ expense, as Agent may from time to time reasonably request, subject
to any leases, which shall be conducted by reputable environmental consulting
firms reasonably acceptable to Agent and shall be in form and substance
reasonably acceptable to Agent, and (ii) permit Agent or its representatives to
have access to all Real Estate for the purpose of conducting such environmental
audits and testing as Agent deems appropriate, including subsurface sampling of
soil and groundwater. Borrowers shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.

                    5.9 Landlords’ Agreements, Bailee Letters and Real Estate
Purchases.

                    Within ninety (90) days of the Closing Date (or such later
date as Agent shall consent to in writing), with respect to each leased property
indicated on Disclosure Schedule (3.6), each Credit Party shall use commercially
reasonable efforts to obtain a landlord’s agreement, in form and substance
reasonably satisfactory to Agent, from the applicable lessor with respect to
each such indicated locations. After the Closing Date, if any Credit Party
proposes to lease during any Fiscal Year any real property locations or
warehouse spaces (or renew an existing lease of any real property locations or
warehouse spaces, or alter the use of any leased location to materially increase
the Collateral stored or located at such location) where Collateral having a
book value the Dollar Equivalent of which is greater than $1,000,000 in the

47

--------------------------------------------------------------------------------



aggregate will be stored or located, such Credit Party shall first notify Agent
thereof and, upon request of Agent, provide to Agent a landlord agreement or
bailee letter, as appropriate, with respect to such location, in form and
substance reasonably satisfactory to Agent. Each Credit Party shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located. To the extent otherwise permitted hereunder, if any Credit Party
proposes to acquire a fee ownership interest in Real Estate after the Closing
Date, such Credit Party shall first notify Agent thereof and, upon request of
Agent, provide to Agent a mortgage or deed of trust granting Agent a first
priority security interest on such Real Estate, together with environmental
audits, mortgage title insurance commitment, real property survey, local counsel
opinion(s), supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.

                    5.10 Lending and Auction Regulatory Matters.

                    (a) Each Credit Party remains in material compliance with
all applicable provisions of federal, state, local and foreign laws imposed upon
lenders with respect to consumer or commercial lending, usury or other
limitations on interest, finance charges or other charges, finance companies,
finance company or other lender licensing, consumer or commercial credit
disclosure, consumer or commercial credit collection practices, and similar laws
and regulations.

                    (b) Sotheby’s, Inc. and each other Credit Party that
conducts auctions in the City of New York shall remain in material compliance
with, and maintain a valid license under, the City of New York’s Auctioneer
Rules (Title 20, Chapter 2, Subchapter 13) and any applicable similar laws of
other jurisdictions. Sotheby’s U.K. and each other Credit Party that conducts
auctions in the United Kingdom shall remain in material compliance with, and
maintain valid licenses under, all laws, regulations and auctioneer’s licensing
requirements applicable in the United Kingdom, if any.

                    5.11 Further Assurances.

                    Each Credit Party agrees that it shall and shall cause each
other Sotheby Entity to, at such Credit Party’s expense and upon the reasonable
request of Agent, duly execute and deliver, or cause to be duly executed and
delivered, to Agent such further instruments and do and cause to be done such
further acts as may be necessary or proper in the reasonable opinion of Agent to
carry out more effectively the provisions and purposes of this Agreement and
each Loan Document.

                    5.12 Art Loans and Art Inventory.

                    Each Borrower shall (a) in connection with the acquisition
of each Work of Art as Art Inventory, conduct appropriate diligence with respect
to such Work of Art (including, as applicable, searches of such Work of Art in
the Art Loss Register) consistent with past practices, and (b) in connection
with each Art Loan made or to be made by it, (i) apply credit standards and loan
to collateral value requirements, (ii) conduct appropriate diligence with
respect to the

48

--------------------------------------------------------------------------------



applicable Work(s) of Art (including, as applicable, searches of such Work(s) of
Art in the Art Loss Register), (iii) follow practices with respect to
documentation, perfection and protection of security interests and (iv) follow
practices with respect to classification of Art Loans as non-accrual, as such
standards, requirements and practices are generally applied and followed in the
Borrowers’ art lending business prior to the Closing Date.

                    5.13 Money-Laundering and Terrorism Regulatory Matters.

                    (a) Each Sotheby Entity shall remain in compliance in all
material respects with all applicable orders, rules and regulations applicable
to it, including those issued by the U.S. Department of the Treasury and OFAC
pursuant to IEEPA, the PATRIOT Act, other legal requirements relating to
sanctions, money laundering or terrorism and any executive orders related
thereto.

                    (b) Each Sotheby Entity is advised that, by law, Agent and
the Lenders may be obligated to “freeze its account”, either by prohibiting
additional Revolving Credit Advances or Letter of Credit Obligations, declining
any withdrawal, redemption or transfer request(s) with respect to any deposit
account under the control of Agent or the Lenders and/or segregating assets, in
compliance with government regulations, and Agent and the Lenders may also be
required to report such action to governmental or regulatory authorities,
including OFAC.

                    (c) Each Borrower shall maintain an anti-money laundering,
counter-terrorist financing and/or economic sanctions program and/or procedures
in accordance with all applicable laws, rules and regulations of its own
jurisdiction including, without limitation, where applicable, the PATRIOT Act
and the Money Laundering Regulations 2007. Each Borrower shall apply its
anti-money laundering and counter-terrorist financing program and/or procedures
to all Art Loan Debtors and shall take appropriate steps in accordance with the
laws of its own jurisdiction to ensure that all required relevant documentation
is retained, including identification related to such Art Loan Debtors in
accordance with its anti-money laundering, counter-terrorist financing and/or
economic sanctions program. Each Borrower shall adopt appropriate policies,
procedures and internal controls to be compliant in all material respects with
any additional laws, rules or regulations relating to money laundering and/or
counter-terrorist financing, including the PATRIOT Act, to which it may become
subject.

                    (d) Each Borrower shall take appropriate due diligence
efforts to know each Art Loan Debtor to which it shall advance, or commit to
advance, Art Loans, including whether such Art Loan Debtor is a Prohibited
Person. Each Borrower shall take appropriate due diligence efforts to know if
any such Art Loan Debtor is a “Senior Foreign Political Figure” (as defined in
the PATRIOT Act) and, to the extent that any investor is a Senior Foreign
Political Figure, shall disclose such information to Agent.

                    (e) Each Sotheby Entity will notify or report unusual or
suspicious activity to the extent required by the laws or requirements of its
own jurisdiction including, where applicable, the PATRIOT Act.

                    (f) Each Sotheby Entity shall deliver to Agent any
certification or other evidence requested from time to time by Agent in its sole
discretion, confirming such Sotheby

49

--------------------------------------------------------------------------------



Entity’s compliance with this Section 5.13 and the representations and
warranties made by such Sotheby Entity pursuant to Section 3.25.

                    5.14 New Subsidiaries.

                    Upon (i) any Person becoming a Subsidiary of any Credit
Party or (ii) any Subsidiary of any Credit Party becoming a Domestic Subsidiary
or a Foreign Subsidiary organized under the laws of England, (a) if such Person
is a Domestic Subsidiary, such Person shall become party to the Domestic
Subsidiary Guaranty, the U.S. Security Agreement, the U.S. Pledge Agreement and
such further Collateral Documents as Agent shall reasonably request; (b) if such
Person is a Foreign Subsidiary organized under the laws of England, such Person
shall become party to a Guaranty with respect to the Obligations of the U.K.
Borrowers and such Collateral Documents as Agent shall reasonably request; and
(c) the outstanding Stock of such Person shall be pledged to Agent, for the
benefit of the Secured Parties, pursuant to such Collateral Documents as Agent
shall reasonably request; provided, that, (i) so long as SPTC Delaware shall not
create, incur, assume or permit to exist any Indebtedness or Guaranteed
Indebtedness or any Lien on or with respect to any of its properties or assets
(whether now owned or hereafter acquired), SPTC Delaware shall not be required
to execute or become a party to any Loan Documents, and (ii) the York Avenue
Owner shall not be required to execute or become a party to any Loan Documents.

                    5.15 Immaterial Subsidiaries.

                    Each Immaterial Subsidiary (i) as of the Closing Date, owns
assets having a book value of which the Dollar Equivalent is less than $100,000
and (ii) had earnings during the 2008 Fiscal Year of which the Dollar Equivalent
was less than $100,000.

                    5.16 York Avenue Transactions.

                    Except as set forth on Disclosure Schedule (5.16), the York
Avenue Lender has no recourse to Parent or any of its Subsidiaries or any assets
of Parent or any of its Subsidiaries pursuant to the York Avenue Loan Agreement
or any other York Avenue Loan Document.

                    5.17 Auction Guaranties.

                    Each Sotheby Entity shall comply with the provisions of the
Auction Guaranty Side Letter.

                    5.18 Data Protection Matters.

                    To the extent and at all times that any Data Protection Laws
will be applicable as a result of any Credit Party’s performance hereunder, such
Credit Party will be in compliance in all material respects with all such Data
Protection Laws including, without limitation, having obtained valid consents
where necessary from any Persons whose Personal Data is provided in performance
of this Agreement for (a) such Personal Data to be processed for the purposes
required by each Credit Party in performance of this Agreement; (b) such
Personal Data to be disclosed to Agent or any Lender, or any agent or
subcontrator of Agent or any Lender, and to be processed by Agent or any Lender
for the purposes required in performance of this Agreement;

50

--------------------------------------------------------------------------------



and (c) the transfer of such Personal Data to Agent or any Lender in a country
outside of the European Economic Area. The form of any data protection consent
shall be subject to prior approval of Agent, who may require such amendments as
it may consider necessary in order to comply with Data Protection Laws and who
may require, upon reasonable prior notice, such other reasonable actions be
taken by each Credit Party, including entering into the European Union’s
standard contractual clauses for the transfer of personal data to third
countries, to ensure compliance with Data Protection Laws. Each Credit Party
shall not, by any act or omission, place Agent or any Lender in breach of any
Data Protection Laws.

6. NEGATIVE COVENANTS

                    Each Credit Party jointly and severally agrees as to all
Sotheby Entities that from and after the date hereof until the Termination Date:

                    6.1 Mergers, Subsidiaries, Etc.

                    No Sotheby Entity shall directly or indirectly, by operation
of law or otherwise, (a) acquire, liquidate or dissolve any Subsidiary or (b)
merge with, consolidate with, acquire all or substantially all of the assets or
Stock of, or otherwise combine with or acquire, any Person, except that any
Sotheby Entity may merge with another Sotheby Entity; provided, that (i)
Borrower Representative shall be the survivor of any such merger to which it is
a party, (ii) any Borrower shall be the survivor of any such merger with any
Sotheby Entity that is not a Borrower and (iii) any Guarantor shall be the
survivor of any such merger with any Sotheby Entity that is not a Credit Party;
provided, further, that any Sotheby Entity may dissolve or liquidate any
Subsidiary thereof that is not a Borrower.

                    6.2 Investments; Loans and Revolving Credit Advances.

                    Except as otherwise expressly permitted by this Section 6,
no Sotheby Entity shall make or permit to exist any investment in, or make,
accrue or permit to exist loans or advances of money to, any Person, through the
direct or indirect lending of money, holding of securities or otherwise, except
that:

 

 

 

          (a) Borrowers may hold investments comprised of notes payable, or
stock or other securities issued by Account Debtors to any Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business consistent with past practices;

 

 

 

          (b) each Sotheby Entity may (i) maintain its existing investments in
its Subsidiaries and joint ventures as of the Closing Date, (ii) make
investments after the Closing Date in any Credit Party, or (iii) if such Sotheby
Entity is not a Credit Party, make investments after the Closing Date in any
other Sotheby Entity (other than any Immaterial Subsidiary);

 

 

 

          (c) (i) any Borrower may enter into Art Loan/Inventory Joint Ventures
and (ii) the Sotheby Entities may make investments after the Closing Date not to
exceed a Dollar Equivalent of $5,000,000 in the aggregate in joint ventures
(other than Art Loan/Inventory Joint Ventures) and other Sotheby Entities (other
than any Immaterial

51

--------------------------------------------------------------------------------




 

 

 

Subsidiary) to the extent investments in such other Sotheby Entities are not
permitted pursuant to the foregoing clause (b) or Section 6.3(a)(vii));

 

 

 

          (d) so long as Agent has not delivered an Activation Notice with
respect to any Blocked Account of a Sotheby Entity and no Default or Event of
Default has occurred and is continuing, such Sotheby Entity may make investments
in Cash Equivalent Investments;

 

 

 

          (e) subject to applicable regulatory authorizations, any Borrower may
make, or commit to make, Art Loans;

 

 

 

          (f) the Sotheby Entities may make investments in York Avenue Owner in
an aggregate amount in any Fiscal Year not in excess of the amount of Capital
Expenditures permitted under paragraph (a) of Annex G for such Fiscal Year, less
the aggregate amount of any Capital Expenditures made by Parent and its
Subsidiaries during such Fiscal Year;

 

 

 

          (g) the trustee of the grantor trust established for purposes of
setting aside assets to meet obligations of Sotheby’s, Inc. under the Sotheby’s
Deferred Benefits Compensation Plan may make investments in connection with such
plan;

 

 

 

          (h) in connection with the Australia Sale, Sotheby’s Asia, Inc. and
Sotheby’s Asia Ltd. may contribute their respective ownership interests in
Sotheby’s Australia Pty. Ltd. to a newly-formed Dutch Subsidiary; and

 

 

 

          (h) the Sotheby Entities may make other investments (other than in any
Immaterial Subsidiary or the York Avenue Owner) not exceeding $7,500,000 in the
aggregate at any time outstanding.

                    6.3 Indebtedness.

                    (a) No Sotheby Entity shall create, incur, assume or permit
to exist any Indebtedness, except (without duplication):

                              (i) the Senior Notes;

                              (ii) the Convertible Notes;

                              (iii) obligations (contingent or otherwise) under
the Convertible Note Hedge Agreements and the York Avenue Loan Documents;

                              (iv) Indebtedness secured by purchase money
security interests and Capital Leases permitted in Section 6.7(e);

                              (v) the Loans and the other Obligations;

                              (vi) existing Indebtedness described in Disclosure
Schedule (6.3) and refinancings thereof or amendments or modifications thereto
that do not have the effect of

52

--------------------------------------------------------------------------------



increasing the principal amount thereof or reducing the average life thereof and
that are otherwise on terms and conditions no less favorable to any Sotheby
Entity, Agent or any Lender, as determined by Agent, than the terms of the
Indebtedness being refinanced, amended or modified;

                              (vii) Indebtedness consisting of intercompany
loans and advances made by any Sotheby Entity to any other Sotheby Entity (other
than any Immaterial Subsidiary); provided, that: (A) in the case of any
intercompany loan or advance owing to any Credit Party, from and after the date
120 days after the Closing Date, any Sotheby Entity receiving the proceeds of
such loan or advance shall have executed and delivered to the applicable Credit
Party a demand note (collectively, the “Intercompany Notes”) to evidence any
such intercompany Indebtedness owing at any time by such Sotheby Entity, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the applicable
Collateral Document as additional collateral security for the applicable Secured
Obligations; (B) each Sotheby Entity shall record all intercompany transactions
on its books and records in a manner reasonably satisfactory to Agent; (C) the
obligations of each Credit Party under any such intercompany loans and advances
shall be subordinated to the Obligations of such Credit Party hereunder and
under the other Loan Documents in a manner reasonably satisfactory to Agent; (D)
with respect to any intercompany loan or advance made after the Closing Date, at
the time any such intercompany loan or advance is made by any Sotheby Entity to
any other Sotheby Entity and after giving effect thereto, (i) each such Sotheby
Entity shall be Solvent or (ii)(x) such intercompany loan or advance shall be
made in the ordinary course of business, (y) if the Sotheby Entity making such
intercompany loan or advance is a Credit Party, such Credit Party shall be
Solvent and (z) the Sotheby Entity receiving such intercompany loan or advance
shall have no Funded Debt (except as permitted hereby) other than intercompany
loans or advances outstanding to other Sotheby Entities; and (E) no Default or
Event of Default would occur and be continuing after giving effect to any such
proposed intercompany loan or advance;

                              (viii) Indebtedness arising in respect of surety
bonds, guaranties and letters of credit with respect to obligations of the
Foreign Subsidiaries incurred in the ordinary course of business that are not
Funded Debt;

                              (ix) Indebtedness arising under Rate Management
Transactions; provided, that such Rate Management Transactions are (or were)
entered into in the ordinary course of such Sotheby Entity’s business for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets, earnings or properties held or reasonably anticipated by
such Sotheby Entity and not for purposes of speculation;

                              (x) Indebtedness arising under overdraft credit
lines extended to various Sotheby Entities in the ordinary course of business,
which indebtedness arising under overdraft credit lines extended to the Credit
Parties shall not at any time exceed, in the aggregate at any one time
outstanding, the lesser of (A) $15,000,000 and (B) the aggregate amount of
overdraft credit lines extended to the Credit Parties at such time; and

                              (xi) Other unsecured Indebtedness in an aggregate
principal amount not exceeding $10,000,000 at any one time outstanding.

53

--------------------------------------------------------------------------------



                    (b) No Sotheby Entity shall, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (i) the Obligations; (ii) Indebtedness
secured by a Permitted Encumbrance if the asset securing such Indebtedness has
been sold or otherwise disposed of in accordance with Sections 6.8; (iii)
Indebtedness permitted by Section 6.3(a)(vi) upon any refinancing thereof in
accordance with Section 6.3(a)(vi); (iv) Indebtedness incurred pursuant to
repayment by any Sotheby Entity of intercompany loans and advances outstanding
to any Sotheby Entity, (v) so long as (x) no Default or Event of Default has
occurred and is continuing or would occur as a result thereof, and (y) Parent
shall have provided to Agent prior to the date thereof pro forma financial
statements demonstrating that the Fixed Charge Coverage Ratio, as of the end of
the most recently completed Fiscal Quarter for which Agent and Lenders have
received Financial Statements pursuant hereto, shall be equal to or greater than
1.15 to 1.00 (calculated on a pro forma basis as if such purchase had occurred
during such Fiscal Quarter), Indebtedness incurred pursuant to Permitted
Convertible Note Transactions or purchases, redemptions, defeasances or
prepayments of Senior Notes by Parent; and (vi) so long as no Revolving Loans
are outstanding hereunder as of the date of any such transaction, Indebtedness
in an aggregate cash amount not to exceed $10,000,000.

                    6.4 Employee Loans and Affiliate Transactions.

                    (a) Except as disclosed in Disclosure Schedule 6.4(a), no
Sotheby Entity shall enter into or be a party to any transaction with any other
Sotheby Entity or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Sotheby Entity’s business and,
in the case of any transaction with any Affiliate thereof (other than another
Sotheby Entity), upon fair and reasonable terms that are no less favorable to
such Sotheby Entity than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of such Sotheby Entity.

                    (b) No Sotheby Entity shall enter into any lending or
borrowing transaction with any employees of any Sotheby Entity, except (i) loans
to its respective employees in the ordinary course of business consistent with
past practices for travel and entertainment expenses, relocation costs and
similar purposes and stock option financing, up to a maximum of a Dollar
Equivalent of $1,500,000 in the aggregate at any one time outstanding, and (ii)
other loans to its respective employees, up to a maximum of a Dollar Equivalent
of $1,500,000 in the aggregate at any one time outstanding.

                    6.5 Capital Structure and Business.

                    If all or part of a Sotheby Entity’s Stock is pledged to
Agent, that Sotheby Entity shall not issue additional Stock unless, upon
issuance thereof, such Stock is immediately pledged (and any related security
certificates delivered) by the holder thereof to Agent pursuant to the
applicable Collateral Documents. No Sotheby Entity shall amend its charter or
bylaws in a manner that would adversely affect Agent or Lenders or such Sotheby
Entity’s duty or ability to repay the Obligations. No Sotheby Entity shall
engage in any business other than the businesses currently engaged in by it or
businesses reasonably related thereto.

54

--------------------------------------------------------------------------------



                    6.6 Guaranteed Indebtedness.

                    No Sotheby Entity shall create, incur, assume or permit to
exist any Guaranteed Indebtedness except (a) by endorsement of instruments or
items of payment for deposit to the general account of any Sotheby Entity, and
(b) for Guaranteed Indebtedness incurred for the benefit of any other Sotheby
Entity if the primary obligation with respect thereto is not prohibited by this
Agreement.

                    6.7 Liens.

                    No Sotheby Entity shall create, incur, assume or permit to
exist any Lien on or with respect to its Accounts or any of its other properties
or assets (whether now owned or hereafter acquired) except for:

 

 

 

         (a) Permitted Encumbrances;

 

 

 

         (b) Liens created pursuant to the York Avenue Loan Documents;

 

 

 

         (c) Liens (i) in existence on the date hereof, (ii) if such property or
assets are owned by a Credit Party, summarized on Disclosure Schedule (6.7) and
(iii) securing the Indebtedness described on Disclosure Schedule (6.3) and
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided, that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property;

 

 

 

         (d) Liens securing payment of obligations described in Section
6.3(a)(iv); provided, that such Liens shall not attach to any property other
than cash on deposit with, or under the control of, the holder of such
Indebtedness; and

 

 

 

         (e) Liens created after the date hereof by conditional sale or other
title retention agreements (including Capital Leases) or in connection with
purchase money Indebtedness with respect to Equipment and Fixtures acquired by
any Sotheby Entity in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capital Lease
Obligations of not more than a Dollar Equivalent of $1,500,000 outstanding at
any one time for all such Liens (provided that such Liens attach only to the
assets subject to such purchase money debt and such Indebtedness is incurred
within forty-five (45) days following such purchase and does not exceed 100% of
the purchase price of the subject assets);

provided, that no U.K. Credit Party shall create, incur, assume or permit to
exist any Lien on or with respect to its Real Estate other than Permitted
Encumbrances described in clauses (a), (g) or (h) of the definition thereof. In
addition, no Credit Party shall become a party to any agreement, note, indenture
or instrument, or take any other action after the Closing Date that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Agent, on behalf of itself and the other Secured Parties, as additional
collateral for the applicable Secured Obligations, except operating leases,
Capital Leases, Licenses or agreements relating to purchase money Indebtedness
which prohibit Liens upon the assets that are subject thereto.

55

--------------------------------------------------------------------------------



                    6.8 Sale of Stock and Assets.

                    No Sotheby Entity shall sell, transfer, convey, assign or
otherwise dispose of any of its properties or other assets, including the Stock
of any of its Subsidiaries (whether in a public or a private offering or
otherwise) or any of its Accounts, other than (a) the sale of Inventory in the
ordinary course of business, (b) the sale or other disposition by a Sotheby
Entity of Equipment or Fixtures that are obsolete or no longer used or useful in
such Sotheby Entity’s business and having a book value not exceeding the Dollar
Equivalent of $1,000,000 in the aggregate in any Fiscal Year; (c) the sale or
other disposition of other Equipment and Fixtures having a book value not
exceeding the Dollar Equivalent of $2,500,000 in the aggregate in any Fiscal
Year; (d) the sale or other disposition of any asset by a Credit Party to any
other Credit Party; (e) the sale or other disposition of any asset by any
Sotheby Entity that is not a Credit Party to any other Sotheby Entity; and (f)
subject to Agent’s prior written approval of the sale documentation thereof and
the completion of such sale on or prior to March 31, 2010, the sale of all or
substantially all of the assets or Stock of Sotheby’s Australia Pty. Ltd. for an
aggregate cash amount not less than the Dollar Equivalent of $1,500,000 (the
“Australia Sale”).

                    6.9 ERISA.

                    No Sotheby Entity shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 430 of the IRC or Section 303 or 4068 of
ERISA or (ii) an ERISA Event to the extent such ERISA Event would reasonably be
expected to result in taxes, penalties and other liabilities in an aggregate
amount in excess of $2,500,000 in the aggregate.

                    6.10 Financial Covenants.

                    Borrowers shall not breach or fail to comply with any of the
Financial Covenants.

                    6.11 Hazardous Materials.

                    No Sotheby Entity shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to or from any of the Real Estate
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental
Permits, except as could not reasonably be expected to have a Material Adverse
Effect or (b) otherwise materially adversely impact the value or marketability
of any of the Real Estate or any of the Collateral.

                    6.12 Sale Leasebacks.

                    No Sotheby Entity shall engage in any sale leaseback,
synthetic lease or similar transaction involving any of its assets.

                    6.13 Restricted Payments.

                    No Sotheby Entity shall make any Restricted Payment, except:

56

--------------------------------------------------------------------------------




 

 

 

          (a) intercompany loans and advances between Sotheby Entities to the
extent permitted by Sections 6.2 and 6.3;

 

 

 

          (b) dividends and distributions by Subsidiaries of any Sotheby Entity
paid to such Sotheby Entity;

 

 

 

          (c) employee loans permitted under Section 6.4(b);

 

 

 

          (d) payments of principal and interest of intercompany loans and
advances made in accordance with Section 6.3;

 

 

 

          (e) Permitted Convertible Note Transactions;

 

 

 

          (f) if (i) no Event of Default has occurred and is continuing or would
occur as a result thereof, (ii) Parent shall have provided to Agent prior to the
date thereof pro forma financial statements demonstrating that the Fixed Charge
Coverage Ratio, as of the end of the most recently completed Fiscal Quarter for
which Agent and Lenders have received Financial Statements pursuant hereto,
shall be equal to or greater than 1.15 to 1.00 (calculated on a pro forma basis
as if such purchase had occurred during such Fiscal Quarter), and (iii) after
giving effect to such repurchase, Margin Stock shall not constitute more than
25% of the assets of Parent and its Subsidiaries, Parent may repurchase Stock of
Parent; and

 

 

 

          (g) if no Event of Default has occurred and is continuing or would
occur as a result thereof, Parent may make dividends or distributions on its
Stock in an aggregate amount (the “Maximum Distribution Amount”) not to exceed,
in any Fiscal Quarter, the lesser of (i) $0.05 per share of Stock and (ii)
$4,000,000; provided that, if Parent shall have provided to Agent prior to the
date thereof pro forma financial statements demonstrating that the Fixed Charge
Coverage Ratio, as of the end of the most recently completed Fiscal Quarter for
which Agent and Lenders have received Financial Statements pursuant hereto,
shall be equal to or greater than the level specified in paragraph (b) of Annex
G with respect to such Fiscal Quarter (calculated on a pro forma basis as if
such dividend or distribution had occurred during such Fiscal Quarter; provided
that to the extent such pro forma calculation would otherwise include dividends
or distributions made by Parent in five Fiscal Quarters, such pro forma
calculation shall only include dividends or distributions made by Parent in the
four Fiscal Quarters in which the highest aggregate amount of dividends or
distributions were made), Parent may make dividends or distributions on its
Stock in excess of the Maximum Distribution Amount.

                    6.14 Change of Corporate Name, State of Incorporation or
Location; Change of Fiscal Year.

                    No U.S. Credit Party shall (a) change its name as it appears
in official filings in the state of its incorporation or other organization, (b)
change its chief executive office or principal place of business or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its jurisdiction of
incorporation or

57

--------------------------------------------------------------------------------



organization or incorporate or organize in any additional jurisdictions, in each
case without at least thirty (30) days prior written notice to Agent and after
Agent’s written acknowledgment that any reasonable action requested by Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Agent, on behalf of Lenders, in any Collateral, has been completed or taken;
provided, that any such new location shall be in the continental United States.
No Sotheby Entity shall change its Fiscal Year.

                    6.15 No Impairment of Intercompany Transfers.

                    No Sotheby Entity shall directly or indirectly enter into or
become bound by any agreement, instrument, indenture or other obligation (other
than this Agreement and the other Loan Documents) that could directly or
indirectly restrict, prohibit or require the consent of any Person with respect
to the payment of dividends or distributions or the making or repayment of
intercompany loans by a Subsidiary of any Sotheby Entity to any Sotheby Entity
or between Sotheby Entities.

                    6.16 Real Estate Purchases.

                    No Credit Party shall purchase or acquire or commit to
purchase or acquire (a) a fee simple or freehold ownership interest in real
estate (x) with an aggregate purchase price in excess of the Dollar Equivalent
of $5,000,000, or (y) that would cause the purchase prices of all such purchases
by all Credit Parties since the Closing Date to exceed, in aggregate, the Dollar
Equivalent of $25,000,000, or (b) a leasehold interest in real estate that would
cause the aggregate premium or rent of all such purchases of all Credit Parties
since the Closing Date for the terms of all such leasehold interests to exceed,
in aggregate, the Dollar Equivalent of $25,000,000.

                    6.17 Changes Relating to Material Contracts.

                    No Sotheby Entity shall (a) change or amend the terms of the
Senior Note Indenture or the Senior Notes, (b) change or amend the terms of the
Convertible Note Indenture, the Convertible Notes, any Convertible Note Hedge
Agreement or any Convertible Note Warrant, (c) change or amend any York Avenue
Lease Document in a manner adverse to the interests of Agent and Lenders in any
material respect or (d) except as set forth on Schedule 5.23, permit the York
Avenue Lender to have recourse to Parent or any of its Subsidiaries, or any
assets of Parent or any of its Subsidiaries, pursuant to the York Avenue Loan
Agreement or any other York Avenue Loan Document.

7. TERM

                    7.1 Termination.

                    The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

58

--------------------------------------------------------------------------------



                    7.2 Survival of Obligations Upon Termination of Financing
Arrangements.

                    Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Credit Parties or the rights of
Agent, the Lenders and the Fronting Lender relating to any unpaid portion of the
Loans or any other Obligations, due or not due, liquidated, contingent or
unliquidated, or any transaction or event occurring prior to such termination,
or any transaction or event, the performance of which is required after the
Commitment Termination Date. Except as otherwise expressly provided herein or in
any other Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent,
each Lender and the Fronting Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.15 and 1.16, and the indemnities contained in the Loan Documents
shall survive the Termination Date.

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

                    8.1 Events of Default.

                    The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

                    (a) Any Borrower (i) fails to make any payment of principal
of, or interest on, or Fees owing in respect of, the Loans or any of the other
Obligations when due and payable, or (ii) fails to pay or reimburse Agent or
Lenders for any expense reimbursable hereunder or under any other Loan Document
within ten (10) days following Agent’s demand for such reimbursement or payment
of expenses.

                    (b) Any Sotheby Entity fails or neglects to perform, keep or
observe any of the provisions of Sections 1.4, 1.8, 1.14, 5.4(a), 5.17 or 6, or
any of the provisions set forth in Annexes C or H, respectively.

                    (c) Any Borrower fails or neglects to perform, keep or
observe any of the provisions of Section 4.1 or any provisions set forth in
Annexes E or F, respectively, and the same shall remain unremedied for five (5)
Business Days or more.

                    (d) Any Sotheby Entity fails or neglects to perform, keep or
observe any other provision of this Agreement or of any of the other Loan
Documents (other than any provision embodied in or covered by any other clause
of this Section 8.1) and the same shall remain unremedied for twenty (20) days
or more.

                    (e) A default or breach occurs under any Material
Indebtedness Contract that is not cured within any applicable grace period
therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Indebtedness or Guaranteed Indebtedness
evidenced by such Material Indebtedness Contract, or (ii) causes, or permits any
holder of Indebtedness or Guaranteed Indebtedness evidenced by such Material
Indebtedness

59

--------------------------------------------------------------------------------



Contract or a trustee to cause, Indebtedness or Guaranteed Indebtedness
evidenced by such Material Indebtedness Contract to become due prior to its
stated maturity or prior to its regularly scheduled dates of payment, or cash
collateral in respect thereof to be demanded, in each case, regardless of
whether such right is exercised, by such holder or trustee.

                    (f) Any information contained in any Borrowing Base
Certificate is untrue or incorrect in any respect (other than (i) inadvertent,
immaterial errors not exceeding $1,000,000 (or, if such inaccuracy results from
a single error with respect to an individual Art Loan or individual item of Art
Inventory, $5,000,000) in the aggregate in any Borrowing Base Certificate, (ii)
errors understating either Borrowing Base or (iii) inadvertent errors occurring
when Aggregate Borrowing Availability continues to exceed $15,000,000 after
giving effect to the correction of such errors), or any representation or
warranty herein or in any Loan Document or in any written statement, report,
Financial Statement or certificate (other than a Borrowing Base Certificate)
made or delivered to Agent or any Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made.

                    (g) A case or proceeding is commenced against any Sotheby
Entity seeking a decree or order in respect of such Sotheby Entity (i) under the
Bankruptcy Code, or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) appointing a custodian, receiver, administrator,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Sotheby Entity or for any substantial part of any such Sotheby Entity’s assets,
or (iii) ordering the winding up or liquidation of the affairs of such Sotheby
Entity, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or a decree or order granting the relief sought in such
case or proceeding is granted by a court of competent jurisdiction.

                    (h) Any Sotheby Entity (i) files a petition seeking relief
under the Bankruptcy Code, or any other applicable federal, state or foreign
bankruptcy or other similar law, (ii) consents to or fails to contest in a
timely and appropriate manner the institution of proceedings thereunder or the
filing of any such petition or the appointment of or taking possession by a
custodian, receiver, administrator, liquidator, assignee, trustee or
sequestrator (or similar official) for such Sotheby Entity or for any
substantial part of any such Sotheby Entity’s assets, (iii) makes an assignment
for the benefit of creditors, (iv) takes any action in furtherance of any of the
foregoing; or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due.

                    (i) A final judgment or judgments for the payment of money
in excess of a Dollar Equivalent of $10,000,000 in the aggregate at any time are
outstanding against one or more of the Sotheby Entities (which judgments are not
covered by insurance policies as to which liability has been accepted by the
insurance carrier), and the same are not, within thirty (30) days (or, in the
case of any Sotheby Entity that is not Parent, a Domestic Subsidiary or a
Foreign Subsidiary organized under the laws of England, sixty (60) days) after
the entry thereof, discharged or execution thereof stayed or bonded pending
appeal, or such judgments are not discharged prior to the expiration of any such
stay.

                    (j) Any material provision of any Loan Document for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or any Sotheby Entity shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any

60

--------------------------------------------------------------------------------



action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.

                    (k) Any Change of Control occurs.

                    (l) Any Sotheby Entity or the York Avenue Owner violates any
of the covenants contained in the York Avenue Loan Documents relating to the
single purpose entity status of the York Avenue Owner or its corporate
separateness from Parent and its Subsidiaries and such violation results in
recourse liability to Parent or any Subsidiary thereof.

                    8.2 Remedies.

                    (a) If any Event of Default has occurred and is continuing,
Agent may (and at the written request of the Requisite Lenders shall), without
notice, (i) suspend the Revolving Loan facility with respect to additional
Advances and/or the incurrence of additional Letter of Credit Obligations,
whereupon any additional Advances and additional Letter of Credit Obligations
shall be made or incurred in Agent’s sole discretion (or in the sole discretion
of the Requisite Lenders, if such suspension occurred at their direction) so
long as such Default or Event of Default is continuing; or (ii) reduce the
Commitment from time to time.

                    (b) If any Event of Default has occurred and is continuing,
Agent may (and at the written request of the Requisite Lenders shall), without
notice: (i) terminate the Revolving Loan facility with respect to further
Advances or the incurrence of further Letter of Credit Obligations; (ii) reduce
the Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan, to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(g) or (h), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.

                    8.3 Waivers by Credit Parties.

                    Except as otherwise provided for in this Agreement or by
applicable law, each Credit Party waives (including for purposes of Section 12):
(a) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Loan Documents, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies,

61

--------------------------------------------------------------------------------



except as may be required by applicable law, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

                    9.1 Assignment and Participations.

                    (a) Subject to the terms of this Section 9.1, any Lender may
make an assignment to an assignee of, or sell participations in, at any time or
times, the Loan Documents, the Loans, the Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an assignment agreement (an “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 9.1(a) and otherwise in form and
substance reasonably satisfactory to, and acknowledged by, Agent; (ii) be
conditioned on such assignee Lender representing to the assigning Lender and
Agent that it is purchasing the applicable Loans or interests therein to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution thereof; (iii) after giving effect to any such partial
assignment, the assignee Lender shall have Commitments in an amount at least
equal to $5,000,000 and the assigning Lender shall have retained Commitments in
an amount at least equal to $5,000,000; (iv) include a payment to Agent of an
assignment fee of $3,500; and (v) so long as no Event of Default has occurred
and is continuing, require the consent of Borrower Representative, which shall
not be unreasonably withheld or delayed; provided that no such consent shall be
required for an assignment to a Qualified Assignee. In the case of an assignment
by a Lender under this Section 9.1, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as all other Lenders
hereunder. The assigning Lender shall be relieved of its obligations hereunder
with respect to its Commitments or assigned portion thereof from and after the
date of such assignment. Each Borrower hereby acknowledges and agrees that any
assignment shall give rise to a direct obligation of Borrowers to the assignee
and that the assignee shall be considered to be a “Lender”. In all instances,
each Lender’s liability to make Loans or purchase participation interests
therein hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of its interest in the
Obligations, Agent or any such Lender shall so notify Borrowers and Borrowers
shall, upon the request of Agent or such Lender, execute new Notes in exchange
for the Notes, if any, being assigned. Notwithstanding the foregoing provisions
of this Section 9.1(a), any Lender may at any time pledge its interest in the
Obligations and such Lender’s rights under this Agreement and the other Loan
Documents to a Federal Reserve Bank, and any Lender that is an investment fund
may assign its interest in the Obligations and such Lender’s rights under this
Agreement and the other Loan Documents to another investment fund managed by the
same investment advisor; provided, that no such pledge to a Federal Reserve Bank
shall release such Lender from such Lender’s obligations hereunder or under any
other Loan Document.

                    (b) Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such

62

--------------------------------------------------------------------------------



participation shall not be entitled to require such Lender to take or omit to
take any action hereunder except actions directly affecting (i) any reduction in
the principal amount of, or interest rate or Fees payable with respect to, any
Loan in which such holder participates, (ii) any extension of the scheduled
amortization of the principal amount of any Loan in which such holder
participates or the final maturity date thereof, and (iii) any release of
Agent’s Lien on all or substantially all of the Collateral (other than in
accordance with the terms of this Agreement, the Collateral Documents or the
other Loan Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8,
each Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Credit Party shall have any obligation or duty to any participant. Neither Agent
nor any Lender (other than the Lender selling a participation) shall have any
duty to any participant and may continue to deal solely with the Lender selling
a participation as if no such sale had occurred.

                    (c) Except as expressly provided in this Section 9.1, no
Lender shall, as between Borrowers and that Lender, or Agent and that Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.

                    (d) Each Credit Party shall assist any Lender permitted to
sell assignments or participations under this Section 9.1 as reasonably required
to enable the assigning or selling Lender to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, if
requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party shall certify the correctness, completeness and
accuracy of all descriptions of the Sotheby Entities and their respective
affairs contained in any selling materials provided by them and all other
information provided by them and included in such materials, except that the
Projections shall only be certified by Borrowers as having been prepared by
Borrowers in compliance with the representations contained in Section 3.4(b).

                    (e) Any Lender may furnish any information concerning
Sotheby Entities in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants); provided
that such Lender shall obtain from assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 11.8.

                    (f) So long as no Event of Default has occurred and is
continuing, no Lender shall assign or sell participations in any portion of its
Loans or Commitment to a potential Lender or participant, if, as of the date of
the proposed assignment or sale, the assignee Lender or participant would be
subject to capital adequacy or similar requirements under Section 1.16(a),
increased costs under Section 1.16(b), an inability to fund LIBOR Loans under
Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).

                    (g) Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”), may grant to a special purpose funding
vehicle (an “SPC”), identified as such in writing by the Granting Lender to
Agent and Borrowers, the option to provide to Borrowers all or any part of any
Loans that such Granting Lender would otherwise be obligated

63

--------------------------------------------------------------------------------



to make to Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan; and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if such
Loan were made by such Granting Lender. No SPC shall be liable for any indemnity
or similar payment obligation under this Agreement (all liability for which
shall remain with the Granting Lender). Any SPC may (i) with notice to, but
without the prior written consent of, Borrowers and Agent and without paying any
processing fee therefor assign all or a portion of its interests in any Loans to
the Granting Lender or to any financial institutions (consented to by Borrowers
and Agent) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 9.1(g) may not be
amended without the prior written consent of each Granting Lender, all or any of
whose Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

                    (h) In the case of an assignment by a Non-Sterling Lender to
a Sterling Lender of any interest in the Revolving Loan Outstandings, such
Sterling Lender shall purchase the portion of the Revolving Loan outstanding to
the Fronting Lender to the extent of the participation interest therein of such
Non-Sterling Lender making such assignment for a purchase price, in Sterling,
equal to such outstanding amount, and the Fronting Lender shall pay the Dollar
Equivalent as of such date of such amount to such Non-Sterling Lender in payment
of such participation interest. In the case of an assignment by a Sterling
Lender to a Non-Sterling Lender of any interest in the Revolving Loan
Outstandings, the Fronting Lender shall purchase the portion of the Revolving
Loan outstanding to such Sterling Lender which is subject to such assignment,
and such Non-Sterling Lender shall purchase an undivided participation interest
in the Revolving Loan Outstandings from the Fronting Lender for a purchase price
in Dollars equal to the Dollar Equivalent as of such date of such portion
assigned.

                    (i) Any Non-Sterling Lender may become a Sterling Lender
hereunder upon delivery of notice to Agent, the Fronting Lender and the Borrower
Representative. Upon delivery of such notice by such Lender, without any further
action whatsoever (i) such Lender shall be deemed to have purchased from the
Fronting Lender a portion of the Revolving Loan Outstandings held by the
Fronting Lender equal to such Lender’s participation interests therein, (ii) the
Fronting Lender shall be deemed to have repaid such participation interests to
such Lender and shall have no further obligations to such Lender hereunder,
(iii) such Lender shall constitute a Sterling Lender for all purposes hereunder,
including, without limitation, the Commitment to make Sterling Revolving Credit
Advances pursuant to Section 1.1(a)(i) and (iv) the Fronted Percentage, and the
obligation of the Fronting Lender to make Sterling Revolving Credit Advances
pursuant to Section 1.1(a)(i), shall be reduced accordingly.

64

--------------------------------------------------------------------------------



                    9.2 Appointment of Agent.

                    GE Capital is hereby appointed to act on behalf of all
Lenders and the Fronting Lender as Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent, Lenders and the Fronting Lender and no Sotheby Entity nor any other
Person shall have any rights as a third party beneficiary of any of the
provisions hereof. Except as expressly set forth in the U.K. Collateral
Documents, in performing its functions and duties under this Agreement and the
other Loan Documents, Agent shall act solely as an agent of Lenders and the
Fronting Lender and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Sotheby
Entity or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. Except as expressly set forth in the U.K. Collateral Documents, the
duties of Agent shall be mechanical and administrative in nature and Agent shall
not have, or be deemed to have, by reason of this Agreement, any other Loan
Document or otherwise a fiduciary relationship in respect of any Lender or the
Fronting Lender. Except as expressly set forth in this Agreement and the other
Loan Documents, Agent shall not have any duty to disclose, and shall not be
liable for failure to disclose, any information relating to any Sotheby Entity
or any of their respective Subsidiaries or any Account Debtor that is
communicated to or obtained by GE Capital or any of its Affiliates in any
capacity. Neither Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender or the Fronting Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction.

                    If Agent shall request instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, then Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from Requisite
Lenders, Supermajority Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the opinion of Agent, expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Lender or the Fronting Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting hereunder or
under any other Loan Document in accordance with the instructions of Requisite
Lenders, Supermajority Lenders or all affected Lenders, as applicable.

                    9.3 Agent’s Reliance, Etc.

                    Neither Agent nor any of its Affiliates nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for

65

--------------------------------------------------------------------------------



damages caused by its or their own gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction. Without limiting the generality of the foregoing, Agent: (a) may
treat the payee of any Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

                    9.4 GE Capital and Affiliates.

                    With respect to its Commitments hereunder, GE Capital shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include GE Capital in its individual capacity. GE Capital and its
Affiliates may lend money to, invest in, and generally engage in any kind of
business with, any Sotheby Entity, any of their Affiliates and any Person who
may do business with or own securities of any Sotheby Entity or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Sotheby Entity for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.

                    9.5 Lender Credit Decision.

                    Each Lender acknowledges that it has, independently and
without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Sotheby Entities and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

66

--------------------------------------------------------------------------------



                    9.6 Indemnification.

                    Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

                    9.7 Successor Agent and Fronting Lender.

                     (a) Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or

67

--------------------------------------------------------------------------------



omitted to be taken by it while it was acting as Agent under this Agreement and
the other Loan Documents.

                    (b) The Fronting Lender may resign at any time by giving
sixty (60) days prior written notice thereof to Agent, the Non-Sterling Lenders
and the Borrowers; provided, such resignation shall not become effective until
the date upon which a replacement Fronting Lender reasonably acceptable to Agent
and Non-Sterling Lenders having aggregate Commitments equal to greater than 50%
of the Fronted Percentage and, so long as no Default or Event of Default has
occurred and is continuing, to the Borrowers, has been selected and has assumed
the rights and obligations of a Fronting Lender hereunder. If no successor
Fronting Lender shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the resigning Fronting Lender’s giving
of notice of resignation, then the resigning Fronting Lender may, on behalf of
the Non-Sterling Lenders, appoint a successor Fronting Lender, which shall be a
financial institution having a rating of not less than A or its equivalent by
Standard & Poor’s, and having otherwise the ability to fund the Sterling
Revolving Credit Advances (and the parties hereto agree to use reasonable
efforts to appoint a successor Fronting Lender which will not cause an increase
in the tax withholding liability for the Borrowers). Upon the acceptance of any
appointment as Fronting Lender hereunder by a successor Fronting Lender, such
successor Fronting Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, duties and obligations of the resigning Fronting
Lender, and the resigning Fronting Lender shall be discharged from its duties
and obligations hereunder. After any resigning Fronting Lender’s resignation,
the provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Fronting Lender.

                    9.8 Setoff and Sharing of Payments.

                    In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default and subject to
Section 9.9(f), each Lender is hereby authorized at any time or from time to
time, without prior notice to any Credit Party or to any Person other than
Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Credit Party (regardless of whether such balances are
then due to such Credit Party) and any other properties or assets at any time
held or owing by that Lender or that holder to or for the credit or for the
account of any Credit Party against and on account of any of the Obligations
that are not paid when due; provided, that (i) the Lender exercising such offset
rights shall give notice thereof to the affected Credit Party promptly after
exercising such rights, and (ii) any balances, properties or assets of a U.K.
Credit Party shall be offset, appropriated or applied only to or against the
Obligations of the U.K. Credit Parties. Any Lender exercising a right of setoff
or otherwise receiving any payment on account of the Obligations in excess of
its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Obligations as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with their respective Pro Rata Shares (other than offset
rights exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16).
Each Lender’s obligation under this Section 9.8 shall be in addition to and not
in limitation of its obligations to purchase a participation in an amount equal
to its Pro Rata Share

68

--------------------------------------------------------------------------------



of the Swing Line Loan under Section 1.1. Each Credit Party agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

                    9.9 Advances; Payments; Non-Funding Lenders; Information;
Actions in Concert.

                    (a) Revolving Credit Advances; Payments.

                              (i) Lenders shall refund or participate in the
Swing Line Loan in accordance with clauses (iii), (iv) and (v) of Section
1.1(b). If (i) the Swing Line Lender declines to make a Swing Line Advance, (ii)
Swing Line Availability is zero or (iii) Agent shall receive a Notice of
Revolving Credit Advance in respect of a Revolving Credit Advance to be made as
a LIBOR Loan, Agent shall notify Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Credit Advance is received, by telecopy,
telephone or other similar form of transmission.

                              (ii) In the case of any Revolving Credit Advance
to be denominated in Dollars, each Lender shall make the amount of such Lender’s
Pro Rata Share of such Revolving Credit Advance available to Agent in same day
funds in Dollars by wire transfer to Agent’s account as set forth in Annex H not
later than 3:00 p.m. (New York time) on the requested funding date, in the case
of an Index Rate Loan, and not later than 11:00 a.m. (New York time) on the
requested funding date, in the case of a LIBOR Loan. In the case of any
Revolving Credit Advance to be denominated in Sterling, each Sterling Lender and
the Fronting Lender shall make the amount of such Lender’s Pro Rata Share (or,
in the case of the Fronting Lender, the Fronted Percentage) of such Revolving
Credit Advance available to Agent in same day funds in Sterling by wire transfer
to Agent’s account as set forth in Annex H not later than 3:00 p.m. (New York
time) on the requested funding date, in the case of an Index Rate Loan, and not
later than 11:00 a.m. (New York time) on the requested funding date, in the case
of a LIBOR Loan. After receipt of such wire transfers (or, in Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Revolving Credit Advance to Borrower. All
payments by each Lender pursuant to this Section 9.9(a) shall be made without
setoff, counterclaim or deduction of any kind.

                              (iii) On each Business Day (each, a “Settlement
Date”), Agent shall advise each Lender and the Fronting Lender by telephone or
telecopy of the amount to be disbursed to such Person in accordance with this
Section 9.9(a)(iii). Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all

69

--------------------------------------------------------------------------------



participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Agent shall pay to each Lender and
the Fronting Lender (i) in the case of any Sterling Lender, such Lender’s Pro
Rata Share of principal, interest and Fees received by Agent from the Borrowers
on such Settlement Date (or, in the case of amounts denominated in Sterling, (x)
with respect to principal, on the date one Business Day prior to such Settlement
Date and (y) with respect to all other amounts, on the date two Business Days
prior to such Settlement Date) (as determined in accordance with Section 1.10)
for the benefit of Lenders with respect to each applicable Loan, (ii) in the
case of any Non-Sterling Lender, (A) such Lender’s Pro Rata Share of principal
and interest received by Agent from the Borrowers on such Settlement Date (as
determined in accordance with Section 1.10) for the benefit of Lenders with
respect to the portion of the Revolving Loan Outstanding denominated in Dollars,
(B) its Pro Rata Share of Fees (other than Letter of Credit Fees denominated in
Sterling) received by Agent from the Borrowers on such Settlement Date (as
determined in accordance with Section 1.10) for the benefit of Lenders and (C)
an amount in Dollars equal to the Dollar Equivalent (calculated as of such
Settlement Date) of its Pro Rata Share of Letter of Credit Fees denominated in
Sterling received by Agent from the Borrowers on the second Business Day
preceding such Settlement Date; and (iii) in the case of the Fronting Lender,
the Fronted Percentage of principal and interest received by Agent from the
Borrowers (A) with respect to principal, on the date one Business Day prior to
such Settlement Date and (B) with respect to all other amounts, on the date two
Business Days prior to such Settlement Date (as determined in accordance with
Section 1.10) for the benefit of the Lenders and the Fronting Lender with
respect to the portion of the Revolving Loan Outstandings denominated in
Sterling. To the extent that any Lender or the Fronting Lender (a “Non-Funding
Lender”) has failed to fund any payment or Advance required to be made by it
hereunder or failed to make any purchase of a participation interest required to
be purchased hereunder, Agent shall be entitled to set off any such funding
short fall (other than any short-fall arising from a failure to purchase any
participation interest required to be purchased by it pursuant to Section
9.9(e)(i), if any amount shall be outstanding to the Fronting Lender in respect
of the Revolving Loan Outstandings related to such participation interest)
against that Non-Funding Lender’s share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s or the Fronting
Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 5:00 p.m. (New York time) on each
Settlement Date.

                    (b) Availability of Lender’s Pro Rata Share. Agent may
assume that each Lender and the Fronting Lender will make its Pro Rata Share or
the Fronted Percentage, as applicable, of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share or the Fronted
Percentage, as applicable, is not, in fact, paid to Agent by such Lender when
due, Agent will be entitled to recover such amount on demand from such Lender or
the Fronting Lender, as applicable, without setoff, counterclaim or deduction of
any kind. If any Lender or the Fronting Lender fails to pay the amount of its
Pro Rata Share or the Fronted Percentage forthwith upon Agent’s demand, Agent
shall promptly notify Borrower Representative and Borrowers shall immediately
repay such amount to Agent. Nothing in this Section 9.9(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Lender or the Fronting Lender or to relieve any
Lender or the Fronting Lender from its obligation to fulfill its Commitments or
obligations hereunder or to prejudice any rights that Borrowers may have against
any Lender or the Fronting Lender as a result of any default by such Lender or
the Fronting Lender hereunder. To the extent

70

--------------------------------------------------------------------------------



that Agent advances funds to any Borrower on behalf of any Lender or the
Fronting Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by the applicable Lender or the
Fronting Lender, as applicable.

                    (c) Return of Payments.

                              (i) If Agent pays an amount to a Lender or the
Fronting Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by Agent from Borrowers and such related
payment is not received by Agent, then Agent will be entitled to recover such
amount from such Lender or the Fronting Lender, as applicable, on demand without
setoff, counterclaim or deduction of any kind.

                              (ii) If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender or the Fronting Lender. In addition, each Lender and the Fronting Lender
will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender or the Fronting Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind.

                              (iii) If the Fronting Lender pays an amount to a
Non-Sterling Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by the Fronting Lender from Agent
and such related payment is not received by the Fronting Lender, then the
Fronting Lender will be entitled to recover such amount from such Non-Sterling
Lender on demand without setoff, counterclaim or deduction of any kind.

                              (iv) If the Fronting Lender determines at any time
that any amount received by the Fronting Lender under this Agreement must be
returned to any Borrower or paid to any other Person pursuant to any insolvency
law or otherwise (or paid to Agent pursuant to paragraph (ii) above), then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, the Fronting Lender will not be required to distribute any portion
thereof to any Non-Sterling Lender. In addition, each Non-Sterling Lender will
repay to the Fronting Lender on demand any portion of such amount that the
Fronting Lender has distributed to such Non-Sterling Lender, together with
interest at such rate, if any, as the Fronting Lender is required to pay to any
Borrower, any such other Person or Agent, without setoff, counterclaim or
deduction of any kind.

                    (d) Non-Funding Lenders. The failure of any Non-Funding
Lender to make any Revolving Credit Advance or any payment required by it
hereunder or to purchase any participation to be made or purchased by it on the
date specified therefor shall not relieve any other Lender (each such other
Lender, an “Other Lender”) of its obligations to make such Revolving Credit
Advance or purchase such participation on such date, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make a Revolving Credit Advance, purchase a participation or make any other
payment required hereunder. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender

71

--------------------------------------------------------------------------------



shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Lender” (or be included in the
calculation of “Requisite Lenders” or “Supermajority Lenders” hereunder) for any
voting or consent rights under or with respect to any Loan Document until such
time as such Lender no longer constitutes a Non-Funding Lender. At Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of its interests in the Obligations and the
Commitments held by that Non-Funding Lender for an amount equal to the principal
balance of all Loans and participations held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

                    (e) Non-Sterling Lenders.

                              (i) Participation Interests. On any date upon
which the Fronting Lender shall be required to (i) make available the Fronted
Percentage of any Sterling Revolving Credit Advance pursuant to Section 1.1(a),
Section 1.1(b)(iv) or pursuant to paragraph (b)(ii) of Annex B or (ii) purchase
a participation interest in a Swing Line Advance denominated in Sterling
pursuant to Section 1.1(b)(v), each Non-Sterling Lender shall on such date be
deemed to have irrevocably and unconditionally purchased from the Fronting
Lender an undivided participation interest in such Advance in an amount equal to
its Pro Rata Share of such Advance. The purchase price of any such participation
interest shall be an amount, in Dollars, equal to the Dollar Equivalent of such
Pro Rata Share as of the date payment by such Non-Sterling Lenders of such
purchase price is required hereunder; provided, however, that such purchase
price need not be funded by any Non-Sterling Lender unless and until the
Fronting Lender, in its discretion, shall have made a demand therefor in writing
to Agent (which Agent shall promptly forward to each Non-Sterling Lender) with
respect to each such participation interest following the occurrence of any
Default or Event of Default or a good faith determination by the Fronting Lender
that the portion of the interest it receives and retains on such Sterling
Revolving Credit Advances and Swing Line Loans does not adequately and fairly
reflect the cost to the Fronting Lender of funding such amounts. Payment of such
purchase price in respect of any such participation interest shall be made by
each Non-Sterling Lender in immediately available funds by wire transfer to the
Fronting Lender’s account as set forth in Annex H not later than 2:00 p.m. (New
York time) on the Business Day immediately following the date such demand is
delivered to Agent with respect to then outstanding Advances and on each
applicable purchase date thereafter with respect to any subsequent Advances, in
the case of Advances made as Index Rate Loans, and not later than 10:00 a.m.
(New York time) on the Business Day immediately following the date such demand
is delivered to Agent with respect to then outstanding Advances and on each
applicable purchase date thereafter with respect to any subsequent Advances, in
the case of Advances made as LIBOR Loans. On any date upon which the Fronting
Lender shall be required to purchase an undivided interest and participation in
any Letter of Credit Obligation in respect of a Letter of Credit issued for the
benefit of a U.K. Borrower pursuant to paragraph (b)(v) of Annex B, immediately
and without further action whatsoever, each Non-Sterling Lender shall be deemed
to have irrevocably and unconditionally purchased from the Fronting Lender an
undivided interest and participation in such participation interest. Each
Non-Sterling Lender shall fund its participation in all payments made under such
Letters of Credit in the same

72

--------------------------------------------------------------------------------



manner as provided in the first sentence of this Section 9.9(e)(i) with respect
to Sterling Revolving Credit Advances, each of which Sterling Revolving Credit
Advances shall be in an amount equal to the Sterling Equivalent of such payment
as of the date thereof.

                              (ii) Obligation of Non-Sterling Lenders. Each
Non-Sterling Lender’s obligation to purchase participation interests (and to
fund the purchase price thereof) in accordance with Section 9.9(e)(i) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Non-Sterling Lender may have against the Fronting Lender, Agent, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

                              (iii) Payments to Non-Sterling Lenders. On each
Settlement Date (or, if the Fronting Lender shall not be acting as Agent, on the
Business Day following each Settlement Date), the Fronting Lender shall advise
each Non-Sterling Lender by telephone or telecopy of the amount to be disbursed
to such Person in accordance with this Section 9.9(e)(iii). Except with respect
to any Non-Sterling Lender that is a Non-Funding Lender, (a) prior to the
funding of the purchase price of the participation interests of the Non-Sterling
Lenders in Advances made by the Fronting Lender in accordance with Section
9.9(e)(i), the Fronting Lender shall pay to each Non-Sterling Lender the Dollar
Equivalent (calculated as of the date of such payment by the Fronting Lender) of
such Lender’s Pro Rata Share of the Applicable Margin paid by the Borrowers on
the second Business Day preceding such Settlement Date for the benefit of the
Lenders and the Fronting Lender with respect to interest on the portion of the
Revolving Loan Outstandings denominated in Sterling (to the extent such amounts
have actually been received by the Fronting Lender) less a portion of such
Applicable Margin equal to one-half of one percent (0.50%) per annum (or such
other amount as the Fronting Lender and such Non-Sterling Lender shall agree) of
such Non-Sterling Lender’s Pro Rata Share of the Revolving Loan Outstandings
denominated in Sterling, the latter amount being retained by the Fronting Lender
for its own account in compensation for the Fronting Lender’s willingness to
bear the foreign exchange rate fluctuation risk with respect to such Revolving
Loan Outstandings and (b) at all times after the funding of the purchase price
of the participation interests of the Non-Sterling Lenders in Advances made by
the Fronting Lender in accordance with Section 9.9(e)(i), the Fronting Lender
shall pay to each Non-Sterling Lender the Dollar Equivalent (calculated as of
the date of such payment by the Fronting Lender) of such Lender’s Pro Rata Share
of interest and principal paid by the Borrowers on the second Business Day
preceding such Settlement Date for the benefit of the Lenders and the Fronting
Lender with respect to the portion of the Revolving Loan Outstandings
denominated in Sterling (to the extent such amounts have actually been received
by the Fronting Lender). To the extent that any Non-Sterling Lender has failed
to pay the purchase price, when due, of any participation interest required to
be purchased by pursuant to Section 9.9(e)(i), the Fronting Lender shall be
entitled to set off the funding short fall against that Non-Sterling Lender’s
share of all payments received by the Fronting Lender. Such payments shall be
made by wire transfer to such Non-Sterling Lender’s account (as specified by
such Lender in Annex H or the applicable Assignment Agreement) not later than
5:00 p.m. (New York time) on each applicable Settlement Date (or, if the
Fronting Lender shall not be acting as Agent, on the Business day following each
Settlement Date).

73

--------------------------------------------------------------------------------



                              (iv) Availability of Non-Sterling Lender’s Pro
Rata Share. The Fronting Lender may assume that each Non-Sterling Lender will
make its Pro Rata Share of each Sterling Revolving Credit Advance available to
the Fronting Lender on each date on which such Non-Sterling Lender is required
to pay the purchase price of its participation interests therein pursuant to the
terms hereof. If any Non-Sterling Lender does not make available to the Fronting
Lender any amount required pursuant to Section 9.9(e)(i), the Fronting Lender
shall be entitled to recover such amount on demand from such Non-Sterling
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Dollar Index Rate thereafter. If any Non-Sterling
Lender shall fail to make available to the Fronting Lender any amount required
pursuant to Section 9.9(e)(i), Borrowers shall immediately repay the outstanding
principal amount of the portion of the Revolving Loan or Letter of Credit
Obligation then outstanding to the Fronting Lender in which such Non-Sterling
Lender was required to purchase a participation interest, upon demand therefor
by the Fronting Lender.

                    (f) Dissemination of Information. Agent shall use reasonable
efforts to provide Lenders with any notice of Default or Event of Default
received by Agent from, or delivered by Agent to, any Credit Party, with notice
of any Event of Default of which Agent has actually become aware and with notice
of any action taken by Agent following any Event of Default; provided, that
Agent shall not be liable to any Lender for any failure to do so, except to the
extent that such failure is attributable to Agent’s gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction. Lenders acknowledge that Borrowers are required to
provide Financial Statements and Collateral Reports to Lenders in accordance
with Annexes E and F hereto and agree that Agent shall have no duty to provide
the same to Lenders.

                    (g) Actions in Concert. Anything in this Agreement to the
contrary notwithstanding, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or the Notes (including exercising any rights of setoff) without
first obtaining the prior written consent of Agent and Requisite Lenders, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders.

10. SUCCESSORS AND ASSIGNS

                    10.1 Successors and Assigns.

                    This Agreement and the other Loan Documents shall be binding
on and shall inure to the benefit of each Credit Party, Agent, Lenders and their
respective successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and

74

--------------------------------------------------------------------------------



obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

11. MISCELLANEOUS

                    11.1 Complete Agreement; Modification of Agreement.

                    The Loan Documents constitute the complete agreement between
the parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 11.2. Any letter of interest,
commitment letter, fee letter or confidentiality agreement, if any, between any
Credit Party and Agent or any Lender or any of their respective Affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.

                    11.2 Amendments and Waivers.

                    (a) Except for actions expressly permitted to be taken by
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, or any consent to any departure by
any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by Agent and Borrowers, and by Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable. Except as set
forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

                    (b) No amendment, modification, termination or waiver of or
consent with respect to any provision of this Agreement or any other Loan
Document shall, unless in writing and signed by Agent and Supermajority Lenders:
(i) increase the percentage advance rates set forth in the definition of either
Borrowing Base, (ii) modify any criteria set forth in Section 1.6 or 1.7 in a
manner that would have the effect of making more credit available or (iii)
increase the Sterling Subfacility Limit.

                    (c) No amendment, modification, termination or waiver with
respect to any provision of this Agreement or any other Loan Document shall,
unless in writing and signed by Agent and each Lender directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed to directly affect all Lenders); (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date
(other than payment dates of mandatory prepayments under Sections 1.3(b)(iii)
and (iv)) or final maturity date of the principal amount of any Loan of any
affected Lender; (iv) waive, forgive, defer, extend or postpone any payment of
interest or Fees as to any affected Lender; (v) release any Guaranty (other than
in connection with any sale of assets by a Sotheby Entity permitted pursuant to
Section 6.8 or consented to by Requisite Lenders or Supermajority Lenders, as
applicable, pursuant to this Section 11.2) or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, all or substantially all of the Collateral (which
action shall be deemed to directly affect all Lenders and the L/C Issuer); (vi)
change the percentage of the Commitments or of the aggregate unpaid principal

75

--------------------------------------------------------------------------------



amount of the Loans that shall be required for Lenders or any of them to take
any action hereunder; (vii) amend or waive Section 1.11(a); and (viii) amend or
waive this Section 11.2 or the definitions of the terms “Requisite Lenders” or
“Supermajority Lenders” insofar as such definitions affect the substance of this
Section 11.2. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent, the Fronting Lender or L/C Issuer under
this Agreement or any other Loan Document, including any release of any Guaranty
or Collateral requiring a writing signed by all Lenders and, in the case of the
L/C Issuer, any increase in the L/C Sublimit, shall be effective unless in
writing and signed by Agent, the Fronting Lender or L/C Issuer, as the case may
be, in addition to Lenders required hereinabove to take such action. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for Agent to
take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Sotheby Entity in any case shall entitle such Sotheby Entity
or any other Sotheby Entity to any other or further notice or demand in similar
or other circumstances. Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 11.2 shall be binding upon each
holder of the Notes at the time outstanding and each future holder of the Notes.

                    (d) If, in connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”):

                              (i) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (i) and in clause (ii) below being referred
to as a “Non-Consenting Lender”); or

                              (ii) requiring the consent of Supermajority
Lenders, the consent of Requisite Lenders is obtained, but the consent of
Supermajority Lenders is not obtained;

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

                    (e) Upon payment in full in cash and performance of all of
the Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Agent and Lenders, and so long
as no suits, actions, proceedings or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, Agent shall deliver to Borrowers termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

76

--------------------------------------------------------------------------------



                    11.3 Fees and Expenses.

                    Borrowers shall reimburse (i) Agent for all fees, costs and
expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(b), (c) and (d) below, all Lenders and the Fronting Lender) for all fees, costs
and expenses, including the reasonable fees, costs and expenses of counsel or
other advisors (including environmental and management consultants and
appraisers), incurred in connection with the negotiation, preparation and filing
and/or recordation of the Loan Documents and incurred in connection with:

                    (a) any amendment, modification or waiver of, consent with
respect to, or termination of, any of the Loan Documents or advice in connection
with the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;

                    (b) any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Lender, the Fronting Lender, any
Sotheby Entity or any other Person and whether as a party, witness or otherwise)
in any way relating to the Collateral, any of the Loan Documents or any other
agreement to be executed or delivered in connection herewith or therewith,
including any litigation, contest, dispute, suit, case, proceeding or action,
and any appeal or review thereof, in connection with a case commenced by or
against any or all of the Sotheby Entities or any other Person that may be
obligated to Agent, any Lender or the Fronting Lender by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders or the Fronting Lender other than Agent,
such reimbursement shall be limited to one counsel for all such Lenders and the
Fronting Lender; provided, further, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction;

                    (c) any attempt to enforce any remedies of Agent against any
or all of the Credit Parties or any other Person that may be obligated to Agent,
any Lender or the Fronting Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided, that in the case of reimbursement of counsel for Lenders
and the Fronting Lender other than Agent, such reimbursement shall be limited to
one counsel for all such Lenders and the Fronting Lender;

                    (d) any workout or restructuring of the Loans during the
pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders and the Fronting Lender other than Agent,
such reimbursement shall be limited to one counsel for all such Lenders and the
Fronting Lender; and

                    (e) efforts to (i) monitor the Loans or any of the other
Obligations, (ii) evaluate, observe or assess any of the Sotheby Entities or
their respective affairs, and (iii) verify,

77

--------------------------------------------------------------------------------



protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
dispose of any of the Collateral;

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

                    11.4 No Waiver.

                    Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Sotheby Entities of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Sotheby Entity
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Sotheby Entity shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

                    11.5 Remedies.

                    Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.

                    11.6 Severability.

                    Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

78

--------------------------------------------------------------------------------



                    11.7 Conflict of Terms.

                    Except as otherwise provided in this Agreement or any of the
other Loan Documents by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

                    11.8 Confidentiality.

                    Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintaining
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Sotheby
Entities and designated as confidential for a period of two (2) years following
receipt thereof, except that Agent and any Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
Litigation to which Agent or such Lender is a party; or (f) that ceases to be
confidential through no fault of Agent or any Lender.

                    11.9 GOVERNING LAW.

                    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE

79

--------------------------------------------------------------------------------



ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH
CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE
UNITED STATES MAILS, PROPER POSTAGE PREPAID.

                    11.10 Notices.

                    (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and (i)
addressed to (A) the party to be notified and sent to the address or facsimile
number indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System set up by or at the direction of Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
(A) in the case of Borrower Representative, Agent and Swing Line Lender, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.

                    (b) Effectiveness. All communications described in clause
(a) above and all other notices, demands, requests and other communications made
in connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-

80

--------------------------------------------------------------------------------



System, on the later of the date of such posting in an appropriate location and
the date access to such posting is given to the recipient thereof in accordance
with the standard procedures applicable to such E-System. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than Borrower Representative or
Agent) designated in Annex I to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.

                    11.11 Section Titles.

                    The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

                    11.12 Counterparts.

                    This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

                    11.13 WAIVER OF JURY TRIAL.

                    BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

                    11.14 Press Releases and Related Matters.

                    Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of GE Capital or its affiliates or
referring to this Agreement or the other Loan Documents without the prior
written consent of GE Capital (not to be unreasonably withheld) unless (and only
to the extent that) such Credit Party or Affiliate is required to do so under
law and then, in any event, such Credit Party or Affiliate will consult with GE
Capital before issuing such press release or other public disclosure. Each
Credit Party consents to the publication by Agent or any Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using

81

--------------------------------------------------------------------------------



Borrower’s name, product photographs, logo or trademark. Agent consents to the
disclosure by the Credit Parties in their public securities filings and
Financial Statements of the identity and role of Agent under this Agreement.
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

                    11.15 Reinstatement.

                    This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

                    11.16 Advice of Counsel.

                    Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

                    11.17 No Strict Construction.

                    The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

                    11.18 PATRIOT Act.

                    Each Lender that is subject to the PATRIOT Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrowers that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender or Agent, as applicable, to identify such Borrower in
accordance with the PATRIOT Act. Each Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

12. CROSS-GUARANTY

82

--------------------------------------------------------------------------------



                    12.1 Cross-Guaranty.

                    Each U.S. Borrower hereby agrees that such U.S. Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Secured Obligations owed or hereafter owing
to Agent and Lenders by each other U.S. Borrower and each U.K. Borrower. Each
U.K. Borrower hereby agrees that such U.K. Borrower is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Secured Obligations owed or hereafter owing to Agent and Lenders by each
other U.K. Borrower; it being understood that the U.K. Borrowers shall have no
liability, direct or indirect, for the Secured Obligations of the U.S. Borrowers
or the other U.S. Credit Parties hereunder or under any of the Loan Documents.
Each Borrower agrees that its guaranty obligation hereunder is a continuing
guaranty of payment and performance and not of collection, that its obligations
under this Section 12 shall not be discharged until payment and performance, in
full, of the Secured Obligations (in the case of any U.S. Borrower) or the
Secured Obligations of the U.K. Borrowers (in the case of any U.K. Borrower) has
occurred, and that its obligations under this Section 12 shall be absolute and
unconditional, irrespective of, and unaffected by,

                    (a) the genuineness, validity, regularity, enforceability or
any future amendment of, or change in, this Agreement, any other Loan Document
or any other agreement, document or instrument to which any Borrower is or may
become a party;

                    (b) the absence of any action to enforce this Agreement
(including this Section 12) or any other Loan Document or the waiver or consent
by Agent and Lenders with respect to any of the provisions thereof;

                    (c) the existence, value or condition of, or failure to
perfect its Lien against, any security for the Secured Obligations or any
action, or the absence of any action, by Agent and Lenders in respect thereof
(including the release of any such security);

                    (d) the insolvency of any Sotheby Entity; or

                    (e) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.

Each U.S. Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations guaranteed hereunder.
Each U.K. Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations of the other U.K.
Borrower guaranteed hereunder.

                    12.2 Waivers by Borrowers.

                    Each Borrower expressly waives all rights it may have now or
in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Agent or Lenders to marshal assets or to proceed in respect
of the Secured Obligations guaranteed hereunder by

83

--------------------------------------------------------------------------------



such Borrower against any other Credit Party, any other party or against any
security for the payment and performance of such Secured Obligations before
proceeding against, or as a condition to proceeding against, such Borrower. It
is agreed among each Borrower, Agent and Lenders that the foregoing waivers are
of the essence of the transaction contemplated by this Agreement and the other
Loan Documents and that, but for the provisions of this Section 12 and such
waivers, Agent and Lenders would decline to enter into this Agreement.

                    12.3 Benefit of Guaranty.

                    Each Borrower agrees that the provisions of this Section 12
are for the benefit of Agent and Lenders and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Borrower and Agent or Lenders, the obligations of such
other Borrower under the Loan Documents.

                    12.4 Waiver of Subrogation, Etc.

                    Notwithstanding anything to the contrary in this Agreement
or in any other Loan Document, and except as set forth in the Contribution
Agreement, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.

                    12.5 Subordination by U.K. Borrowers.

                    Each U.K. Borrower agrees that any and all claims of such
U.K. Borrower against any other Borrower or any Guarantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations of such Obligor. Notwithstanding any right of any U.K. Borrower to
ask, demand, sue for, take or receive any payment from any Obligor, all rights,
liens and security interests of such U.K. Borrower, whether now or hereafter
arising and howsoever existing, in any assets of any other Obligor shall be and
are subordinated to the rights of Agent and the Lenders in those assets. No U.K.
Borrower shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, until the
Termination Date (in the case of the assets of any Obligor that is a U.S. Credit
Party) or the U.K. Termination Date (in the case of the assets of any Obligor
that is a U.K. Credit Party). If all or any part of the assets of any Obligor,
or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any
analogous procedure or step in any jurisdiction or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency

84

--------------------------------------------------------------------------------



Event”), any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any indebtedness of any Obligor to any U.K. Borrower (“Intercompany
Indebtedness”) shall be paid or delivered directly to Agent for application to
the Secured Obligations in accordance with the Loan Documents. Should any
payment, distribution, security or instrument or proceeds thereof be received by
the applicable U.K. Borrower upon or with respect to such Intercompany
Indebtedness after any Insolvency Event and prior to the Termination Date (in
the case of any Intercompany Indebtedness of a U.S. Credit Party) or the U.K.
Termination Date (in the case of any Intercompany Indebtedness of a U.K. Credit
Party), such U.K. Borrower shall receive and hold the same in trust, as trustee,
for the benefit of Agent and the Lenders and shall forthwith deliver the same to
Agent in precisely the form received (except for the endorsement or assignment
of such U.K. Borrower where necessary), for application to the Secured
Obligations in accordance with the Loan Documents, and, until so delivered, the
same shall be held in trust by such U.K. Borrower as the property of Agent and
the Lenders. If any such U.K. Borrower fails to make any such endorsement or
assignment to Agent, Agent or any of its officers or employees is irrevocably
authorized to make the same. Each U.K. Borrower agrees that until the
Termination Date (in the case of any claim against an Obligor that is a U.S.
Credit Party) or the U.K. Termination Date (in the case of any claim against an
Obligor that is a U.K. Credit Party), such U.K. Borrower will not assign or
transfer to any Person (other than Agent, a Borrower or another Guarantor in
accordance with the terms of the Loan Documents) any claim such U.K. Borrower
has or may have against any Obligor.

                    12.6 Election of Remedies.

                    If Agent or any Lender may, under applicable law, proceed to
realize its benefits under any of the Loan Documents giving Agent or such Lender
a Lien upon any Collateral, whether owned by any Borrower or by any other
Person, either by judicial foreclosure or by non judicial sale or enforcement,
Agent or any Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 12. If, in the exercise of any of its rights and remedies, Agent or any
Lender shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Borrower or any other Person, whether because
of any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Agent or such Lender and waives any
claim based upon such action, even if such action by Agent or such Lender shall
result in a full or partial loss of any rights of subrogation that each Borrower
might otherwise have had but for such action by Agent or such Lender. Any
election of remedies that results in the denial or impairment of the right of
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the Secured
Obligations guaranteed hereunder by such Borrower. In the event Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Agent or such Lender may bid all or less
than the amount of the Secured Obligations and the amount of such bid need not
be paid by Agent or such Lender but shall be credited against the Secured
Obligations. The amount of the successful bid at any such sale, whether Agent,
Lender or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Secured Obligations shall be
conclusively deemed to be the amount of the Secured Obligations guaranteed by
the applicable Borrowers under this Section 12,

85

--------------------------------------------------------------------------------



notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

                    12.7 Liability Cumulative.

                    The liability of Borrowers under this Section 12 is in
addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Secured Obligations or obligation
of the other Borrowers, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

[Remainder of page intentionally left blank.]

86

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Agreement has been duly executed as
of the date first written above.

 

 

SOTHEBY’S,

a Delaware corporation

 

 

By:

/s/ Michael L. Gillis

 

--------------------------------------------------------------------------------

Name: Michael L. Gillis

Title: Senior Vice President and Treasurer

 

 

SOTHEBY’S, INC.

 

 

By:

/s/ Michael L. Gillis

 

--------------------------------------------------------------------------------

Name: Michael L. Gillis

Title: Senior Vice President and Treasurer

 

 

SOTHEBY’S FINANCIAL SERVICES, INC.

SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.

OBERON, INC.

THETA, INC.

SOTHEBY’S VENTURES, LLC

 

 

OATSHARE LIMITED

 

 

 

 

By:

/s/ William S. Sheridan

 

--------------------------------------------------------------------------------

Name: William S. Sheridan

Title: Executive Vice President and Chief Financial Officer

 

 

SOTHEBY’S,

a company registered in England

 

 

 

 

By:

/s/ William S. Sheridan

 

--------------------------------------------------------------------------------

Name: William S. Sheridan

Title: Executive Vice President and Chief Financial Officer

 

 

SOTHEBY’S FINANCIAL SERVICES LIMITED

 

 

By:

/s/ William S. Sheridan

 

--------------------------------------------------------------------------------

Name: William S. Sheridan

Title: Executive Vice President and Chief Financial Officer



 

 

 

By:

/s/ Michael L. Gillis

 

--------------------------------------------------------------------------------

Name: Michael L. Gillis

Title: Senior Vice President and Treasurer

Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent, Lender and

 

Fronting Lender

 

 

 

 

By:

     /s/ Daniel T. Eubanks

 

 

--------------------------------------------------------------------------------

 

 

     Daniel T. Eubanks

 

 

     Duly Authorized Signatory

 

 

 

Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

HSBC BANK, PLC, as Lender

 

 

 

By: 

    /s/ Richard Simmons

 

 

--------------------------------------------------------------------------------

 

Name: Richard Simmons

 

Title: Global Relationship Manager

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

    /s/ Brian Gingue

 

 

--------------------------------------------------------------------------------

 

Name: Brian Gingue

 

Title: Assistant Vice President

 

 

 

JP MORGAN CHASE BANK, N.A., as Lender

 

 

 

By:

    /s/ Kathleen C. Maggi

 

 

--------------------------------------------------------------------------------

 

Name: Kathleen C. Maggi

 

Title: Senior Vice President

 

 

 

THE PRIVATE BANK AND TRUST COMPANY, as Lender

 

 

 

By:

    /s/ Mitchell B. Rasky

 

 

--------------------------------------------------------------------------------

 

Name: Mitchell Rasky

 

Title: Managing Director

 

 

 

TD BANK, N.A., as Lender

 

 

 

By:

    /s/ Stephen A. Caffrey

 

 

--------------------------------------------------------------------------------

 

Name: Stephen A. Caffrey

 

Title: Vice President

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

    /s/ Edwin B. Cox, Jr.

 

 

--------------------------------------------------------------------------------

 

Name: Edwin B. Cox, Jr.

 

Title: Senior Vice President

 

 

 

COMMERCE BANK, N.A., as Lender

 

 

 

By:

    /s/ Mark Skreynski

 

 

--------------------------------------------------------------------------------

 

Name: Mark Skreynski

 

Title: Corporate Banking Officer

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as Lender

 

 

 

By: 

    /s/ Richard Tripaldi

 

 

--------------------------------------------------------------------------------

 

Name: Richard Tripaldi

 

Title: Vice President

 

 

 

By:

    /s/ Michael Paul

 

 

--------------------------------------------------------------------------------

 

Name: Michael Paul

 

Title: Vice President


--------------------------------------------------------------------------------



          The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers.

 

 

 

 

SOTHEBY’S FINE ART HOLDINGS, INC.

 

SOTHEBY’S ASIA, INC.

 

YORK WAREHOUSE, INC.

 

SPTC, INC.

 

SOTHEBY PARKE BERNET, INC.

 

YORK AVENUE DEVELOPMENT, INC.

 

SOTHEBY’S THAILAND, INC.

 

SOTHEBY’S HOLDINGS INTERNATIONAL, INC.

 

SOTHEBY’S NEVADA, INC.

 

SOTHEBYS.COM LLC

 

SOTHEBYS.COM AUCTIONS, INC.

 

SIBS, LLC

 

 

 

By: 

    /s/ Michael L. Gillis

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

SUNRISE LIQUORS & WINES, INC

 

 

 

By:

    /s/ William S. Sheridan

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

CATALOGUE DISTRIBUTION COMPANY LIMITED

 

 

 

By:

    /s/ William S. Sheridan

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


--------------------------------------------------------------------------------



ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

                    Capitalized terms used in the Loan Documents shall have
(unless otherwise provided elsewhere in the Loan Documents) the following
respective meanings, and all references to Sections, Exhibits, Schedules or
Annexes in the following definitions shall refer to Sections, Exhibits,
Schedules or Annexes of or to the Agreement:

                    “Acceptable Cash Equivalents” has the meaning ascribed to it
in Annex B.

                    “Account Debtor” means any Person who may become obligated
to any Sotheby Entity under, with respect to, or on account of, an Account,
Chattel Paper (including, without limitation, an Art Loan) or General
Intangibles (including a payment intangible).

                    “Accounting Changes” has the meaning ascribed thereto in
Annex G.

                    “Accounts” means all “accounts,” as such term is defined in
the Code, now owned or hereafter acquired by any Sotheby Entity, including (a)
all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments), (including any such obligations that may be characterized as an
account under the Code), (b) all of each Sotheby Entity’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Sotheby Entity’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Sotheby Entity for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Sotheby Entity or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Sotheby Entity), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

                    “Activation Event” shall mean, as of any date when the
aggregate Revolving Loan then outstanding and the aggregate Swing Line Loan then
outstanding, in the aggregate, shall be greater than zero, the occurrence of
either of the following: (i) an Event of Default shall have occurred and shall
have been continuing for at least three (3) Business Days as of such date or
(ii) the Liquidity Amount shall be less than $25,000,000 as of such date.

                    “Activation Notice” means a notice from Agent given to a
Relationship Bank on or after the occurrence of an Activation Event pursuant to
a Blocked Account Agreement, under which Blocked Account Agreement such
Relationship Bank shall have agreed to honor instructions solely received from
Agent concerning the related Blocked Account(s) upon the receipt of such notice.

A-1

--------------------------------------------------------------------------------



                    “Advance” means any Revolving Credit Advance or Swing Line
Advance, as the context may require.

                    “Affiliate” means, with respect to any Person, (a) each
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, 5% or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s executive officers (as such term is defined in
the rules of the Securities and Exchange Commission), directors, joint venturers
and partners and (d) in the case of Borrowers, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of any
Borrower. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.

                    “Agent” means GE Capital, in its capacity as Agent for
Lenders, or its successor appointed pursuant to Section 9.7(a).

                    “Agreement” means the Credit Agreement dated as of the
Closing Date by and among Borrowers, the other Sotheby Entities party thereto,
GE Capital, as Agent and a Lender, and the other Lenders from time to time party
thereto, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

                    “Aggregate Borrowing Availability” means, as of any date of
determination, the lesser of (a) an amount equal to (i) the Maximum Amount minus
(ii) the aggregate Revolving Loan then outstanding minus (iii) the aggregate
Swing Line Loan then outstanding and (b) an amount equal to the sum of (i) the
U.S. Borrowing Availability as of such date and (ii) the U.K. Borrowing
Availability as of such date.

                    “Alternative Art Loan Currency” means Hong Kong Dollars and
any other currency approved by Agent (other than Dollars, Canadian Dollars,
Sterling, Euros or Swiss Francs); provided, that no currency shall be an
Alternative Art Loan Currency if it is not freely transferable and freely
convertible into Dollars and Sterling in the London foreign exchange market as
determined by Agent.

                    “Alternative L/C Currency” means any currency approved by
the L/C Issuer with respect to the incurrence of Letter of Credit Obligations in
such currency (other than Dollars, Sterling, Euros or Swiss Francs); provided,
that no currency shall be an Alternative L/C Currency if it is not freely
transferable and freely convertible into Dollars and Sterling in the London
foreign exchange market as determined by the L/C Issuer.

                    “Appendices” has the meaning ascribed to it in the recitals
to the Agreement.

                    “Applicable Dollar Revolver Index Margin” means the per
annum interest rate margin from time to time in effect and payable in addition
to the Dollar Index Rate applicable to the Revolving Loan, as determined by
reference to Section 1.5(a).

A-2

--------------------------------------------------------------------------------



                    “Applicable Dollar Revolver LIBOR Margin” means the per
annum interest rate from time to time in effect and payable in addition to the
Dollar LIBOR Rate applicable to the Revolving Loan, as determined by reference
to Section 1.5(a).

                    “Applicable L/C Margin” means the per annum fee from time to
time in effect and payable with respect to outstanding Letter of Credit
Obligations, as determined by reference to Section 1.5(a).

                    “Applicable Margins” means collectively the Applicable L/C
Margin, the Applicable Unused Line Fee Margin, the Applicable Dollar Revolver
Index Margin, the Applicable Dollar Revolver LIBOR Margin, the Applicable
Sterling Revolver Index Margin, and the Applicable Sterling Revolver LIBOR
Margin.

                    “Applicable Sterling Revolver Index Margin” means the per
annum interest rate margin from time to time in effect and payable in addition
to the Sterling Index Rate applicable to Swing Line Loans, as determined by
reference to Section 1.5(a).

                    “Applicable Sterling Revolver LIBOR Margin” means the per
annum interest rate from time to time in effect and payable in addition to the
Sterling LIBOR Rate applicable to the Revolving Loan, as determined by reference
to Section 1.5(a).

                    “Applicable Unused Line Fee Margin” means 1.00%.

                    “Art Inventory” shall mean all Inventory of Borrowers
consisting of Works of Art.

                    “Art Inventory Report” means a report to be delivered from
time to time by Borrowers in the form attached to the Agreement as Exhibit
4.1(C).

                    “Art Loan Debtor” means an Account Debtor liable on an Art
Loan.

                    “Art Loan/Inventory Joint Ventures” means any joint
ventures, profit/loss sharing arrangements, or similar contractual arrangements
entered into by any Borrower in the ordinary course of business in connection
with any Art Inventory or Art Loan.

                    “Art Loan Receivables Report” means a report to be delivered
from time to time by the Borrowers in the form attached to the Agreement as
Exhibit 4.1(B).

                    “Art Loans” shall mean loans made by the Borrowers to
customers of Parent and its Subsidiaries to finance the purchase or carrying of,
or in anticipation of the potential sale of, or secured by, Works of Art.

                    “Assignment Agreement” has the meaning ascribed to it in
Section 9.1(a).

                    “Auction Guaranty Side Letter” shall mean that certain
letter agreement, by and among Agent and the Credit Parties, dated as of the
Closing Date, relating to auction guaranties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

A-3

--------------------------------------------------------------------------------



                    “Australia Sale” has the meaning ascribed to it in Section
6.8.

                    “Available U.K. Art Loan Balance” means the Dollar
Equivalent of the aggregate outstanding principal balance of all Eligible Art
Loans owned by U.K. Borrowers minus (a) the amount, if any, by which the Dollar
Equivalent of the aggregate outstanding principal balance of all Eligible
Venture Loans owned by U.K. Borrowers exceeds an amount equal to $10,000,000
less the Dollar Equivalent of the outstanding principal balance of Eligible
Venture Loans included in the Available U.S. Art Loan Balance minus (b) the
amount, if any, by which the Dollar Equivalent of the outstanding principal
balance of Unhedged U.K. Art Loans exceeds 25% of the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by the
U.K. Borrowers.

                    “Available U.S. Art Loan Balance” means the Dollar
Equivalent of the aggregate outstanding principal balance of all Eligible Art
Loans owned by U.S. Borrowers minus (a) the amount, if any, by which the Dollar
Equivalent of the aggregate outstanding principal balance of all Eligible
Venture Loans owned by U.S. Borrowers exceeds $10,000,000 minus (b) the amount,
if any, by which the Dollar Equivalent of the outstanding principal balance of
Unhedged U.S. Art Loans exceeds 25% of the Dollar Equivalent of the aggregate
outstanding principal balance of all Eligible Art Loans owned by the U.S.
Borrowers.

                    “Bank Product and Hedging Obligations” means any and all
obligations of any Sotheby Entity, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), to any Lender
or any affiliate of any Lender under or in respect of (i) any and all Rate
Management Transactions, (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions and (iii) any
and all Bank Products.

                    “Bank Products” means any of the following services provided
to any Sotheby Entity: (i) commercial credit card services, (ii) cash management
and other treasury management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
and interstate depository network services) and (iii) foreign exchange related
services.

                    “Bankruptcy Code” means the provisions of Title 11 of the
United States Code, 11 U.S.C. §§101 et seq.

                    “Blocked Accounts” has the meaning ascribed to it in Annex
C.

                    “Blocked Account Agreement” has the meaning ascribed to it
in Annex C.

                    “Borrower Representative” means Parent, in its capacity as
Borrower Representative pursuant to the provisions of Sections 1.1(c) and 1.2.

                    “Borrowers” has the meaning ascribed thereto in the preamble
to the Agreement.

                    “Borrowing Availability” means either the U.S. Borrowing
Availability or the U.K. Borrowing Availability, as the context may require.

A-4

--------------------------------------------------------------------------------



                    “Borrowing Base” means either the U.S. Borrowing Base or the
U.K. Borrowing Base, as the context may require.

                    “Borrowing Base Certificate” means a certificate to be
executed and delivered from time to time by the Borrowers in the form attached
to the Agreement as Exhibit 4.1(A).

                    “Business Day” means any day that is not a Saturday, a
Sunday or a day on which banks are required or permitted to be closed in the
State of New York and in reference to LIBOR Loans shall mean any such day that
is also a LIBOR Business Day.

                    “Canadian Dollars” means the lawful currency of Canada.

                    “Capital Expenditures” means, with respect to any Person,
all expenditures (by the expenditure of cash or the incurrence of Indebtedness)
by such Person during any measuring period for any fixed assets or improvements
or for replacements, substitutions or additions thereto that have a useful life
of more than one year and that are required to be capitalized under GAAP.

                    “Capital Lease” means, with respect to any Person, any lease
of any property (whether real, personal or mixed) by such Person as lessee that,
in accordance with GAAP, would be required to be classified and accounted for as
a capital lease on a balance sheet of such Person.

                    “Capital Lease Obligation” means, with respect to any
Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease.

                    “Cash Collateral Account” has the meaning ascribed to it
Annex B.

                    “Cash Equivalent Investments” means (i) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency thereof or, in the case of any Foreign Subsidiary, guaranteed by
any other member country of O.E.C.D. or any agency thereof, in each case
maturing within one year from the date of acquisition thereof, (ii) commercial
paper or other marketable debt securities maturing no more than one year from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America or, in the case of any Foreign Subsidiary, under the
laws of any other member country of O.E.C.D., each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of “A” or better by an internationally recognized rating agency
or an equivalent rating from a nationally recognized rating agency of the
country in which such commercial bank is incorporated (an “A Rated Bank”), (iv)
time deposits maturing no more than thirty (30) days from the date of creation
thereof with A Rated Banks and (v) mutual funds that invest primarily in one or
more of the investments described in clauses (i) through (iv) above and
currently have an investment grade rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.

                    “Cash Management Systems” has the meaning ascribed to it in
Section 1.8.

A-5

--------------------------------------------------------------------------------



                    “CCA” has the meaning ascribed to it in Section 3.1(b).

                    “CFC” means a Person that is a controlled foreign
corporation under Section 957 of the IRC.

                    “Change of Control” means either of the following: (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934) shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the aggregate ordinary voting power
represented by all of the issued and outstanding shares of capital Stock of
Parent; or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new directors whose election by the board
of directors of Parent or whose nomination for election by the Stockholders of
Parent was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office.

                    “Charges” means all federal, state, county, city, municipal,
local, foreign or other governmental taxes (including taxes owed to the PBGC at
the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations, (c)
the employees, payroll, income or gross receipts of any Sotheby Entity, (d) any
Sotheby Entity’s ownership or use of any properties or other assets, or (e) any
other aspect of any Sotheby Entity’s business.

                    “Chattel Paper” means any “chattel paper,” as such term is
defined in the Code, including electronic chattel paper, now owned or hereafter
acquired by any Sotheby Entity.

                    “Closing Checklist” means the schedule, including all
appendices, exhibits or schedules thereto, listing certain documents and
information to be delivered in connection with the Agreement, the other Loan
Documents and the transactions contemplated thereunder, substantially in the
form attached hereto as Annex D.

                    “Closing Date” means August 31, 2009.

                    “Code” means the Uniform Commercial Code as the same may,
from time to time, be enacted and in effect in the State of New York; provided,
that to the extent that the Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s or any Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

A-6

--------------------------------------------------------------------------------



                    “Collateral” means the property covered by the U.S.
Collateral Documents and the U.K. Collateral Documents and any other property,
real or personal, tangible or intangible, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on the Secured Parties, to secure the Secured Obligations.

                    “Collateral Documents” means the U.S. Collateral Documents
and the U.K. Collateral Documents.

                    “Collateral Reports” means the reports with respect to the
Collateral referred to in Annex F.

                    “Collection Account” means (i) with respect to payments in
Dollars, that certain account of Agent, account number 50279513 in the name of
Agent at Deutsche Bank Trust Company Americas in New York, New York ABA No. 021
001 033 or (ii) with respect to payments in Sterling, account number 00282596 in
the name of Agent at Barclays Bank in London, or in each case such other account
as may be specified in writing by Agent as the “Collection Account” for the
applicable payments.

                    “Commitment Termination Date” means the earliest of (a)
August 31, 2012, (b) the date of termination of Lenders’ obligations to make
Advances and to incur Letter of Credit Obligations or permit existing Advances
and Letter of Credit Obligations to remain outstanding pursuant to Section
8.2(b), and (c) the date of (i) indefeasible prepayment in full by Borrowers of
the Loans and all other outstanding Obligations and the cancellation and return
(or stand-by guarantee) of all Letters of Credit or the cash collateralization
of all Letter of Credit Obligations pursuant to Annex B and (ii) the permanent
reduction of all Commitments to zero dollars ($0).

                    “Commitments” means (a) as to any Lender, the commitment of
such Lender to make Revolving Credit Advances, incur Letter of Credit
Obligations or purchase participations therein as set forth on Annex J to the
Agreement or in the most recent Assignment Agreement executed by such Lender
(including without duplication the Swing Line Lender’s Swing Line Commitment as
a subset of its Commitment) and (b) as to all Lenders, the aggregate commitment
of all Lenders to make Revolving Credit Advances, incur Letter of Credit
Obligations or purchase participations therein (including without duplication
the Swing Line Lender’s Swing Line Commitment as a subset of its Commitment),
which aggregate commitment shall be Two Hundred Million Dollars ($200,000,000)
on the Closing Date, as such amount may be reduced or adjusted from time to time
in accordance with the Agreement.

                    “Compliance Certificate” has the meaning ascribed to it in
Annex E.

                    “Consolidated Net Tangible Assets” means, at any date of
determination, the aggregate amount of assets (less applicable reserves and
other properly deductible items) after deducting therefrom (a) total
liabilities, (b) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangibles, and (c) the aggregate
principal amount of all Eligible Art Loans and the value of all Eligible Art
Inventory included in a Borrowing Base, all as set forth on the books and
records of Parent and its consolidated Subsidiaries and computed in accordance
with GAAP at such date.

A-7

--------------------------------------------------------------------------------



                    “Contingency Reserve” means any contingency reserve
established by Parent and its Subsidiaries, on a consolidated basis, in
accordance with GAAP, except any contingency reserve established in respect of
expenses incurred in the ordinary course of business.

                    “Contracts” means all “contracts,” as such term is defined
in the Code, now owned or hereafter acquired by any Sotheby Entity, in any
event, including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Sotheby Entity may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.

                    “Contribution Agreement” means the Contribution,
Indemnification and Subordination Agreement, dated as of the Closing Date, among
the U.S. Credit Parties and Agent.

                    “Contribution Notice” means a notice issued by the Pensions
Regulator in accordance with section 38 of the Pensions Act 2004 (as amended) of
the United Kingdom.

                    “Control Letter” means a letter agreement between Agent and
(i) the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Credit Party, (ii) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Credit Party, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Credit Party, whereby, among other things, the issuer, securities
intermediary or futures commission merchant limits any security interest in the
applicable financial assets in a manner reasonably satisfactory to Agent,
acknowledges the security interest of Agent, on behalf of itself and the other
Secured Parties, on such financial assets, and agrees to follow the instructions
or entitlement orders of Agent without further consent by the affected Credit
Party.

                    “Convertible Note Hedge Agreements” means those certain
agreements and confirmations relating to the hedge transactions entered into
among Parent and the Convertible Note Hedge Counterparties in connection with
the issuance of the Convertible Notes.

                    “Convertible Note Hedge Counterparties” means those Persons,
other than Parent, that are parties to Convertible Note Hedge Agreements.

                    “Convertible Note Indenture” means that certain Indenture,
dated as of June 17, 2008, governing the Convertible Notes, as amended,
restated, supplemented or otherwise modified from time to time.

                    “Convertible Notes” means Parent’s 3.125% Convertible Senior
Notes due 2013, in an aggregate principal amount outstanding on the date hereof
of $200,000,000, issued pursuant to the Convertible Note Indenture.

                    “Convertible Note Warrants” means those certain warrants for
common stock of Parent issued by Parent to the Convertible Note Hedge
Counterparties in connection with the Convertible Note Hedge Agreements.

A-8

--------------------------------------------------------------------------------



                    “Copyright License” means any and all rights now owned or
hereafter acquired by any Sotheby Entity under any written agreement granting
any right to use any Copyright or Copyright registration.

                    “Copyright Security Agreements” means the Copyright Security
Agreements made in favor of Agent, on behalf of itself and the other Secured
Parties, by each applicable Credit Party.

                    “Copyrights” means all of the following now owned or
hereafter adopted or acquired by any Sotheby Entity: (a) all copyrights and
General Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof, and (b) all reissues, extensions or renewals thereof.

                    “Credit Party” means any Borrower or any Guarantor, and
“Credit Parties” shall mean all such Persons, collectively.

                    “Current Fiscal Year” has the meaning ascribed to it in
Annex G.

                    “Data Protection Laws” means any applicable data protection
or privacy laws or regulations including all laws and regulations implementing
in the United Kingdom the European Union’s Data Protection Directive 95/46/EC
and the European Union’s Privacy and Electronic Communications Directive
2002/58/EC.

                    “Default” means any event that, with the passage of time or
notice or both, would, unless cured or waived, become an Event of Default.

                    “Default Rate” has the meaning ascribed to it in Section
1.5(d).

                    “Deposit Accounts” means all “deposit accounts” as such term
is defined in the Code, now or hereafter held in the name of any Credit Party.

                    “Direction” has the meaning ascribed to it in Section
1.15(a).

                    “Disclosure Schedules” means the Schedules prepared by
Borrowers and denominated as Disclosure Schedules (1.4) through (6.7) in the
table of contents to the Agreement.

                    “Documents” means all “documents,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located.

                    “Dollar Equivalent” means, with respect to any amount
denominated in Dollars, such amount of Dollars, and with respect to any amount
denominated in a currency other than Dollars, the amount of Dollars, as of any
date of determination, into which such other currency (as the context may
require) can be converted in accordance with Section 1.18.

A-9

--------------------------------------------------------------------------------



                    “Dollar Index Rate” means, for any day, a rate per annum
equal to the highest of (a) the rate last quoted by The Wall Street Journal as
the “Prime Rate” in the United States or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by Agent) or in
any similar release by the Federal Reserve Board (as determined by Agent), (b)
the sum of 3.0% per annum and the Federal Funds Rate, and (c) the sum of (x) the
Dollar LIBOR Rate, as defined herein, calculated for each such day based on a
LIBOR Period of three months determined two (2) Business Days prior to such day
(which Dollar LIBOR Rate shall not be less than 2.00% per annum) plus (y) the
excess of the Applicable Dollar Revolver LIBOR Margin over the Applicable Dollar
Revolver Index Margin, in each instance, as of such day. Any change in the
Dollar Index Rate due to a change in any of the foregoing shall be effective on
the effective date of such change in the “bank prime loan” rate, the Federal
Funds Rate or the Dollar LIBOR Rate for a LIBOR Period of three months.

                    “Dollar LIBOR Rate” means for each LIBOR Period with respect
to a LIBOR Loan denominated in Dollars, the highest of (a) the offered rate per
annum for deposits of Dollars for such LIBOR Period that appears on Reuters
Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such LIBOR Period, (b) if such LIBOR Period is
for a duration less than three months, the offered rate per annum for deposits
of Dollars for a three-month LIBOR Period commencing on the first day in such
LIBOR Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
LIBOR Period and (c) 2.00% per annum. If any offered rate described in the
foregoing clause (a) or (b) does not exist, such rate will be the rate of
interest per annum, as determined by Agent (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits of Dollars in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such LIBOR Period by major financial institutions
reasonably satisfactory to Agent in the London interbank market for a LIBOR
Period of the applicable duration for the applicable principal amount on such
date of determination.

                    “Dollar Revolving Credit Advance” has the meaning ascribed
to it in Section 1.1(a)(i).

                    “Dollars” or “$” means lawful currency of the United States
of America.

                    “Domestic Subsidiary” means any Subsidiary of Parent
incorporated or organized under the laws of the United States of America, any
state thereof or the District of Columbia.

                    “Domestic Subsidiary Guarantor” means a Domestic Subsidiary
that does not constitute a U.S. Borrower or an Immaterial Subsidiary.

                    “Domestic Subsidiary Guaranty” means that certain Guaranty,
dated as of the Closing Date, executed by each Domestic Subsidiary Guarantor in
favor of Agent, for the benefit of Agent and the Lenders.

A-10

--------------------------------------------------------------------------------



                    “Due-to-Consignor Amount” means, on any date of
determination, the aggregate amount of cash received and held by all Sotheby
Entities that is payable to consignors as of such day as a result of the sale of
such consignors’ Works of Art by a Sotheby Entity (net of the aggregate
outstanding amount of all principal, accrued interest and other related amounts
as of such day with respect to any Art Loans secured by such Works of Art).

                    “Due-to-Consignor Disbursement Account” means such account
as Borrower Representative and Agent may agree upon from time to time pursuant
to a written agreement.

                    “Due-to-Consignor Reserve” means, at any time, a reserve
equal to the positive difference, if any, of (a) 100% of the amounts payable to
consignors in respect of consigned items sold to third parties by the Sotheby
Entities at such time minus (b) an amount equal to (i) the aggregate balance of
accounts receivable of the Sotheby Entities (determined in accordance with GAAP)
at such time plus (ii) the aggregate amount of cash of the Sotheby Entities (as
determined in accordance with GAAP) at such time minus (c) the amount of such
cash subject to a Lien (or held in a deposit or securities account subject to a
Lien) in favor of any Person other than (i) Agent or a (ii) consignor to whom
such cash is due to be paid in respect of the sale of a Work of Art consigned by
such Person to the Sotheby Entities for sale minus (d) without duplication of
the foregoing clause (c), the amount of such cash subject to any restriction on
withdrawal from the deposit or securities account in which such cash is held.

                    “Due-to-Consignor Statement” has the meaning ascribed to it
in Annex E.

                    “EBITDA” means, with respect to Parent and its Subsidiaries,
on a consolidated basis, for any fiscal period, without duplication, an amount
equal to (a) consolidated net income of such Persons for such period determined
in accordance with GAAP, minus (b) the sum of (i) income tax credits, (ii) gain
from extraordinary items for such period and (iii) any non-recurring non-cash
gains, in each case, to the extent included in the calculation of consolidated
net income of such Persons for such period in accordance with GAAP, but without
duplication, plus (c) the sum of (i) the provision for income taxes with respect
to such fiscal period, (ii) Interest Expense with respect to such period, (iii)
loss from extraordinary items for such period, (iv) for the Fiscal Quarter ended
December 31, 2008, auction guaranty losses as previously described to Agent not
to exceed $11,000,000 in the aggregate, (v) depreciation and amortization for
such period, (vi) the amount of any deduction to consolidated net income as a
result of any grant of any Stock (including restricted stock and stock options)
and (vii) other non-recurring expenses which either (A) do not represent a cash
item in such fiscal period or any future period (in each case, of or by Parent
and its Subsidiaries for such fiscal period) or (B) do not exceed $25,000,000 in
the aggregate (when added to all other amounts determined under this subclause
(B)), in each case, to the extent included in the calculation of consolidated
net income of such Persons for such period in accordance with GAAP, but without
duplication. For purposes of this definition, the following items shall be
excluded in determining consolidated net income of such Persons: (1) the income
(or deficit) of any other Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, any such Person or any of
such Persons’ Subsidiaries; (2) the income (or deficit) of any other Person
(other than a Subsidiary) in which any such Person has an ownership interest,
except to the extent any such income has actually been received by such Person
in the form of cash dividends or distributions; (3) the undistributed earnings
of any Subsidiary of any such Person to the extent that the declaration or
payment of dividends or

A-11

--------------------------------------------------------------------------------



similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any net gain from the collection of the proceeds of life
insurance policies; (5) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of any such
Person; (6) in the case of a successor to any such Person by consolidation or
merger or as a transferee of its assets, any earnings of such successor prior to
such consolidation, merger or transfer of assets; and (7) any deferred credit
representing the excess of equity in any Subsidiary of any such Person at the
date of acquisition of such Subsidiary over the cost to such Person of the
investment in such Subsidiary.

                    “E-Fax” means any system used to receive or transmit faxes
electronically.

                    “Eligible Art Loan” has the meaning ascribed to it in
Section 1.6.

                    “Eligible Art Loan Collateral” shall mean, with respect to
any Art Loan of any Borrower, a Work of Art:

 

 

 

          (a) in which such Borrower has a first priority security interest
securing repayment of such Art Loan that is perfected in each applicable
jurisdiction (i) by the filing of a financing statement pursuant to the UCC or
(ii) by physical possession of such Work of Art by such Borrower or its agent at
all times;

 

 

 

          (b) unless otherwise agreed by Agent, with respect to which, if such
Borrower has a security interest in such Work of Art that is perfected by
physical possession by a Person acting as an agent of such Borrower (which
Person may be another Sotheby Entity) or otherwise in the physical possession of
any Person other than such Borrower, (i) such Person has executed a bailee
letter, (ii) Reserves satisfactory to Agent have been established, or (iii)
other arrangements have been entered into, in form and substance reasonably
acceptable to Agent;

 

 

 

          (c) that is (i) (x) located in a Permitted Art Loan Country or (y) in
transport between such countries and (ii) if located in a Permitted Art Loan
Country, such Borrower shall have taken all actions reasonably required by Agent
with respect to such Work of Art in order to protect the interests of such
Borrower and Agent therein under the laws of such Permitted Art Loan Country;

 

 

 

          (d) that, if held by such Borrower, is held (i) at a location owned by
a Sotheby Entity, or (ii) unless Reserves satisfactory to Agent have been
established (A) at a location in which a Sotheby Entity has obtained a leasehold
interest with respect to which, unless otherwise agreed by Agent, the lessor has
executed a landlord waiver, in form and substance reasonably acceptable to
Agent, or (B) at a warehouse, storage facility or other third-party location
(including, without limitation, the Geneva free port, but not including the
location of any agent described in paragraph (b) of this definition) with
respect to which, unless otherwise agreed by Agent, such third party has
executed a bailee letter in form and substance reasonably acceptable to Agent;

 

 

 

          (e) that is (i) in the physical possession of such Borrower, (ii) in
the physical possession of an agent described in paragraph (b) of this
definition or (iii) unless

A-12

--------------------------------------------------------------------------------



 

 

 

Reserves satisfactory to Agent have been established, in the actual physical
possession of the applicable Art Loan Debtor at a location owned by such Art
Loan Debtor;

 

 

 

          (f) that is (i) adequately insured by such Borrower or the applicable
Art Loan Debtor and (ii) if such Work of Art is insured by the applicable Art
Loan Debtor, subject to a valid loss payable endorsement in favor of such
Borrower with respect to such Work of Art;

 

 

 

          (g) with respect to which the applicable Art Loan Debtor is not the
original artist or creator;

 

 

 

          (h) with respect to which the validity, enforceability, perfection or
priority of such Borrower’s security interest in such Work of Art is not subject
to any litigation, other than litigation with respect to which (i) such Borrower
has notified Agent of such litigation, and (ii) Agent has determined in its
reasonable judgment, pursuant to a written notice to such Borrower (not to be
unreasonably withheld or delayed), that such litigation does not constitute good
faith litigation;

 

 

 

          (i) with respect to which the rights of the related Art Loan Debtor in
such Work of Art are not subject to litigation, unless (i) such Borrower
notifies Agent of such litigation, and (ii) Agent has determined in its
reasonable judgment, pursuant to a written notice to such Borrower (not to be
unreasonably withheld or delayed), that such litigation does not have a material
risk of being determined adversely to such Borrower; and

 

 

 

          (j) if the value of such Work of Art exceeds $250,000, has been the
subject of a search by such Borrower in the Art Loss Register.

                    “Eligible Art Inventory” has the meaning ascribed to it in
Section 1.7.

                    “Eligible Venture Loan” means a Venture Loan that is an
Eligible Art Loan.

                    “Environmental Laws” means all applicable federal, state,
local and foreign laws, statutes, ordinances, codes, rules, standards and
regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

A-13

--------------------------------------------------------------------------------



                    “Environmental Liabilities” means, with respect to any
Person, all liabilities, obligations, responsibilities, response, remedial and
removal costs, investigation and feasibility study costs, capital costs,
operation and maintenance costs, losses, damages, punitive damages, property
damages, natural resource damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants), fines, penalties, sanctions and interest
incurred as a result of or related to any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
arising under or related to any Environmental Laws, Environmental Permits, or in
connection with any Release or threatened Release or presence of a Hazardous
Material whether on, at, in, under or from any real or personal property.

                    “Environmental Permits” means all permits, licenses,
authorizations, certificates, approvals or registrations required for the
operations of any Sotheby Entity by any Governmental Authority under any
Environmental Laws.

                    “Equipment” means all “equipment,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located and, in any event, including all such Credit Party’s machinery and
equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any regulations promulgated thereunder.

                    “ERISA Affiliate” means, with respect to any Sotheby Entity,
any trade or business (whether or not incorporated) that, together with such
Sotheby Entity, are treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the IRC.

                    “ERISA Event” means, with respect to any Sotheby Entity or
any ERISA Affiliate, (a) any event described in Section 4043(c) of ERISA with
respect to a Title IV Plan; (b) the withdrawal of any Sotheby Entity or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Sotheby Entity or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Sotheby
Entity or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) any other event or condition that would reasonably be expected to

A-14

--------------------------------------------------------------------------------



constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of liability under Section 4069 or 4212(c) of ERISA; (h)
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.

                    “ESOP” means a Plan that is intended to satisfy the
requirements of Section 4975(e)(7) of the IRC.

                    “Estimated Value” means, as of any date of determination,
with respect to any Work of Art, the most recent estimate of value of such Work
of Art, as determined from time to time by the applicable Borrower in accordance
with Section 5.12.

                    “E-System” means any electronic system, including
Intralinks® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Affiliates,
or any of such Person’s respective officers, directors, employees, attorneys,
agents and representatives or any other Person, providing for access to data
protected by passcodes or other security system.

                    “Euro” means the single currency of Participating Member
States.

                    “Event of Default” has the meaning ascribed to it in Section
8.1.

                    “Executive Order” means Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.

                    “Fair Labor Standards Act” means the Fair Labor Standards
Act, 29 U.S.C. §201 et seq.

                    “Federal Funds Rate” means, for any day, a floating rate
equal to the weighted average of the rates on overnight Federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

                    “Federal Reserve Board” means the Board of Governors of the
Federal Reserve System.

                    “Fees” means any and all fees payable to Agent or any Lender
pursuant to the Agreement or any of the other Loan Documents.

                    “Financial Covenant Compliance Period” means each period (i)
commencing on any date on or after December 31, 2009 on which (a) average daily
Aggregate Borrowing Availability shall be less than $50,000,000 for a period of
30 consecutive Business Days, (b) Aggregate Borrowing Availability shall be less
than $30,000,000 on such date, or (c) the average daily outstanding principal
balance of the Revolving Loan shall exceed $90,000,000 for a period of 30
consecutive Business Days and (ii) continuing until the date on which (x)
average daily

A-15

--------------------------------------------------------------------------------



Aggregate Borrowing Availability shall have been equal to or greater than
$50,000,000 for a period of 30 consecutive Business Days following the
commencement of such Financial Covenant Compliance Period, and (y) the average
daily outstanding principal balance of the Revolving Loan shall have been equal
to or less than $90,000,000 for a period of 30 consecutive Business Days
following the commencement of such Financial Covenant Compliance Period.

                    “Financial Covenants” means the financial covenants set
forth in Annex G.

                    “Financial Officer” means, with respect to any Person, the
Chief Financial Officer, Treasurer or Controller thereof or another officer
thereof of similar seniority and responsibility.

                    “Financial Statements” means the consolidated and
consolidating income statements, statements of cash flows and balance sheets of
Borrowers delivered in accordance with Section 3.4 and Annex E.

                    “Financial Support Direction” means a direction issued by
the Pensions Regulator in accordance with section 43 of the Pensions Act 2004
(as amended) of the United Kingdom.

                    “Fiscal Month” means any of the monthly accounting periods
of Parent.

                    “Fiscal Quarter” means any of the quarterly accounting
periods of Parent ending on March 31, June 30, September 30 or December 31 of
each year.

                    “Fiscal Year” means any of the annual accounting periods of
Parent ending on December 31 of each year.

                    “Fixed Charges” means, with respect to Parent and its
Subsidiaries, on a consolidated basis, for any fiscal period, an amount equal to
(a) the aggregate of all Interest Expense with respect to such period plus (b)
scheduled payments of principal with respect to Indebtedness during such period
plus (c) dividends and distributions on the Stock of Parent paid in cash during
such period (but not to exceed $3,300,000 for the Fiscal Quarter ended March 31,
2009) plus (d) payments with respect to purchases of any Senior Notes or
repurchases of any Stock of Parent, in each case, during such period minus (e)
discounts on the Senior Notes, the Convertible Notes, and the amounts owed under
the York Avenue Loan Agreement, in each case, to the extent included as Interest
Expense during such period on a non-cash basis minus (f) amounts included in
Interest Expense for such period in respect of amortization of (i) closing fees
incurred in conjunction with this Agreement and any fees related to amendments
or termination of the Prior Credit Agreement and (ii) interest accrued on
amounts payable on the unfunded senior management benefit plan of Parent and its
Subsidiaries, in each case, of or by Parent and its Subsidiaries on a
consolidated basis for such period.

                    “Fixed Charge Coverage Ratio” means, with respect to Parent
and its Subsidiaries, on a consolidated basis, for any four Fiscal Quarter
period, the ratio of (I) the sum of (a) EBITDA for each of such four Fiscal
Quarters minus (b) Capital Expenditures during such four Fiscal Quarters
(excluding $85,000,000 expended pursuant to the York Avenue Loan Documents
during the Fiscal Quarter ended March 31, 2009) minus (c) cash income taxes paid

A-16

--------------------------------------------------------------------------------



during such Fiscal Quarters net of income tax refunds to (II) the aggregate
Fixed Charges for such four Fiscal Quarters.

                    “Fixtures” means all “fixtures” as such term is defined in
the Code, now owned or hereafter acquired by any Sotheby Entity.

                    “Foreign Subsidiary” means any Subsidiary of Parent that is
not a Domestic Subsidiary.

                    “Fronted Percentage” means, as of any date of determination,
the percentage obtained by dividing (i) the aggregate Commitments of the
Non-Sterling Lenders as of such date by (ii) aggregate Commitments of all
Lenders as of such date.

                    “Fronting Lender” means GE Capital, in its capacity as
Fronting Lender, or its successor appointed pursuant to Section 9.7(b).

                    “Fronting Lender Note” has the meaning ascribed to it in
Section 1.1(a)(ii).

                    “Funded Debt” means, with respect to any Person, without
duplication, all Indebtedness for borrowed money evidenced by notes, bonds,
debentures, or similar evidences of Indebtedness that by its terms matures more
than one year from, or is directly or indirectly renewable or extendible at such
Person’s option under a revolving credit or similar agreement obligating the
lender or lenders to extend credit over a period of more than one year from the
date of creation thereof, and specifically including Capital Lease Obligations,
current maturities of long term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrowers, the Obligations and, without duplication, Guaranteed
Indebtedness consisting of guaranties of Funded Debt of other Persons.

                    “GAAP” means generally accepted accounting principles in the
United States of America consistently applied, as such term is further defined
in Annex G to the Agreement.

                    “GE Capital” means General Electric Capital Corporation, a
Delaware corporation.

                    “General Intangibles” means all “general intangibles,” as
such term is defined in the Code, now owned or hereafter acquired by any Sotheby
Entity, including all right, title and interest that such Sotheby Entity may now
or hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts,

A-17

--------------------------------------------------------------------------------



rights to receive tax refunds and other payments, rights to receive dividends,
distributions, cash, Instruments and other property in respect of or in exchange
for pledged Stock and Investment Property, rights of indemnification, all books
and records, correspondence, credit files, invoices and other papers, including
without limitation all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Sotheby Entity or any
computer bureau or service company from time to time acting for such Sotheby
Entity.

                    “Goods” means all “goods” as defined in the Code, now owned
or hereafter acquired by any Sotheby Entity, wherever located, including
embedded software to the extent included in “goods” as defined in the Code,
manufactured homes, standing timber that is cut and removed for sale and unborn
young of animals.

                    “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

                    “Guaranteed Indebtedness” means as to any Person, any
obligation of such Person guaranteeing, providing comfort or otherwise
supporting any Indebtedness, lease, dividend, or other obligation (including,
without limitation, any obligation described in Section 6.3(a)(vii)) (the
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such Person to (a) purchase or
repurchase any such primary obligation, (b) advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet condition of the primary obligor, (c)
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of (x)
the stated or determinable amount of the primary obligation in respect of which
such Guaranteed Indebtedness is incurred and (y) the maximum amount for which
such Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

                    “Guaranties” means, collectively, the Domestic Subsidiary
Guaranty and any other guaranty executed by any Guarantor in favor of Agent, for
the benefit of Agent and Lenders, in respect of all or a portion of the
Obligations.

                    “Guarantors” means the Domestic Subsidiary Guarantors, the
U.K. Subsidiary Guarantors and each other Person, if any, that executes a
guaranty or other similar agreement in favor of Agent, for the benefit of Agent
and Lenders, in connection with the transactions contemplated by the Agreement
and the other Loan Documents.

                    “Hazardous Material” means any substance, material or waste
that is regulated by, or forms the basis of liability now or hereafter under,
any Environmental Laws, including any

A-18

--------------------------------------------------------------------------------



material or substance that is (a) defined as a “solid waste,” “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “pollutant,” “contaminant,” “hazardous
constituent,” “special waste,” “toxic substance” or other similar term or phrase
under any Environmental Laws, or (b) petroleum or any fraction or by product
thereof, asbestos, polychlorinated biphenyls (PCB’s), or any radioactive
substance.

                    “Hong Kong Dollars” means the lawful currency of Hong Kong.

                    “IEEPA” means the International Emergency Economic Power
Act, 50 U.S.C. § 1701 et. seq.

                    “Immaterial Subsidiary” means any Domestic Subsidiary or any
Foreign Subsidiary organized under the laws of England, in each case listed on
Disclosure Schedule (5.15), unless such entity shall have executed a Guaranty
and such Collateral Documents as Agent shall reasonably request.

                    “Indebtedness” means, with respect to any Person, without
duplication, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property payment for which is deferred 6 months or
more, but excluding obligations to trade creditors incurred in the ordinary
course of business that are unsecured and not overdue by more than 6 months
unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, bankers’ acceptances and surety
bonds, whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Dollar Index Rate as in effect on the Closing Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.

                    “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.

                    “Indemnified Person” has the meaning ascribed to in Section
1.13.

                    “Index Rate Loan” means the Swing Line Loan or any portion
of the Revolving Loan bearing interest by reference to the Dollar Index Rate or
the Sterling Index Rate, as applicable.

                    “Insolvency Event” has the meaning ascribed to in Section
12.5.

A-19

--------------------------------------------------------------------------------



                    “Instruments” means all “instruments,” as such term is
defined in the Code, now owned or hereafter acquired by any Sotheby Entity,
wherever located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

                    “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, and the goodwill associated with such Trademarks.

                    “Intercompany Indebtedness” has the meaning ascribed to in
Section 12.5.

                    “Interest Expense” means, with respect to any Person for any
fiscal period, the sum of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (excluding
capitalized interest) or in connection with the deferred purchase price of the
assets, in each case, to the extent treated as interest in accordance with GAAP
and (b) the portion of rent expense under Capital Leases that is treated as
interest in accordance with GAAP, in each case, of or by Parent and its
Subsidiaries for such fiscal period.

                    “Interest Income” means, with respect to Parent and its
Subsidiaries, on a consolidated basis, for any fiscal period, an amount equal to
the consolidated interest income of such Persons for such period, determined in
accordance with GAAP.

                    “Interest Payment Date” means (a) as to any Index Rate Loan,
the first Business Day of each month to occur while such Loan is outstanding,
and (b) as to any LIBOR Loan, the last day of the applicable LIBOR Period;
provided, that in the case of any LIBOR Period greater than three months in
duration, interest shall be payable at three-month intervals and on the last day
of such LIBOR Period; provided, further, that, in addition to the foregoing,
each of (x) the date upon which all of the Commitments have been terminated and
the Loans have been paid in full and (y) the Commitment Termination Date shall
be deemed to be an “Interest Payment Date” with respect to any interest that has
then accrued under the Agreement; provided, further, that with respect to any
Revolving Credit Advance denominated in Sterling, (i) the first Interest Payment
Date to occur after the Closing Date with respect thereto shall be March 1, 2010
(or such earlier date as Agent shall specify upon prior written notice to
Borrowers and Lenders) and (ii) any interest that would have been payable on any
day prior to such date without giving effect to clause (i) of this proviso shall
be added to the outstanding principal balance of the Loan on which such interest
accrued and shall thereafter accrue interest in accordance with Section 1.5.

                    “Inventory” means all “inventory,” as such term is defined
in the Code, now owned or hereafter acquired by any Sotheby Entity, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Sotheby Entity for sale
or lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Sotheby Entity’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

A-20

--------------------------------------------------------------------------------



                    “Investment Property” means all “investment property” as
such term is defined in the Code now owned or hereafter acquired by any Sotheby
Entity, wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Sotheby Entity,
including the rights of any Sotheby Entity to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Sotheby
Entity; (iv) all commodity contracts of any Sotheby Entity; and (v) all
commodity accounts held by any Sotheby Entity.

                    “IRC” means the Internal Revenue Code of 1986 and all
regulations promulgated thereunder.

                    “IRS” means the Internal Revenue Service.

                    “Judgement Conversion Date” has the meaning ascribed to it
in Section 1.19(a).

                    “Judgement Currency” has the meaning ascribed to it in
Section 1.19(a).

                    “L/C Issuer” has the meaning ascribed to it in Annex B.

                    “L/C Sublimit” has the meaning ascribed to it in Annex B.

                    “Lenders” means GE Capital, the other Lenders named on the
signature pages of the Agreement and, if any such Lender shall decide to assign
all or any portion of the Obligations, such term shall include any assignee of
such Lender.

                    “Letter of Credit Fee” has the meaning ascribed to it in
Annex B.

                    “Letter of Credit Obligations” means all outstanding
obligations incurred by Agent and Lenders at the request of Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by GE Capital or
another L/C Issuer or the purchase of a participation as set forth in Annex B
with respect to any Letter of Credit. The amount of such Letter of Credit
Obligations shall equal the maximum amount that may be payable at such time or
at any time thereafter by the Lenders thereupon or pursuant thereto.

                     “Letters of Credit” means standby letters of credit issued
for the account of any Borrower (and any Subsidiary thereof that may be a
co-applicant on any such Letter of Credit) by any L/C Issuer, and bankers’
acceptances issued by any Borrower, for which Agent and Lenders have incurred
Letter of Credit Obligations.

                    “Letter-of-Credit Rights” means “letter-of-credit rights” as
such term is defined in the Code, now owned or hereafter acquired by any Sotheby
Entity, including rights to payment or performance under a letter of credit,
whether or not such Sotheby Entity, as beneficiary, has demanded or is entitled
to demand payment or performance.

A-21

--------------------------------------------------------------------------------



                    “LIBOR Business Day” means a Business Day on which banks in
the City of London are generally open for interbank or foreign exchange
transactions.

                    “LIBOR Loan” means any portion of the Revolving Loan bearing
interest by reference to a Dollar LIBOR Rate or a Sterling LIBOR Rate, as
applicable.

                     “LIBOR Period” means, with respect to any LIBOR Loan, each
period commencing on a LIBOR Business Day selected by Borrower Representative
pursuant to the Agreement and ending one, two or three months thereafter, as
selected by Borrower Representative’s irrevocable notice to Agent as set forth
in Section 1.5(e); provided, that the foregoing provision relating to LIBOR
Periods is subject to the following:

 

 

 

          (a) if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

 

 

          (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

 

 

 

          (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month; and

 

 

 

          (d) Borrower Representative shall select LIBOR Periods so that there
shall be no more than 5 separate LIBOR Loans in existence at any one time.

                    “License” means any Copyright License, Patent License,
Trademark License or other license of rights or interests now held or hereafter
acquired by any Sotheby Entity.

                    “Lien” means any mortgage or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

                    “Liquidity Amount” means, as of any date of determination,
the sum of (a) the Aggregate Borrowing Availability as of such date and (b) the
Unrestricted Cash Amount as of such date.

                    “Litigation” has the meaning ascribed to it in Section
3.13(a).

                    “Loan Account” has the meaning ascribed to it in Section
1.12.

A-22

--------------------------------------------------------------------------------



                    “Loan Documents” means the Agreement, the Notes, the
Collateral Documents, the Contribution Agreement, the Master Standby Agreement,
the Auction Guaranty Side Letter, and all other agreements, instruments,
documents and certificates identified in the Closing Checklist executed and
delivered to, or in favor of, Agent or any Lenders and including all other fee
letters, pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Credit Party, or any employee of
any Credit Party, and delivered to Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

                    “Loans” means the Revolving Loan and the Swing Line Loan.

                    “Mandatory Cost” is described in Schedule 1.5.

                    “Margin Stock” has the meaning ascribed to in Section 3.10.

                    “Master Standby Agreement” means the Master Agreement for
Standby Letters of Credit dated as of the Closing Date among Borrowers, as
Applicant(s), and GE Capital, as issuer.

                    “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, operations, prospects or financial or other condition
of the Sotheby Entities considered as a whole, (b) any Borrower’s ability to pay
any of the Loans or any of the other Obligations in accordance with the terms of
the Agreement, (c) the Collateral (including Works of Art securing repayment of
Art Loans) or Agent’s Liens, on behalf of itself and the other Secured Parties,
on the Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s
rights and remedies under the Agreement and the other Loan Documents.

                    “Material Indebtedness Contracts” means, collectively, (a)
the Senior Note Indenture and the Senior Notes, (b) the Convertible Note
Indenture and the Convertible Notes, (c) the York Avenue Loan Agreement, and (d)
any other contract, agreement or other instrument to which any Sotheby Entity is
a party evidencing any Indebtedness or Guaranteed Indebtedness (other than the
Obligations) of such Sotheby Entity having a Dollar Equivalent in excess of
$10,000,000 in the aggregate (including (x) undrawn committed or available
amounts and (y) amounts owing to all creditors under any combined or syndicated
credit arrangements).

                    “Maximum Amount” means, as of any date of determination, an
amount equal to the Commitment of all Lenders as of such date.

                    “Maximum Distribution Amount” has the meaning assigned to it
in Section 6.13(g).

                    “Maximum Lawful Rate” has the meaning assigned to it in
Section 1.5(f).

                    “Multiemployer Plan” means a “multiemployer plan” as defined
in Sections 3(37) or 4001(a)(3) of ERISA, and to which any Sotheby Entity or
ERISA Affiliate is making, is

A-23

--------------------------------------------------------------------------------



obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.

                    “New Lender” has the meaning ascribed to it in Section
1.15(a)(ix).

                    “Non-Consignor Art Loan” means any Art Loan made by a
Borrower with respect to which the related Art Loan Debtor has not consigned any
of the Works of Art securing repayment of such Art Loan to the Borrower for
sale.

                    “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(iii).

                    “Non-Sterling Lender” shall mean each Lender designated in
Annex J to the Agreement or in the most recent Assignment Agreement executed by
such Lender as a “Non-Sterling Lender”, unless such Lender shall have become a
Sterling Lender pursuant to Section 9.1(i).

                    “Notes” means, collectively, the Revolving Notes, the
Fronting Lender Note and the Swing Line Notes.

                    “Notice of Conversion/Continuation” has the meaning ascribed
to it in Section 1.5(e).

                    “Notice of Revolving Credit Advance” has the meaning
ascribed to it in Section 1.1(a).

                    “Oatshare” has the meaning ascribed to it in the preamble to
the Agreement.

                    “Oberon” has the meaning ascribed to it in the preamble to
the Agreement.

                    “Obligation Currency” has the meaning ascribed to it in
Section 1.19(a).

                    “Obligations” means all loans, advances, debts, liabilities
and obligations for the performance of covenants, tasks or duties or for payment
of monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent, any Lender or any L/C Issuer, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement, letter of credit agreement or other
instrument, arising under the Agreement or any of the other Loan Documents. This
term includes all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, expenses,
attorneys’ fees and any other sum chargeable to any Credit Party under the
Agreement or any of the other Loan Documents. This term does not include any
Bank Product and Hedging Obligations.

                    “Obligor” has the meaning ascribed to it in Section 12.5.

A-24

--------------------------------------------------------------------------------



                    “O.E.C.D.” means the Organisation for Economic Co-operation
and Development as contemplated by the Convention on the Organisation for
Economic Co-operation and Development of December 14, 1960, as amended from time
to time.

                    “OFAC” means the U.S. Department of Treasury’s Office of
Foreign Asset Control.

                    “Overadvance” has the meaning ascribed to it in Section
1.1(a)(iii).

                    “Parent” has the meaning ascribed to it in the preamble to
the Agreement.

                    “Participating Member State” means any member state which
adopts the euro unit of the single currency pursuant to the Treaty of Rome.

                    “Patent License” means rights under any written agreement
now owned or hereafter acquired by any Sotheby Entity granting any right with
respect to any invention on which a Patent is in existence.

                    “Patents” means all of the following in which any Sotheby
Entity now holds or hereafter acquires any interest: (a) all letters patent of
the United States or of any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State, or any other country, and (b) all reissues,
continuations, continuations in part or extensions thereof.

                    “PATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (The USA PATRIOT Act).

                    “PBGC” means the Pension Benefit Guaranty Corporation.

                    “Pension Plan” means a Plan described in Section 3(2) of
ERISA.

                    “Permitted Art Loan Country” means (a) the United States of
America, (b) England, (c) Wales, and (d) any other country with respect to which
Agent, in its sole discretion in consultation with Lenders, shall have
determined (and notified the Borrowers in writing) that Works of Art securing
repayment of an Art Loan may be located in such country without causing such
Works of Art to fail to constitute Eligible Art Loan Collateral pursuant to
clause (c) of the definition thereof, it being understood that Agent may
withdraw such determination at any time in its sole discretion with respect to
any country (other than the United States of America, England, and Wales) and
thereafter such country shall not constitute a Permitted Art Loan Country.

A-25

--------------------------------------------------------------------------------



                    “Permitted Consignment” means a “consignment” (as defined in
Section 9-102(a)(20) of the UCC) governed under the laws of the United States of
America (or any State thereof) of Art Inventory by a Borrower to a Person, with
respect to which consignment, such Borrower has taken all of the following
actions:

                    (a) conducted UCC searches against such Person in all
applicable jurisdictions;

                    (b) filed a UCC-1 financing statement in the applicable
jurisdiction, naming such Borrower as consignor and such Person as consignee,
and providing an adequate description of such Art Inventory for the collateral
description;

                    (c) if applicable, taken all actions required pursuant to,
and otherwise satisfied the requirements set forth in, Section 9-324(b) of the
UCC in order to maintain a security interest in such Art Inventory that has
priority over all conflicting security interests in such Art Inventory;

                    (d) provided evidence to Agent, in form and substance
reasonably satisfactory to Agent, of such Borrower’s completion of the actions
described in clauses (a) through (c), as applicable, of this definition; and

                    (e) taken any additional actions reasonably requested by
Agent from time to time with respect to such Art Inventory within ten (10)
Business Days (or such later date as Agent shall consent to in writing) of
Agent’s request therefor in order to protect the interests of Agent therein
under all applicable laws.

                    “Permitted Convertible Note Transactions” means any of the
following:

                    (a) upon the conversion of any Convertible Notes in
accordance with their terms, (i) the issuance by Parent of common stock solely
to the extent required by the Convertible Notes Indenture, or (ii) the issuance
by Parent of common stock and payment by Parent of cash to the holders of such
Convertible Notes in an aggregate amount not in excess of the applicable
conversion obligation; provided, that the amount of cash payable under the
foregoing clause (ii) shall not exceed an amount equal to the aggregate
outstanding principal amount of such Convertible Notes plus the amount received
by Parent from the Convertible Note Hedge Counterparties upon such conversion;

 

 

 

          (b) the issuance by Parent of common stock to the Convertible Note
Hedge Counterparties (i) pursuant to the terms of the Convertible Note Warrants
and (ii) to the extent required by the Convertible Note Hedge Agreements; and

 

 

 

          (c) (i) cash payments by Parent to the Convertible Note Hedge
Counterparties upon any termination of the Convertible Note Warrants in an
amount not in excess of that required by the Convertible Note Warrants and (ii)
cash payments by Parent to the Convertible Note Hedge Counterparties upon
termination of the Convertible Note Hedge Agreements.

A-26

--------------------------------------------------------------------------------



                    “Permitted Encumbrances” means the following encumbrances:
(a) Liens for taxes or assessments or other governmental Charges not yet due and
payable or which are being contested in accordance with Section 5.2(b); (b)
pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens under ERISA); (c) pledges or deposits of
money securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Sotheby Entity is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of a Dollar Equivalent of $2,500,000 at any time, so long
as such Liens attach only to Inventory; (f) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which any Sotheby Entity is a
party; (g) any attachment or judgment lien not constituting an Event of Default
under Section 8.1(i); (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any Real Estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such Real Estate; (i) any Lien in
favor of a consignor on a segregated deposit account established for the benefit
of such consignor and into which only proceeds of Works of Art consigned by such
consignor to a Sotheby Entity for sale (including such Sotheby’s Entity’s
commissions on such sales) are deposited; provided, that if such consignor is an
Art Loan Debtor, such Lien shall constitute a “Permitted Encumbrance” only if an
agreement among the applicable Borrower, such consignor and the applicable
account bank expressly states that amounts received in such deposit account
shall be transferred first, without any further consent of any Person, to the
applicable Borrower until the related Art Loan is repaid in full prior to any
such amounts being transferred to such consignor; (j) presently existing or
hereafter created Liens in favor of Agent, on behalf of Secured Parties,
pursuant to the Loan Documents; (k) other than with respect to any Blocked
Account or Cash Collateral Account, any lien or banker’s right of set-off or
combination of accounts arising by operation of law or in accordance with
standard terms of banking; (l) Liens expressly permitted under clauses (c) and
(d) of Section 6.7 of the Agreement, and (m) Liens arising in the ordinary
course of business in favor of consignors securing Works of Art of such
consignors that are consigned to a Sotheby Entity for sale.

                    “Permitted Inventory Country” means (a) the United States of
America, (b) England, (c) Wales, and (d) any other country with respect to which
Agent, in its sole discretion in consultation with Lenders, shall have
determined (and notified the Borrowers in writing) that Art Inventory may be
located in such country without causing such Art Inventory to fail to constitute
Eligible Art Inventory pursuant to Section 1.7(c), it being understood that
Agent may withdraw such determination at any time in its sole discretion with
respect to any country (other than the United States, England and Wales) and
thereafter such country shall not constitute a Permitted Inventory Country.

                    “Person” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, limited liability company, institution, public benefit corporation,
other entity or government (whether federal, state, county, city, municipal,
local, foreign, or otherwise, including any instrumentality, division, agency,
body or department thereof).

A-27

--------------------------------------------------------------------------------



                    “Personal Data” shall have the same meaning set forth in the
Data Protection Laws.

                    “Plan” means, at any time, an “employee benefit plan”, as
defined in Section 3(3) of ERISA, that any Sotheby Entity or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to or has
maintained, contributed to or had an obligation to contribute to at any time
within the past 7 years on behalf of participants who are or were employed by
any Sotheby Entity or ERISA Affiliate. “Plan” shall not include any pension or
retirement plan or arrangement operating in the United Kingdom.

                    “Prior Agent” means Bank of America, N.A., in its capacity
as administrative agent under the Prior Credit Agreement.

                    “Prior Credit Agreement” means that certain Amended and
Restated Credit Agreement, dated as of November 14, 2005, among Parent, the
Company, Oatshare, Sotheby’s U.K., the Prior Lenders and the Prior Agent, as
amended from time to time.

                    “Prior Lender Obligations” means the obligations of Parent
and its Subsidiaries arising under or in connection with the Prior Credit
Agreement.

                    “Prior Lenders” shall mean the financial institutions party
to the Prior Credit Agreement as lenders or as issuing bank.

                    “Proceeds” means “proceeds,” as such term is defined in the
Code, including (a) any and all proceeds of any insurance, indemnity, warranty
or guaranty payable to any Sotheby Entity from time to time with respect to any
of the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Sotheby Entity from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Sotheby Entity against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Sotheby Entity against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

                    “Prohibited Person” means any Person:

 

 

 

          (a) listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order;

A-28

--------------------------------------------------------------------------------




 

 

 

          (b) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

 

 

          (c) with whom Agent or any Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering legal
requirements, including the PATRIOT Act and the Executive Order;

 

 

 

          (d) that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

 

 

 

          (e) that is named as a “specifically designated national (SDN)” on the
most current list published by OFAC at its official website
(http://www.treas.gov.ofac/t11sdn.pdf) or at any replacement website or other
replacement official publication of such list or is named on any other U.S. or
foreign government or regulatory list issued after September 11, 2001;

 

 

 

          (f) that is covered by IEEPA, OFAC or any other law, regulation or
executive order relating to the imposition of economic sanctions against any
country, region or individual pursuant to United States law or United Nations
resolution; or

 

 

 

          (g) that is an affiliate (including any principal, officer, immediate
family member or close associate) of a person or entity described in one or more
of clauses (a) – (f) of this definition.

                    “Projections” means Parent’s forecasted consolidated: (a)
balance sheets; (b) profit and loss statements; and (c) cash flow statements, in
each case prepared on a basis consistent with the historical Financial
Statements of Parent, together with appropriate supporting details and a
statement of underlying assumptions.

                    “Pro Rata Share” means with respect to all matters relating
to any Lender, (A) the percentage obtained by dividing (i) the Commitment of
that Lender by (ii) the aggregate Commitments of all Lenders, and (B) on and
after the Commitment Termination Date, the percentage obtained by dividing (i)
the sum of (a) Dollar Equivalent of the aggregate outstanding principal balance
of the Loans held by that Lender and (b) in the case of a Non-Sterling Lender,
the Dollar Equivalent of the aggregate outstanding principal balance of the
participation interests purchased by such Lender from the Fronting Lender by
(ii) the sum of (a) the Dollar Equivalent of the outstanding principal balance
of the Loans held by all Lenders and (b) the Dollar Equivalent of the aggregate
outstanding principal balance of the participation interests purchased by all
Non-Sterling Lenders from the Fronting Lender, in each case as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1 or
other adjustments to the Commitments pursuant to the Agreement.

                    “Protected Party” means a Lender which is or will be, for or
on account of Tax, subject to any liability or required to make any payment in
relation to a sum received or receivable (or any sum deemed for the purposes of
Tax to be received or receivable) under any Loan Document.

A-29

--------------------------------------------------------------------------------



                    “Qualified Assignee” means (a) any Lender, any Affiliate of
any Lender and, with respect to any Lender that is an investment fund that
invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor, and (b) any
commercial bank, savings and loan association or savings bank or any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) which extends credit or buys loans as one of its
businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at the date
that it becomes a Lender and which, through its applicable lending office, is
capable of lending to Borrowers without the imposition of any withholding or
similar taxes; provided, that, except as otherwise agreed by Agent, no Person
proposed to become a Lender after the Closing Date and determined by Agent to be
acting in the capacity of a vulture fund or distressed debt purchaser shall be a
Qualified Assignee, and, unless otherwise agreed by Agent, no Person or
Affiliate of such Person proposed to become a Lender after the Closing Date and
that holds Senior Notes, Convertible Notes, or Stock issued by any Sotheby
Entity shall be a Qualified Assignee.

                    “Qualifying Lender” means:

 

 

 

 

 

 

 

(i)

in respect of a payment made by a U.K. Credit Party, a Lender which is
beneficially entitled to interest or other amounts payable to that Lender in
respect of an advance under this Agreement or the other Loan Documents and is:

 

 

 

 

 

 

 

 

(A)

a Lender:

 

 

 

 

 

 

 

 

 

(1)

which is a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) making an advance under this Agreement or the other Loan Documents; or

 

 

 

 

 

 

 

 

 

(2)

in respect of an advance made under this Agreement by a person that was a bank
(as defined for the purpose of section 879 of the Income Tax Act 2007) at the
time that that advance was made,

 

 

 

 

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

 

 

 

 

(B)

a Lender which is:

 

 

 

 

 

 

 

 

 

(1)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

 

 

 

 

 

 

 

 

(2)

a partnership each member of which is:

 

 

 

 

 

 

 

 

 

 

(a)

a company resident in the United Kingdom for United Kingdom tax purposes; or

A-30

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(b)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest (or other amounts)
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009;

 

 

 

 

 

 

 

 

 

(3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009); or

 

 

 

 

 

 

 

 

(C)

a Treaty Lender.

 

 

 

 

 

 

 

(ii)

in respect of a payment made by a U.S. Credit Party which would be required
under the Code to pay United States source interest in connection with this
Agreement or the other Loan Documents, a Lender which is:

 

 

 

 

 

 

 

 

(A)

created or organized under the laws of the United States of America or of any
state (including the District of Columbia) thereof; provided, that such Lender
has delivered (in a timely fashion and without undue delay) to Borrower
Representative and Agent two original copies of IRS Form W-9 (or successor form)
properly prepared and executed;

 

 

 

 

 

 

 

 

(B)

a Treaty Lender with respect to the United States of America that is entitled to
receive payments under any Loan Document without deduction or withholding of any
United States federal income Taxes, provided such Lender has delivered (in a
timely fashion and without undue delay) to Borrower Representative and Agent two
duly completed original copies of IRS Form W-8BEN (or any successor form)
providing that it is a resident of a foreign country with which the United
States of America has an income tax treaty and claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party and a
complete exemption from U.S. withholding tax under such treaty; or

 

 

 

 

 

 

 

 

(C)

entitled to receive payments under any Loan Document without deduction or
withholding of any United States federal income Taxes as a result of such
payments being effectively connected with the conduct by such Lender of a trade
or business within the United States of America, provided such Lender has
delivered (in a

A-31

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

timely fashion and without undue delay) to the Credit Party Representative and
Agent two original copies of either (1) IRS Form W-8ECI (or any successor form)
certifying that the payments made pursuant to any Loan Document are effectively
connected with the conduct by that Lender of a trade or business within the
United States of America or (2) such other applicable form prescribed by the IRS
certifying as to such Lender’s entitlement to exemption from United States
withholding tax with respect to all payments to be made to such Lender under any
Loan Document.

                    “Qualified Plan” means a Pension Plan that is intended to be
tax qualified under Section 401(a) of the IRC.

                    “Rate Management Transaction” means any transaction
(including an agreement with respect thereto) now existing or hereafter entered
by a Sotheby Entity that is a rate swap, basis swap, forward rate transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, or equity prices.

                    “Real Estate” has the meaning ascribed to it in Section 3.6.

                    “Refinancing” means the repayment in full by Parent and the
applicable Subsidiaries of Parent of the Prior Lender Obligations on the Closing
Date.

                    “Refunded Dollar Swing Line Loan” has the meaning ascribed
to it in Section 1.1(b)(iii).

                    “Refunded Sterling Swing Line Loan” has the meaning ascribed
to it in Section 1.1(b)(iv).

                    “Related Person” has the meaning ascribed to it in Annex C.

                    “Relationship Bank” has the meaning ascribed to it in Annex
C.

                    “Release” means any release, threatened release, spill,
emission, leaking, pumping, pouring, emitting, emptying, escape, injection,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of
Hazardous Material in the indoor or outdoor environment.

                    “Replacement Lender” has the meaning ascribed to it in
Section 1.16(d).

                    “Requisite Lenders” means Lenders having, in the aggregate,
(a) more than 50% of the Commitments of all Lenders, or (b) if the Commitments
have been terminated, interests in the Outstandings constituting greater than
50% of (i) the aggregate outstanding amount of all Loans held by the Lenders and
(ii) the aggregate outstanding amount of all participation interests purchased
by all Non-Sterling Lenders from the Fronting Lender.

A-32

--------------------------------------------------------------------------------



                    “Reserves” means the Due-to-Consignor Reserve and such other
reserves against Eligible Art Loans, Eligible Art Inventory, U.S. Borrowing
Availability or U.K. Borrowing Availability that Agent may, in its sole
reasonable credit judgment, establish from time to time. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses, Indebtedness, Bank Product and Hedging Obligations or
other scheduled liabilities shall be deemed to be a reasonable exercise of
Agent’s credit judgment. For purposes of clarity, Agent will not be required at
any time to obtain any approval from any Sotheby Entity, any Lenders or any
other Person(s) for the establishment, modification or elimination of any
Reserves (other than the Due-to-Consignor Reserve).

                    “Restricted Payment” means, with respect to any Sotheby
Entity (a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Sotheby
Entity’s Stock or any other payment or distribution made in respect thereof,
either directly or indirectly; (c) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Sotheby Entity now or hereafter
outstanding; (d) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Sotheby Entity’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (e) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of Parent other than (i) payments of
compensation in the ordinary course of business to Stockholders who are
employees of such Person and (ii) payments made in connection with the
consignment of property for sale in the ordinary course of business; and (f) any
payment of management fees (or other fees of a similar nature) by a Borrower or
Guarantor to any Stockholder of such Person or its Affiliates that is not a
Borrower or Guarantor unless (i) such fees are paid in the ordinary course of
business of such Borrower or Guarantor, as applicable, and (ii) such payment is
not made following the occurrence and during the continuance of an Event of
Default.

                    “Retiree Welfare Plan” means, at any time, a welfare plan
(within the meaning of Section 3(1) of ERISA) that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC or other similar state
law and at the sole expense of the participant or the beneficiary of the
participant.

                    “Revolving Credit Advance” means either a Dollar Revolving
Credit Advance or a Sterling Revolving Credit Advance.

                    “Revolving Loan” and “Revolving Loan Outstandings” mean, at
any time, the sum of (i) the Dollar Equivalent of the aggregate amount of
Revolving Credit Advances outstanding to the Borrowers plus (ii) the Dollar
Equivalent of the aggregate Letter of Credit Obligations incurred on behalf of
the Borrowers. Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

                    “Revolving Note” has the meaning ascribed to it in Section
1.1(a)(ii).

A-33

--------------------------------------------------------------------------------



                    “Secured Obligations” means, collectively, (i) the
Obligations and (ii) the Bank Product and Hedging Obligations.

                    “Secured Parties” means the holders of the Secured
Obligations from time to time.

                    “Senior Note Indenture” means that certain Indenture, dated
as of June 17, 2008, governing the Senior Notes, as amended, restated,
supplemented or otherwise modified from time to time.

                    “Senior Notes” means Parent’s 7.75% Senior Notes due 2015,
in an aggregate principal amount outstanding on the date hereof of $128,250,000,
issued pursuant to the Senior Note Indenture.

                    “SFS California” has the meaning ascribed to it in the
preamble to the Agreement.

                    “SFS Inc.” has the meaning ascribed to it in the preamble to
the Agreement.

                    “SFS Ltd.” has the meaning ascribed to it in the preamble to
the Agreement.

                    “Software” means all “software” as such term is defined in
the Code, now owned or hereafter acquired by any Sotheby Entity, other than
software embedded in any category of Goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

                    “Solvent” means (i) with respect to any Person other than a
Foreign Subsidiary organized under the laws of England, on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital and (ii) with respect to any Foreign
Subsidiary organized under the laws of England, on a particular date, (a) such
Foreign Subsidiary is unable, or has admitted its inability, to pay its debts as
they fall due, has suspended making payments on any of its debts or, by reason
of actual or anticipated financial difficulties, has commenced negotiations with
one or more of its creditors with a view to rescheduling any of its
indebtedness, (b) the value of the assets of such Foreign Subsidiary is less
than its liabilities (taking into account contingent and prospective
liabilities) or (c) a moratorium has been declared in respect of any
indebtedness of such Foreign Subsidiary. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

                    “Sotheby Entity” means any Borrower or any Subsidiary of any
Borrower, and “Sotheby Entities” shall mean all such Persons, collectively.

A-34

--------------------------------------------------------------------------------



                    “Sotheby’s Deferred Benefits Compensation Plan” means the
Sotheby’s Deferred Benefits Compensation Plan, dated as of January 1, 2007.

                    “Sotheby’s, Inc.” has the meaning ascribed to it in the
preamble to the Agreement.

                    “Sotheby’s U.K.” has the meaning ascribed to it in the
preamble to the Agreement.

                    “SPTC Delaware” means SPTC Delaware LLC, a Delaware limited
liability company, and each other “Eligible SPV” (as such term is defined in the
SPTC Delaware Trademark License Agreement).

                    “SPTC Delaware Trademark License Agreement” means the
Trademark License Agreement dated as of February 17, 2004 and entered into by
and among SPTC, Inc., as licensor, Parent, as guarantor, Monticello Licensee
Corporation, as licensee, and Cendant Corporation, as guarantor.

                    “Sterling” or “£” means the lawful currency of Great Britain
and Northern Ireland.

                    “Sterling Equivalent” means, with respect to any amount
denominated in Sterling, such amount of Sterling, and with respect to any amount
denominated in a currency other than Sterling, the amount of Sterling, as of any
date of determination, into which such other currency (as the context may
require) can be converted in accordance with Section 1.18.

                    “Sterling Index Rate” means, for any day, the higher of (a)
a floating rate equal to the rate publicly quoted from time to time by The Wall
Street Journal as the “prime rate” for Britain (or, if The Wall Street Journal
ceases quoting a rate of the type described, the prime rate for Sterling
generally posted by Britain’s largest banks) and (b) 3.00% per annum. Each
change in any interest rate provided for in the Agreement based upon the
Sterling Index Rate shall take effect at the time of such change in the Sterling
Index Rate.

                    “Sterling Lender” shall mean each Lender (i) designated in
Annex J to the Agreement or in the most recent Assignment Agreement executed by
such Lender as a “Sterling Lender” or (ii) that shall have become a Sterling
Lender pursuant to Section 9.1(i).

                    “Sterling LIBOR Rate” means for each LIBOR Period with
respect to a LIBOR Loan denominated in Sterling, the highest of (a) the offered
rate per annum for deposits of Sterling for such LIBOR Period that appears on
Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day in such LIBOR Period, (b) if such LIBOR
Period is for a duration less than three months, the offered rate per annum for
deposits of Sterling for a three-month LIBOR Period commencing on the first day
in such LIBOR Period that appears on Reuters Screen LIBOR01 Page as of 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
LIBOR Period and (c) 2.00% per annum. If any offered rate described in the
foregoing clause (a) or (b) does not exist, such rate will be the rate of
interest per annum, as determined by Agent (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits of Sterling in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first

A-35

--------------------------------------------------------------------------------



day in such LIBOR Period by major financial institutions reasonably satisfactory
to Agent in the London interbank market for a LIBOR Period of the applicable
duration for the applicable principal amount on such date of determination.

                    “Sterling Revolving Credit Advance” has the meaning ascribed
to it in Section 1.1(a)(i).

                    “Sterling Subfacility Limit” means $50,000,000, as such
amount may be reduced pursuant to Section 1.3(a).

                    “Stock” means all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11 1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

                    “Stockholder” means, with respect to any Person, each holder
of Stock of such Person.

                    “Subsidiary” means, with respect to any Person, (a) any
corporation of which an aggregate of more than 50% of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, Stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower. Notwithstanding the foregoing, the York Avenue
Owner shall not be deemed to be a Subsidiary of Parent or any of its
Subsidiaries for purposes of this Agreement other than with respect to Section
4, Section 6.10, Sections 8.1(e), (g), (h) and (i) and Annex E and Annex G.

                    “Supermajority Lenders” means Lenders having (a) 75.0% or
more of the Commitments of all Lenders, or (b) if the Commitments have been
terminated, interests in the Outstandings constituting 75.0% or more of (i) the
aggregate outstanding amount of the Loans held by the Lenders and (ii) the
aggregate outstanding amount of all participation interests purchased by all
Non-Sterling Lenders from the Fronting Lender.

                    “Supporting Obligations” means all “supporting obligations”
as such term is defined in the Code, including letters of credit and guaranties
issued in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, or Investment Property.

                    “Swing Line Advance” has the meaning ascribed to it in
Section 1.1(b)(i).

A-36

--------------------------------------------------------------------------------



                    “Swing Line Availability” means, as of any date of
determination, the least of (a) the Swing Line Commitment, (b) the Maximum
Amount minus the aggregate Revolving Loan then outstanding and (c) an amount
equal to (i) the U.S. Borrowing Base as of such date minus (ii) the aggregate
outstanding principal balance of the Revolving Credit Advances made to the U.S.
Borrowers as of such date minus (iii) the Dollar Equivalent of the aggregate
Letter of Credit Obligations incurred on behalf of the U.S. Borrowers as of such
date.

                    “Swing Line Commitment” means, as to the Swing Line Lender,
the commitment of the Swing Line Lender to make Swing Line Advances as set forth
on Annex J to the Agreement, which commitment constitutes a subfacility of the
Commitment of the Swing Line Lender.

                    “Swing Line Lender” means GE Capital.

                    “Swing Line Loan” means, as the context may require, at any
time, the aggregate amount of Swing Line Advances outstanding to any Borrower or
to all Borrowers.

                    “Swing Line Note” has the meaning ascribed to it in Section
1.1(b)(ii).

                    “Swiss Franc” means the lawful currency of Switzerland.

                    “Tax” means taxes, levies, imposts, deductions, Charges or
withholdings imposed by any Governmental Authority, and all liabilities with
respect thereto.

                    “Tax Confirmation” means a confirmation by a Lender that the
person beneficially entitled to interest or other amounts payable to that Lender
under this Agreement or the other Loan Documents is:

 

 

 

          (a) a company resident in the United Kingdom for United Kingdom tax
purposes;

 

 

 

          (b) a partnership each member of which is (i) a company so resident in
the United Kingdom or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the Corporation Tax Act 2009) the whole of any share of
that interest or other amount payable that falls to it by reason of Part 17 of
the Corporation Tax Act 2009; or

 

 

 

          (c) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account that interest or other amount payable in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009) of
that company.

                    “Tax Credit” means a credit against, relief or remission
for, or repayment of, any Tax.

                    “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under any Loan Document.

A-37

--------------------------------------------------------------------------------



                    “Tax Payment” means either the increase in a payment made by
a Credit Party to a Lender under Section 1.15(a) or a payment under Section
1.15(b).

                    “Termination Date” means the date on which (a) the Loans
have been indefeasibly repaid in full, (b) all other Obligations under the
Agreement and the other Loan Documents have been completely discharged, (c) all
Letter of Credit Obligations have been cash collateralized, canceled or backed
by standby letters of credit in accordance with Annex B, and (d) the Commitment
Termination Date shall have occurred.

                    “Theta” has the meaning ascribed to it in the preamble to
the Agreement.

                    “Title IV Plan” means a Pension Plan (other than a
Multiemployer Plan), that is subject to Title IV of ERISA or Section 412 of the
IRC, and that any Sotheby Entity or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to on behalf of participants who are or were
employed by any of them.

                    “Trademark License” means rights under any written agreement
now owned or hereafter acquired by any Sotheby Entity granting any right to use
any Trademark.

                    “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, by each applicable
Credit Party.

                    “Trademarks” means all of the following now owned or
hereafter existing or adopted or acquired by any Sotheby Entity: (a) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.

                    “Transfer Account” has the meaning ascribed thereto in Annex
C.

                    “Treaty” has the meaning ascribed to it in the definition of
“Treaty State”.

                    “Treaty Lender” means a Lender which:

 

 

 

          (a) is treated as a resident of a Treaty State for the purposes of a
Treaty;

 

 

 

          (b) in the case of a U.S. source interest payment made by a U.S.
Credit Party, is the beneficial owner of the payment within the meaning of the
income tax treaty between the United States and the country of the Lender’s
residence referred to in clause (a) above and meets the requirement of the
provisions dealing with limitation on benefits if such treaty contains such a
provision; and

A-38

--------------------------------------------------------------------------------



 

 

 

          (c) does not carry on a business in the jurisdiction in which the
applicable Credit Party is resident through a permanent establishment with which
that Lender’s participation in the Loans is effectively connected.

                    “Treaty of Rome” means the treaty establishing the European
Community being the Treaty of Rome as amended from time to time.

                    “Treaty State” means a jurisdiction having a double taxation
agreement (a “Treaty”) with the United Kingdom or the United States of America
(as the case may be) which makes provision for full exemption from tax imposed
by the United Kingdom or, as the case may be, the United States of America, on
interest.

                    “UCC” means the Uniform Commercial Code as in effect from
time to time in each applicable jurisdiction.

                    “U.K. Borrowers” has the meaning ascribed to it in the
preamble to the Agreement.

                    “U.K. Borrowing Availability” means, as of any date of
determination, the lesser of (a) an amount equal to (i) the Maximum Amount minus
(ii) the aggregate Revolving Loan then outstanding minus (iii) the aggregate
Swing Line Loan then outstanding and (b)(i) the lesser of (x) the Sterling
Subfacility Limit and (y) the U.K. Borrowing Base as of such date minus (ii) the
Dollar Equivalent of the aggregate outstanding principal balance of the
Revolving Credit Advances and Swing Line Advances made to U.K. Borrowers as of
such date minus (iii) the Dollar Equivalent of the aggregate Letter of Credit
Obligations incurred for the benefit of the U.K. Borrowers as of such date.

                    “U.K. Borrowing Base” means, as of any date of
determination, an amount equal to (a) 85% of the Available U.K. Art Loan Balance
as of such date plus (b) the U.K. Eligible Art Inventory Component as of such
date plus (c) the U.K. CNTA Component as of such date minus (d) Reserves
established by Agent at such time.

                    “U.K. CNTA Component” means, as of any date of
determination, an amount equal to the lesser of (i) 15% of Consolidated Net
Tangible Assets as of the end of the Fiscal Month preceding the last Fiscal
Month for which Financial Statements were required to be delivered, and (ii)
$20,000,000, or such lower amount as shall be specified by the Borrower
Representative in the most recent Borrowing Base Certificate.

                    “U.K. Collateral Documents” means the deeds of charge and
charges over shares executed by the U.K. Credit Parties on the Closing Date, all
Local Law Collateral Documents in respect of the Stock of First-Tier Foreign CFC
Subsidiaries that are U.K. Subsidiaries, and all similar agreements entered into
by the U.K. Credit Parties guaranteeing payment of the Obligations of the U.K.
Borrowers, or granting a Lien upon property as security for payment of the
Secured Obligations of the U.K. Credit Parties.

                    “U.K. Credit Parties” means the U.K. Borrowers and the U.K.
Subsidiary Guarantors.

A-39

--------------------------------------------------------------------------------



                    “U.K. Eligible Art Inventory Component” means, as of any
date of determination, an amount equal to the lesser of (i) 30% of the value of
Eligible Art Inventory of the U.K. Borrowers as of such date, valued at the
lower of cost and market value (determined in accordance with GAAP), and (ii)
$50,000,000, or such lower amount as shall be specified by the Borrower
Representative in the most recent Borrowing Base Certificate.

                    “U.K. Non-Bank Lender” means where a Lender becomes a party
to this Agreement after the Closing Date, a Lender that gives a Tax Confirmation
in the Assignment Agreement that it executes on becoming a party to this
Agreement.

                    “U.K. Pension Plans” has the meaning ascribed to it in
Section 3.12(c).

                    “U.K. Subsidiary Guarantors” means each subsidiary of
Oatshare organized under the laws of England that is not a U.K. Borrower or an
Immaterial Subsidiary.

                    “U.K. Termination Date” means the date on which (i) all
Loans to the U.K. Borrowers have been indefeasibly repaid in full, (b) all other
Obligations of the U.K. Borrowers have been completely discharged, (c) all
Letter of Credit Obligations incurred on behalf of the U.K. Borrowers have been
cash collateralized, canceled or backed by standby letters of credit in
accordance with Annex B and (d) the Commitment Termination Date shall have
occurred.

                    “Unfunded Pension Liability” means, at any time, the
aggregate amount, if any, of the sum of (a) the amount by which the present
value of all accrued benefits under each Title IV Plan exceeds the fair market
value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan, and (b) for a period of
five (5) years following a transaction which might reasonably be expected to be
covered by Section 4069 of ERISA, the liabilities (whether or not accrued) that
could be avoided by any Sotheby Entity or any ERISA Affiliate as a result of
such transaction.

                     “Unhedged U.K. Art Loan” means an Eligible Art Loan owned
by a U.K. Borrower (i) that is denominated in Dollars, Canadian Dollars, Euros
or Swiss Francs and (ii) unless Agent shall otherwise agree, with respect to
which such U.K. Borrower shall not have entered into a Rate Management
Transaction reasonably acceptable to Agent (x) having a notional amount
substantially equal to the outstanding principal balance of such Art Loan at all
times until the maturity of such Art Loan and (y) directly mitigating the risk
associated with changes in the exchange rate between the currency in which such
Art Loan is denominated and Sterling at all times until the maturity of such Art
Loan.

                    “Unhedged U.S. Art Loan” means an Eligible Art Loan owned by
a U.S. Borrower (i) that is denominated in Sterling, Canadian Dollars, Euros or
Swiss Francs and (ii) unless Agent shall otherwise agree, with respect to which
such U.S. Borrower shall not have entered into a Rate Management Transaction
reasonably acceptable to Agent (x) having a notional amount substantially equal
to the outstanding principal balance of such Art Loan at all times until the
maturity of such Art Loan and (y) directly mitigating the risk associated with
changes in the exchange rate between the currency in which such Art Loan is
denominated and Dollars at all times until the maturity of such Art Loan.

A-40

--------------------------------------------------------------------------------



                    “Unrestricted Cash Amount” means, as of any date of
determination, the greater of (a) zero and (b) the aggregate amount of cash of
the Credit Parties as of such date (determined in accordance with GAAP),
excluding (without duplication) any cash (i) owing to consignors in respect of
Works of Art consigned by such Persons to the Credit Parties for sale, (ii)
subject to a Lien (or held in a deposit or securities account subject to a Lien)
in favor of any Person other than Agent and (iii) subject to any restriction on
withdrawal from the deposit or securities account in which such cash is being
held.

                    “Usage” means, as of any date, an amount (stated as a
percentage) equal to (a) the outstanding principal balance of the Revolving Loan
and Swing Line Loan as of the end of the preceding Business Day (after giving
effect to Advances funded or Letters of Credit incurred, or any payments made,
on such preceding Business Day) divided by (b) the Maximum Amount.

                     “U.S. Borrowers” has the meaning ascribed to it in the
preamble to the Agreement.

                    “U.S. Borrowing Availability” means, as of any date of
determination, the lesser of (a) an amount equal to (i) the Maximum Amount minus
(ii) the aggregate Revolving Loan then outstanding minus (iii) the aggregate
Swing Line Loan then outstanding and (b) an amount equal to (i) the U.S.
Borrowing Base as of such date minus (ii) the aggregate outstanding principal
balance of the Revolving Credit Advances and Swing Line Advances made to U.S.
Borrowers as of such date minus (iii) the Dollar Equivalent of the aggregate
Letter of Credit Obligations incurred for the benefit of the U.S. Borrowers as
of such date.

                    “U.S. Borrowing Base” means, as of any date of
determination, an amount equal to (a) 85% of the Available U.S. Art Loan Balance
as of such date plus (b) the U.S. Eligible Art Inventory Component as of such
date plus (c) the U.S. CNTA Component as of such date minus (d) Reserves
established by Agent at such time

                    “U.S. Eligible Art Inventory Component” means, as of any
date of determination, an amount equal to the lesser of (a) 30% of the value of
Eligible Art Inventory of the U.S. Borrowers as of such date, valued at the
lower of cost and market value (determined in accordance with GAAP), and (b)(i)
$50,000,000 minus (ii) the U.K. Eligible Art Inventory Component as of such
date.

                    “U.S. CNTA Component” means, as of any date of
determination, an amount equal to (a) the lesser of (i) 15% of Consolidated Net
Tangible Assets as of the end of the Fiscal Month preceding the last Fiscal
Month for which Financial Statements were required to be delivered, and (ii)
$20,000,000 minus (b) the U.K. CNTA Component as of such date.

                    “U.S. Collateral Documents” means the Domestic Subsidiary
Guaranty, the U.S. Security Agreement, the U.S. Pledge Agreement, the Trademark
Security Agreements, the Copyright Security Agreements, all Local Law Collateral
Documents and all similar agreements entered into by the U.S. Credit Parties or
First-Tier Foreign CFC Subsidiaries guaranteeing payment of the Obligations or
granting a Lien upon property as security for payment of the Secured
Obligations.

A-41

--------------------------------------------------------------------------------



                    “U.S. Credit Parties” means each U.S. Borrower and each
Domestic Subsidiary Guarantor.

                    “U.S. Pledge Agreement” means that certain Pledge Agreement,
dated as of the Closing Date, executed by each U.S. Credit Party in favor of
Agent, for the benefit of Agent and the Lenders.

                    “U.S. Security Agreement” means that certain Security
Agreement, dated as of the Closing Date, executed by each U.S. Credit Party in
favor of Agent, for the benefit of Agent and the Lenders

                    “VAT” means the Tax imposed by the Value Added Tax 1994
together with any similar sales or turnover taxes whether in the United Kingdom
or elsewhere.

                    “Venture Loan” means an Art Loan made to finance the
purchase of a Work of Art in conjunction with a dealer, which art is being
purchased for resale pursuant to a profit and loss sharing agreement with the
dealer.

                    “Ventures LLC” has the meaning ascribed to it in the
preamble to the Agreement.

                    “Welfare Plan” means a Plan described in Section 3(1) of
ERISA.

                    “Work of Art” shall mean any item of Goods of a type
purchased, sold, taken as collateral for an Art Loan, or consigned to the Credit
Parties for sale, in each case in the ordinary course of the Credit Parties’
business.

                    “Working Time Regulations” means the Working Time
Regulations 1998 (as amended) of the United Kingdom implementing the Council
Directive 93/104/EC and Council Directive 94/33/EC of the European Union.

                    “York Avenue Lease” means that certain Lease, dated February
7, 2003, between York Avenue Owner (as successor to 1334 York Avenue L.P.), as
landlord, and Sotheby’s, Inc., as tenant, as amended, restated, supplemented or
otherwise modified from time to time.

                    “York Avenue Lease Documents” means the York Avenue Lease,
the York Avenue Guaranty and each document executed in connection therewith or
otherwise related thereto.

                    “York Avenue Lease Guaranty” means that certain Guaranty of
Lease, dated as of February 7, 2003, between Parent and York Avenue Owner (as
successor to 1334 York Avenue L.P.), as amended, restated, supplemented or
otherwise modified from time to time.

                    “York Avenue Lender” means the “Lender” as defined in the
York Avenue Loan Agreement.

                    “York Avenue Loan Agreement” means that certain Loan
Agreement, dated as of June 22, 2005, between the York Avenue Owner (as
successor to 1334 York Avenue L.P.) and

A-42

--------------------------------------------------------------------------------



Bank of America, N.A., as amended, restated, supplemented or otherwise modified
from time to time.

                    “York Avenue Loan Documents” means the York Avenue Loan
Agreement and all documents executed in connection therewith or otherwise
related thereto.

                    “York Avenue Owner” means 1334 York Avenue L.L.C.

                    Rules of construction with respect to accounting terms used
in the Agreement or the other Loan Documents shall be as set forth in Annex G.
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

                    Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Sotheby Entity,
such words are intended to signify that such Sotheby Entity has actual knowledge
or awareness of a particular fact or circumstance or that such Sotheby Entity,
if it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance. Unless otherwise set forth therein, for purposes of
Section 1.15 (and the definitions of the capitalized terms used therein), a
reference to “determines” or “determined” shall mean a determination made in the
absolute discretion of the person making the determination.

A-43

--------------------------------------------------------------------------------



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

LETTERS OF CREDIT

                    (a) Issuance. Subject to the terms and conditions of the
Agreement, Agent and Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of Borrower Representative on
behalf of the applicable Borrower (and any Subsidiary that may be a co-applicant
therewith) and for such Borrower’s (and such Subsidiary’s, as applicable)
account, Letter of Credit Obligations by causing Letters of Credit denominated
in Dollars, Sterling, Euros, Swiss Francs or any Alternative L/C Currency to be
issued by GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion
(each, an “L/C Issuer”) for such U.S. Borrower’s account and guaranteed by
Agent; provided, that if the L/C Issuer is a Lender, then such Letters of Credit
shall not be guaranteed by Agent but rather each Lender shall, subject to the
terms and conditions hereinafter set forth, purchase (or be deemed to have
purchased) risk participations in all such Letters of Credit issued with the
written consent of Agent, as more fully described in paragraph (b)(ii) below.
The Dollar Equivalent of the aggregate amount of all such Letter of Credit
Obligations shall not at any time exceed the lesser of (i) an amount equal to
Ten Million Dollars ($10,000,000) (the “L/C Sublimit”) and (ii) the Maximum
Amount less the Dollar Equivalent of the aggregate outstanding principal balance
of the Revolving Credit Advances and the Swing Line Loan. The Dollar Equivalent
of the aggregate amount of all such Letter of Credit Obligations incurred for
the benefit of the U.S. Borrowers shall not at any time exceed the U.S.
Borrowing Base less the aggregate outstanding principal balance of the Revolving
Credit Advances and Swing Line Advances made to U.S. Borrowers. The Dollar
Equivalent of the aggregate amount of all such Letter of Credit Obligations
incurred for the benefit of the U.K. Borrowers shall not at any time exceed an
amount equal to (i) the lesser of (x) the Sterling Subfacility Limit and (y) the
U.K. Borrowing Base less (ii) the Dollar Equivalent of the outstanding principal
balance of the Revolving Credit Advances made to the U.K. Borrowers. No such
Letter of Credit shall have an expiry date that is more than one year following
the date of issuance thereof, unless otherwise determined by Agent, in its sole
discretion (including with respect to customary evergreen provisions), and
neither Agent nor Lenders shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the Commitment Termination
Date.

                    (b) Revolving Credit Advances Automatic; Participations.

                              (i) In the event that Agent or any Lender shall
make any payment on or pursuant to any Letter of Credit Obligation incurred for
the benefit of a U.S. Borrower, regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, such payment
shall then be deemed automatically to constitute a Revolving Credit Advance to
the applicable U.S. Borrower under Section 1.1(a) of the Agreement in Dollars in
an amount equal to the Dollar Equivalent of such payment as of the date thereof,
and each Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement.

B-1

--------------------------------------------------------------------------------



                              (ii) In the event that Agent, any Lender or the
Fronting Lender shall make any payment on or pursuant to any Letter of Credit
Obligation incurred for the benefit of a U.K. Borrower, regardless of whether a
Default or Event of Default has occurred and is continuing and notwithstanding
any Borrower’s failure to satisfy the conditions precedent set forth in Section
2, such payment shall then be deemed automatically to constitute a Revolving
Credit Advance to the applicable U.K. Borrower under Section 1.1(a) of the
Agreement in Sterling in an amount equal to the Sterling Equivalent of such
payment as of the date thereof, and each Sterling Lender and the Fronting Lender
shall be obligated to pay its Pro Rata Share (or, in the case of the Fronting
Lender, the Fronted Percentage) thereof in accordance with the Agreement.

                              (iii) The failure of any Lender or the Fronting
Lender to make available to Agent for Agent’s own account its Pro Rata Share
(or, in the case of the Fronting Lender, the Fronted Percentage) of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Lender or the Fronting Lender of its
obligation hereunder to make available to Agent its Pro Rata Share or the
Fronted Percentage thereof, but neither any Lender nor the Fronting Lender shall
be responsible for the failure of any other Lender or the Fronting Lender to
make available such Person’s share of any such payment.

                              (iv) If it shall be illegal or unlawful for any
U.S. Borrower to incur Revolving Credit Advances as contemplated by paragraph
(b)(i) above because of an Event of Default described in Sections 8.1(g) or (h)
or otherwise or if it shall be illegal or unlawful for any Lender to be deemed
to have assumed a ratable share of the reimbursement obligations owed to an L/C
Issuer, or if the L/C Issuer is a Lender, then (A) immediately and without
further action whatsoever, each Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Lender’s Pro Rata Share
(based on the Commitments) of the Letter of Credit Obligations in respect of all
Letters of Credit then outstanding for the benefit of the U.S. Borrowers and (B)
thereafter, immediately upon issuance of any Letter of Credit for the benefit of
a U.S. Borrower, each Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Lender’s Pro Rata Share
(based on the Commitments) of the Letter of Credit Obligations with respect to
such Letter of Credit on the date of such issuance. Each Lender shall fund its
participation in all payments made under any Letters of Credit issued for the
benefit of a U.S. Borrower, in the same manner as provided in the Agreement with
respect to Dollar Revolving Credit Advances, each of which Dollar Revolving
Credit Advances shall be in an amount equal to the Dollar Equivalent of such
payment as of the date thereof.

                              (v) If it shall be illegal or unlawful for any
U.K. Borrower to incur Revolving Credit Advances as contemplated by paragraph
(b)(ii) above because of an Event of Default described in Sections 8.1(g) or (h)
or otherwise or if it shall be illegal or unlawful for any Lender to be deemed
to have assumed a ratable share of the reimbursement obligations owed to an L/C
Issuer, or if the L/C Issuer is a Lender, then (A) immediately and without
further action whatsoever, each Sterling Lender and the Fronting Lender shall be
deemed to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer, as the case may be) an undivided interest and participation equal to
such Lender’s Pro Rata Share (based on the Commitments) (or, in the case of the
Fronting Lender, equal to the Fronted Percentage) of the Letter of Credit

B-2

--------------------------------------------------------------------------------



Obligations in respect of all Letters of Credit then outstanding for the benefit
of the U.K. Borrowers and (B) thereafter, immediately upon issuance of any
Letter of Credit for the benefit of a U.K. Borrower, each Sterling Lender and
the Fronting Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on the
Commitments) (or, in the case of the Fronting Lender, equal to the Fronted
Percentage) of the Letter of Credit Obligations with respect to such Letter of
Credit on the date of such issuance. Each Sterling Lender and the Fronting
Lender shall fund its participation in all payments made under any Letters of
Credit issued for the benefit of a U.K. Borrower, in the same manner as provided
in the Agreement with respect to Sterling Revolving Credit Advances, each of
which Sterling Revolving Credit Advances shall be in an amount equal to the
Sterling Equivalent of such payment as of the date thereof.

                    (c) Cash Collateral.

                              (i) If Borrowers are required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, each Borrower will pay to Agent for the ratable benefit of itself and
Lenders, with respect to each Letter of Credit outstanding for the benefit of
such Borrower, cash or cash equivalents acceptable to Agent (“Acceptable Cash
Equivalents”) in the currency in which such Letter of Credit is denominated in
an amount equal to 105% of the maximum amount then available to be drawn under
such Letter of Credit. Such funds or Acceptable Cash Equivalents shall be held
by Agent in a cash collateral account (each, a “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent. Each Cash
Collateral Account shall be in the name of the applicable Borrower(s) and shall
be pledged to, and subject to the control of, Agent, on behalf of itself and the
other Secured Parties, in a manner satisfactory to Agent. Each U.S. Borrower
hereby pledges and grants to Agent, on behalf of itself and the other Secured
Parties, a security interest in all such funds and Acceptable Cash Equivalents
held from time to time in any Cash Collateral Account established in the name of
such U.S. Borrower and all proceeds thereof, as security for the payment of all
amounts due in respect of the Letter of Credit Obligations and Secured
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.

                              (ii) If any Letter of Credit Obligations, whether
or not then due and payable, shall for any reason be outstanding on the
Commitment Termination Date, Borrowers shall either (A) provide cash collateral
therefor in the manner described above, or (B) cause all such Letters of Credit
and guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like
tenor, currency and duration (plus thirty (30) additional days) as, and in an
amount equal to 105% of, the aggregate maximum amount then available to be drawn
under, the Letters of Credit to which such outstanding Letter of Credit
Obligations relate and shall be issued by a Person, and shall be subject to such
terms and conditions, as are be satisfactory to Agent in its sole discretion.

                              (iii) From time to time after funds are deposited
in the Cash Collateral Account by any Borrower, whether before or after the
Commitment Termination Date, Agent

B-3

--------------------------------------------------------------------------------



may apply such funds or Acceptable Cash Equivalents then held in the Cash
Collateral Account to the payment of any amounts, and in such order as Agent may
elect, as shall be or shall become due and payable by such Borrower to Agent and
Lenders with respect to such Letter of Credit Obligations of such Borrower and,
upon the satisfaction in full of all Letter of Credit Obligations of such
Borrower, to any other Secured Obligations then due and payable.

                              (iv) No Borrower nor any Person claiming on behalf
of or through any Borrower shall have any right to withdraw any of the funds or
Acceptable Cash Equivalents held in the Cash Collateral Account, except that
upon the termination of all Letter of Credit Obligations and the payment of all
amounts payable by Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Secured
Obligations then due and owing and upon payment in full of such Secured
Obligations, any remaining amount shall be paid to Borrowers or as otherwise
required by law. Interest earned on deposits in the Cash Collateral Account
shall be held as additional collateral.

                    (d) Fees and Expenses. U.S. Borrowers agree to pay to Agent
for the benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder for the benefit of U.S. Borrowers, (i) all costs
and expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each month during which any such Letter of Credit
Obligation shall remain outstanding, a fee in Dollars in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the Dollar
Equivalent of the maximum amount available from time to time to be drawn under
each applicable Letter of Credit. U.K. Borrowers agree to pay to Agent for the
benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder for the benefit of the U.K. Borrowers, (i) all
costs and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any such Letter of
Credit Obligation shall remain outstanding, a fee in Sterling in an amount equal
to the Applicable L/C Margin from time to time in effect multiplied by the
Sterling Equivalent of the maximum amount available from time to time to be
drawn under each applicable Letter of Credit. The foregoing fees (collectively,
the “Letter of Credit Fee”) shall be paid to Agent for the benefit of the
Lenders in arrears, on the first Business Day of each month and on the
Commitment Termination Date. In addition, Borrowers shall pay to any L/C Issuer,
on demand, such fees, charges and expenses of such L/C Issuer in respect of the
issuance, negotiation, acceptance, amendment, transfer and payment of such
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

                    (e) Request for Incurrence of Letter of Credit Obligations.
Borrower Representative shall give Agent at least two (2) Business Days’ prior
written notice requesting the incurrence of any Letter of Credit Obligation. The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit in the form of Exhibit B. Notwithstanding anything contained herein to
the contrary, Letter of Credit applications by Borrower Representative and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower Representative, Agent and the L/C Issuer.

B-4

--------------------------------------------------------------------------------



                    (f) Obligation Absolute. The obligation of Borrowers to
reimburse Agent and Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrowers and
Lenders shall be paid strictly in accordance with the terms hereof under all
circumstances including the following:

                              (i) any lack of validity or enforceability of any
Letter of Credit or the Agreement or the other Loan Documents or any other
agreement;

                              (ii) the existence of any claim, setoff, defense
or other right that any Borrower or any of their respective Affiliates or any
Lender may at any time have against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such transferee may be
acting), Agent, any Lender, or any other Person, whether in connection with the
Agreement, the Letter of Credit, the transactions contemplated herein or therein
or any unrelated transaction (including any underlying transaction between any
Borrower or any of their respective Affiliates and the beneficiary for which the
Letter of Credit was procured);

                              (iii) any draft, demand, certificate or any other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

                              (iv) payment by Agent (except as otherwise
expressly provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;

                              (v) any other circumstance or event whatsoever,
that is similar to any of the foregoing; or

                              (vi) the fact that a Default or an Event of
Default has occurred and is continuing.

                    (g) Indemnification; Nature of Lenders’ Duties.

                              (i) In addition to amounts payable as elsewhere
provided in the Agreement, Borrowers hereby agree to pay and to protect,
indemnify, and save harmless Agent and each Lender from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
that Agent or any Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or guaranty thereof, or
(B) the failure of Agent or any Lender seeking indemnification or of any L/C
Issuer to honor a demand for payment under any Letter of Credit or guaranty
thereof as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority, in
each case other than to the extent solely as a result of the gross negligence or
willful misconduct of Agent or such Lender (as determined by a court of
competent jurisdiction in a final, non-appealable judgment). It is understood
and agreed that, notwithstanding anything to the contrary

B-5

--------------------------------------------------------------------------------



herein, no U.K. Credit Party shall have any obligation hereunder with respect to
any indemnification liabilities that are Obligations of any U.S. Credit Party.

                              (ii) As between Agent and any Lender and
Borrowers, Borrowers assume all risks of the acts and omissions of, or misuse of
any Letter of Credit by beneficiaries, of any Letter of Credit. In furtherance
and not in limitation of the foregoing, to the fullest extent permitted by law,
neither Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to demand payment under such Letter of Credit;
provided, that in the case of any payment by Agent under any Letter of Credit or
guaranty thereof, Agent shall be liable to the extent such payment was made
solely as a result of its gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment) in
determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher; (E)
errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof; (G)
the credit of the proceeds of any drawing under any Letter of Credit or guaranty
thereof; and (H) any consequences arising from causes beyond the control of
Agent or any Lender. None of the above shall affect, impair, or prevent the
vesting of any of Agent’s or any Lender’s rights or powers hereunder or under
the Agreement.

                              (iii) Nothing contained herein shall be deemed to
limit or to expand any waivers, covenants or indemnities made by Borrowers in
favor of any L/C Issuer in any letter of credit application, reimbursement
agreement or similar document, instrument or agreement between or among
Borrowers and such L/C Issuer, including a Master Standby Agreement entered into
with Agent.

B-6

--------------------------------------------------------------------------------



ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

                    Each Sotheby Entity shall, and shall cause its Subsidiaries
to, establish and maintain the Cash Management Systems described below:

                    (a) Within 90 days of the Closing Date (or such later date
as Agent shall consent to in writing) and until the Termination Date, each
Credit Party shall (i) cause each of its Deposit Accounts (other than the
Due-to-Consignor Disbursement Accounts) to be subject to a tri-party blocked
account agreement (each such tri-party blocked account agreement, a “Blocked
Account Agreement”, and each such Deposit Account subject to a Blocked Account
Agreement, a “Blocked Account”) among the financial institution at which such
Deposit Account is maintained (each, a “Relationship Bank”), such Credit Party,
and Agent, for the benefit of itself and the Secured Parties, which Blocked
Account Agreement shall be in form and substance reasonably acceptable to Agent,
and (ii) deposit or cause to be deposited, and cause the other Sotheby Entities
to deposit or cause to be deposited, promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all cash, checks,
drafts or other similar items of payment relating to or constituting Collateral
into one or more Blocked Accounts.

                    (b) Following the occurrence of any Activation Event, Agent
may (and, at the direction of Required Lenders, shall) deliver an Activation
Notice to any or all Relationship Banks with respect to any or all Blocked
Accounts, and each Relationship Bank that has received an Activation Notice
shall be instructed to transfer, on each Business Day, all amounts on deposit in
all applicable Blocked Accounts to one or more accounts specified by Agent (such
accounts, collectively, the “Transfer Account”).

                    (c) Following the transfer of funds to the Transfer Account
on each Business Day pursuant to clause (b) above, Agent shall (unless Agent
decides otherwise in its sole discretion) transfer, on each Business Day, from
the Transfer Account (i) to the applicable Collection Account (or such other
Blocked Account as Agent shall agree), all amounts in the Transfer Account other
than such amounts as may be identified by Agent, in its reasonable estimation,
that represent any portion of the Due-to-Consignor Amount as of such Business
Day, and (ii) to the applicable Due-to-Consignor Disbursement Account, all
amounts in the Transfer Account as may be identified by Agent, in its reasonable
estimation, that represent any portion of the Due-to-Consignor Amount as of such
Business Day.

                    (d) So long as no Default or Event of Default has occurred
and is continuing or Agent shall have otherwise agreed, the Borrowers may amend
Disclosure Schedule (3.19) to add or replace a Relationship Bank or Blocked
Account; provided, that (i) Agent shall have consented in writing in advance to
the opening of such account with the relevant bank and (ii) prior to the time of
the opening of such account, the applicable Borrower and such bank shall have
executed and delivered to Agent a Blocked Account Agreement with respect to such
account.

C-1

--------------------------------------------------------------------------------



                    (e) The Borrowers shall close any of their Blocked Accounts
(and establish replacement accounts in accordance with clause (d) above)
promptly and in any event within thirty (30) days following notice from Agent
that the creditworthiness of any Relationship Bank holding such an account is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts of the Relationship Bank holding such accounts or
Agent’s liability under any Blocked Account Agreement with respect to such
Relationship Bank is no longer acceptable in Agent’s reasonable judgment.

                    (f) The Blocked Accounts shall be cash collateral accounts,
with all cash, checks and other similar items of payment in such accounts
securing payment of some or all of the Loans and other Secured Obligations in
accordance with the applicable Collateral Document, and in which each applicable
Borrower shall have granted a security interest to Agent, on behalf of itself
and the other Secured Parties, pursuant to the applicable Collateral Document.

                    (g) All amounts deposited in any Collection Account shall be
deemed received by Agent in accordance with Section 1.10 and shall be applied
(and allocated) by Agent in accordance with Section 1.11. In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the applicable Collection Account.

                    (h) Each Borrower shall and shall cause its Affiliates,
officers, employees, agents, directors or other Persons acting for or in concert
with such Borrower (each a “Related Person”) to (i) hold in trust for Agent, for
the benefit of itself and the other Secured Parties, all checks, cash and other
items of payment delivered by the applicable Art Loan Debtor (other than
pursuant to the sale of Works of Art securing repayment of such Art Loan) and
received by such Borrower or any such Related Person in respect of any Art Loan
or delivered by the applicable purchaser and received by such Borrower or any
such Related Person in respect of the sale or disposition of any Art Inventory
and (ii) within one (1) Business Day after receipt by such Borrower or any such
Related Person of any such checks, cash or other items of payment, deposit the
same into a Blocked Account of such Borrower. Each Borrower on behalf of itself
and each Related Person thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Art Loans or Art Inventory are
part of the Collateral. Following delivery of an Activation Notice, proceeds of
the sale or other disposition of any Art Loans or Art Inventory shall be
deposited directly to the applicable Blocked Account within two (2) Business
Days after the receipt thereof by any Sotheby Entity.

C-2

--------------------------------------------------------------------------------



ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

See attached.

D-1

--------------------------------------------------------------------------------



ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

                    Borrowers shall deliver or cause to be delivered to Agent or
to Agent and Lenders, as indicated, the following:

                    (a) Monthly Financials. To Agent and Lenders, within thirty
(30) days after the end of each Fiscal Month beginning with the Fiscal Month
ending August 31, 2009 (or within forty-five (45) days (or sixty-five (65) days
for December) after the end of each Fiscal Month ending on or about the last day
of each June, September, December, January and March thereafter), financial
information regarding Borrowers and their Subsidiaries, certified by a Financial
Officer of Borrower Representative, consisting of consolidated (with respect to
Parent and its Subsidiaries) and consolidating (i) unaudited balance sheets as
of the close of such Fiscal Month and the related statements of income and
(consolidated) cash flows (relating solely to depreciation, amortization and
capital expenditures) for that portion of the Fiscal Year ending as of the close
of such Fiscal Month; (ii) unaudited statements of income, if available, on a
consolidated basis for such Fiscal Month, setting forth in comparative form the
figures for the corresponding period in the prior year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); (iii) a
calculation of the Due-to-Consignor Amount as of the last day of that Fiscal
Month, which calculation shall separately identify (A) the aggregate amount of
cash received and held by all Sotheby Entities that is payable to consignors as
of such day as a result of the sale of such consignors’ Works of Art by a
Sotheby Entity, and (B) the aggregate outstanding amount of all principal,
accrued interest, and other related amounts as of such day with respect to any
Art Loans secured by such Works of Art, and (iv) a calculation of the aggregate
unfunded commitment of the Borrowers to make future Art Loans as of the last day
of that Fiscal Month. Such financial information shall be accompanied by the
certification of a Financial Officer of Borrower Representative that (i) such
financial information presents fairly (in the case of the consolidated Financial
Statements with respect to Parent and its Subsidiaries, in accordance with GAAP
(subject to normal year-end adjustments)) the financial position and results of
operations of Borrowers and their Subsidiaries, on a consolidated (with respect
to Parent and its Subsidiaries) and consolidating basis, in each case as at the
end of such Fiscal Month and for that portion of the Fiscal Year then ended and
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.

                    (b) Quarterly Financials. To Agent and Lenders, within
forty-five (45) days after the end of each Fiscal Quarter, consolidated (with
respect to Parent and its Subsidiaries) and consolidating financial information,
certified by a Financial Officer of Borrower Representative, including (i)
unaudited balance sheets as of the close of such Fiscal Quarter and the related
statements of income and (consolidated) cash flow for that portion of the Fiscal
Year ending as of the close of such Fiscal Quarter and (ii) unaudited statements
of income for such Fiscal Quarter, in each case setting forth in comparative
form the figures for the corresponding period

E-1

--------------------------------------------------------------------------------



in the prior year. All such consolidated Financial Statements shall be prepared
in accordance with GAAP (subject to normal year-end adjustments). Such financial
information shall be accompanied by (A) during any Financial Covenant Compliance
Period, a statement substantially in the form of Exhibit C (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with each
of the Financial Covenants that is tested on a quarterly basis and (B) the
certification of a Financial Officer of Borrower Representative that (i) such
financial information presents fairly (in the case of the consolidated Financial
Statements with respect to Parent and its Subsidiaries, in accordance with GAAP
(subject to normal year-end adjustments)) the financial position, results of
operations and statements of cash flows of Borrowers and their Subsidiaries, on
both a consolidated (with respect to Parent and its Subsidiaries) and
consolidating basis, as at the end of such Fiscal Quarter and for that portion
of the Fiscal Year then ended and (ii) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

                    (c) Operating Plan. To Agent and Lenders, as soon as
available, but not later than forty-five (45) days after the end of each Fiscal
Year, an annual operating plan for Parent and its Subsidiaries on a consolidated
basis for the following Fiscal Year, which (i) includes a statement of all of
the material assumptions on which such plan is based, (ii) includes quarterly
balance sheets, income statements and statements of cash flows for the following
year and (iii) integrates sales, gross profits, operating expenses, operating
profit, cash flow projections, U.S. Borrowing Availability and U.K. Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities. The income statements contained in such
annual operating plan shall be approved by the Board of Directors of Parent.

                    (d) Annual Audited Financials. To Agent and Lenders, within
ninety (90) days after the end of each Fiscal Year, audited consolidated (with
respect to Parent and its Subsidiaries) and unaudited consolidating Financial
Statements, consisting of balance sheets, statements of income and
(consolidated) statements of retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent. Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred with
respect to the Financial Covenants (or specifying those Defaults and Events of
Default that they became aware of), it being understood that such audit
examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, and (iii) the certification of a Financial Officer of Borrowers that
(x) such financial information presents fairly (in the case of the consolidated
Financial Statements with respect to Parent and its Subsidiaries, in accordance
with GAAP) the financial position, results of operations and statements of cash
flows of

E-2

--------------------------------------------------------------------------------



Borrowers and their Subsidiaries, on both a consolidated (with respect to Parent
and its Subsidiaries) and consolidating basis, as at the end of such Fiscal Year
and for the period then ended, and (y) there was no Default or Event of Default
in existence as of such time or, if a Default or Event of Default has occurred
and is continuing, describing the nature thereof and all efforts undertaken to
cure such Default or Event of Default.

                    (e) Initial Compliance Certificate. To Agent and Lenders,
within two (2) Business Days of the commencement of any Financial Covenant
Compliance Period, to the extent a Compliance Certificate has not already been
delivered with respect to such Financial Covenant Compliance Period pursuant to
clause (b) above, a Compliance Certificate, certified by a Financial Officer of
Borrower Representative, showing the calculations used in determining compliance
with each of the Financial Covenants that is tested on a quarterly basis.

                    (e) Management Letters. To Agent, within five (5) Business
Days after receipt thereof by Parent, copies of all management letters,
exception reports or similar letters or reports received by Parent from its
independent certified public accountants, except to the extent such accountants
shall restrict the ability of Parent to deliver such documents to Agent.

                    (f) Default Notices. To Agent and Lenders, as soon as
practicable, and in any event within five (5) Business Days after an executive
officer of any Borrower has actual knowledge of the existence of any Default,
Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.

                    (g) Due-to-Consignor Statements. To Agent, (i) on a
bi-weekly basis at any time the Liquidity Amount shall be less than $50,000,000
and (ii) on each Business Day on which a Default or Event of Default has
occurred and is continuing or on which the Liquidity Amount shall be less than
$25,000,000, a statement (such statement, a “Due-to-Consignor Statement”)
certified by a Financial Officer of Borrower Representative, providing a
calculation of the Due-to-Consignor Amount as of the date on which such
statement is delivered, which calculation shall separately identify (i) the
aggregate amount of cash received and held by all Sotheby Entities that is
payable to consignors as of such Business Day as a result of the sale of such
consignors’ Works of Art by a Sotheby Entity, and (ii) the aggregate outstanding
amount of all principal, accrued interest, and other related amounts as of such
Business Day with respect to any Art Loans secured by such Works of Art.

                    (h) SEC Filings and Press Releases. To Agent and Lenders,
promptly upon their becoming available, copies of: (i) all Financial Statements,
reports, notices and proxy statements made publicly available by Parent to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Parent with any securities
exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority in any jurisdiction; and (iii) all press releases
and other statements made available by Parent to the public concerning material
changes or developments in the business of any such Person.

E-3

--------------------------------------------------------------------------------



                    (i) Debt and Equity Notices. To Agent, as soon as
practicable, copies of all material written notices given or received by any
Sotheby Entity or the York Avenue Owner with respect to the Senior Notes, the
Convertible Notes, the Convertible Note Hedge Agreements, the Convertible Note
Warrants, the York Avenue Lease or the York Avenue Loan Agreement, and, within
two (2) Business Days after any Sotheby Entity obtains knowledge of any matured
or unmatured event of default with respect to the Senior Notes, the Convertible
Notes, the Convertible Note Hedge Agreements, the Convertible Note Warrants, the
York Avenue Lease or the York Avenue Loan Agreement, notice of such event of
default.

                    (j) Supplemental Schedules. To Agent, supplemental
disclosures, if any, required by Section 5.6.

                    (k) Litigation. To Agent in writing, as soon as practicable
upon learning thereof, notice of any Litigation commenced or threatened against
any Sotheby Entity that (i) seeks damages in excess of $2,500,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Sotheby Entity or ERISA Affiliate in
connection with any Plan, (iv) alleges criminal misconduct by any Sotheby
Entity, (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Liabilities, (vi) involves any product recall
or (vii) alleges, or seeks remedies in connection with, any violation of any
antitrust law or similar law of any jurisdiction.

                    (l) Insurance Notices. To Agent, disclosure of losses or
casualties required by Section 5.4.

                    (m) Lease Default Notices. To Agent, (i) within two (2)
Business Days after receipt thereof, copies of any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral (including any Work of Art securing repayment of any Art Loan) is
located, and (ii) such other notices or documents as Agent may reasonably
request.

                    (n) Hedging Agreements. To Agent, within five (5) Business
Days after its request therefor, copies of any interest rate, commodity or
currency hedging agreements or amendments thereto entered into by any Sotheby
Entity.

                    (o) U.K. Pension Plans. To Agent in writing, promptly upon
learning thereof, notice of (i) any Litigation commenced or threatened against
any Sotheby Entity in relation to the U.K. Pensions Plans or (ii) any
requirement to materially increase funding levels of the U.K. Pension Plans.

                    (p) Unfunded Commitments. To Agent in writing, promptly upon
the occurrence thereof, (i) any failure by any Sotheby Entity to fund any
unfunded commitment to make future Art Loans upon satisfaction of the conditions
precedent to such funding obligation or (ii) any dispute between any Sotheby
Entity and any Art Loan Debtor regarding the obligation of any Sotheby Entity to
make an Art Loan pursuant to any such unfunded commitment.

                    (q) Other Documents. To Agent and Lenders, such other
financial and other information respecting any Sotheby Entity’s business or
financial condition as Agent or any Lender shall from time to time reasonably
request.

E-4

--------------------------------------------------------------------------------



ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

COLLATERAL REPORTS

                    Borrowers shall deliver or cause to be delivered the
following:

                    (a) To Agent, upon its request, and in any event no less
frequently than fourteen (14) days (or if the 14th day of any Fiscal Month is
not a Business Day, the next succeeding Business Day) after the end of (i) if
the Revolving Loan Outstandings and the outstanding balance of the Swing Line
Loan, in the aggregate, are greater than zero as of the last day of such Fiscal
Month, each Fiscal Month or (ii) otherwise, each Fiscal Quarter, each of the
following reports, each of which shall be prepared by the Borrowers as of the
last day of the immediately preceding Fiscal Month or Fiscal Quarter, as
applicable, or the date two (2) days prior to the date of any such request:

 

 

 

                    (i) a Borrowing Base Certificate, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

 

 

                    (ii) an Art Inventory Report, accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and

 

 

 

                    (iii) an Art Loan Receivables Report, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion.

                    (b) To Agent, in connection with any inspection or audit
pursuant to Section 1.14 of the Agreement and, otherwise, within five (5)
Business Days (or such later date as Agent shall consent to in writing) of its
request:

 

 

 

                    (i) a reconciliation of the Art Inventory Report and Art
Loans Receivables Report to the most recent Borrowing Base Certificate, general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

 

 

                    (ii) a reconciliation of the outstanding Loans as set forth
in the monthly Loan Account statement provided by Agent to each Borrower’s
general ledger and monthly Financial Statements delivered pursuant to Annex E,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

                    (c) To Agent, at the time of delivery of each of the
quarterly Financial Statements delivered pursuant to Annex E, a list of any
applications for the registration of any Patent, Trademark or Copyright filed by
any Sotheby Entity with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in the prior
Fiscal Quarter, except any Trademark registered by a Sotheby Entity at the
direction of the

F-1

--------------------------------------------------------------------------------



purchaser of Sotheby’s International Realty, Inc., a Michigan corporation, as
contemplated by Disclosure Schedule (3.15).

                    (d) Each Borrower, at its own expense, shall deliver to
Agent the results of each physical verification, if any, that such Borrower or
any of its Subsidiaries may in their discretion have made, or caused any other
Person to have made on their behalf, of all or any portion of the Collateral
(including, without limitation, any Works of Art securing repayment of Art Loans
and any Art Inventory) (and, if a Default or an Event of Default has occurred
and is continuing, each Borrower shall, upon the request of Agent, conduct, and
deliver the results of, such physical verifications as Agent may require).

                    (e) Such other reports, statements and reconciliations with
respect to the Borrowing Bases, Collateral or Obligations of any or all of the
Credit Parties as Agent shall from time to time request in its reasonable
discretion.

F-2

--------------------------------------------------------------------------------



ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

                    Borrowers shall not breach or fail to comply with any of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied:

                    (a) Maximum Capital Expenditures. Parent and its
Subsidiaries on a consolidated basis shall not make Capital Expenditures (other
than portions of such Capital Expenditures financed by the Lenders hereunder) in
excess of $17,000,000 during any Fiscal Year; provided that, to the extent that
Parent and its Subsidiaries on a consolidated basis make Capital Expenditures of
less than $17,000,000 during any Fiscal Year (the “Current Fiscal Year”), the
aggregate amount available for Parent and its Subsidiaries to make Capital
Expenditures during the immediately subsequent Fiscal Year pursuant to this
clause (a) shall be increased by an amount equal to the lesser of (i) the excess
of $17,000,000 over the amount of Capital Expenditures made by Parent and its
Subsidiaries on a consolidated basis during the Current Fiscal Year, and (ii)
$8,500,000.

                    (b) Minimum Fixed Charge Coverage Ratio. During each
Financial Covenant Compliance Period, Parent and its Subsidiaries shall have on
a consolidated basis at the end of the most recently ended Fiscal Quarter for
which Financial Statements are required to be delivered to Agent and Lenders
pursuant to Annex E, a Fixed Charge Coverage Ratio for the four Fiscal-Quarter
period then ended of not less than the ratio set forth below opposite such
Fiscal Quarter:

 

 

 

 

 

Fiscal Quarter Ended

 

Minimum Fixed Charge
Coverage Ratio

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

December 31, 2009

 

 

1.00:1.00

 

March 31, 2010

 

 

1.05:1.00

 

Any subsequent Fiscal Quarter

 

 

1.15:1.00

 

G-1

--------------------------------------------------------------------------------



                    (c) Minimum EBITDA. During each Financial Covenant
Compliance Period, Parent and its Subsidiaries shall have on a consolidated
basis at the end of the most recently ended Fiscal Quarter for which Financial
Statements are required to be delivered to Agent and Lenders pursuant to Annex
E, EBITDA for the 12-month period then ended of not less than the amount set
forth below opposite such Fiscal Quarter:

 

 

 

 

 

Fiscal Quarter Ended

 

Minimum EBITDA

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

December 31, 2009

 

 

$60,000,000

 

March 31, 2010

 

 

$65,000,000

 

June 30, 2010

 

 

$75,000,000

 

September 30, 2010

 

 

$75,000,000

 

December 31, 2010

 

 

$80,000,000

 

Any subsequent Fiscal Quarter

 

 

$100,000,000

 

                    Unless otherwise specifically provided herein, any
accounting term used in the Agreement shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing. If any “Accounting
Changes” (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in the Agreement
or any other Loan Document, then Borrowers, Agent and Lenders agree to enter
into negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers’ and their Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders. “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by any Borrower’s
certified public accountants; (iii) purchase accounting adjustments under A.P.B.
16 or 17 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Closing Date (including capitalization of costs and expenses or payment of
pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period. If Agent, Borrowers and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards

G-2

--------------------------------------------------------------------------------



and terms in accordance with the Agreement and the other Loan Documents shall be
prepared, delivered and made without regard to the underlying Accounting Change.
For purposes of Section 8.1, a breach of a Financial Covenant contained in this
Annex G shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the Financial Statements reflecting such breach are delivered to Agent.

G-3

--------------------------------------------------------------------------------



ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

 

 

Dollars

 

--------------------------------------------------------------------------------

 

Name:

General Electric Capital Corporation

Bank:

Deutsche Bank Trust Company Americas

 

New York, New York

ABA #:

021001033

Account #:

50279513

Account Name:

GECC CFS CIF Collection Account

Reference:

CFK 1731 / Sotheby’s Inc.

 

 

Sterling

 

--------------------------------------------------------------------------------

 

Name:

General Electric Capital Corporation

Bank:

Barclays Bank

 

London, England

Account #:

00282596

Reference:

CFK 1731 / Sotheby’s Inc.

H-1

--------------------------------------------------------------------------------



ANNEX I (Section 11.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES

 

 

(A)

If to Agent or GE Capital, at

 

 

 

General Electric Capital Corporation

 

10 Riverview Drive

 

Danbury, CT 06810

 

Attention: Sotheby’s Account Manager

 

Telecopier No.: (203) 749-4307

 

Telephone No.: (203) 749-6231

 

 

 

with a copy to:

 

 

 

General Electric Capital Corporation

 

201 Merritt Seven

 

Norwalk, Connecticut 06856

 

Attention: Corporate Counsel - Commercial Finance

 

Telecopier No.: (203) 229-5810

 

Telephone No.: (203) 956-4379

 

 

(B)

If to any Borrower, to Borrower Representative, at

 

 

 

Sotheby’s

 

1334 York Avenue

 

New York, NY 10021

 

Attention: Chief Financial Officer

 

Telecopier No.: (212) 606-7372

 

Telephone No.: (212) 606-7107

 

 

 

with a copy to:

 

 

 

Sotheby’s

 

1334 York Avenue

 

New York, NY 10021

 

Attention: General Counsel

 

Telecopier No.: (212) 606-7574

 

Telephone No.: (212) 894-1439

I-1

--------------------------------------------------------------------------------



ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT

 

 

 

 

 

Commitment

 

Sterling/Non-Sterling Lender

 

Lender(s)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$50,000,000

 

Sterling Lender

 

General Electric Capital Corporation

$40,000,000

 

Sterling Lender

 

HSBC Bank plc

$10,000,000

 

Sterling Lender

 

HSBC Bank USA, National Association

$25,000,000

 

Sterling Lender

 

JPMorgan Chase Bank, N.A.

$25,000,000

 

Non-Sterling Lender

 

The PrivateBank and Trust Company

$20,000,000

 

Non-Sterling Lender

 

TD Bank, N.A.

$10,000,000

 

Sterling Lender

 

Bank of America, N.A.

$10,000,000

 

Sterling Lender

 

Comerica Bank

$10,000,000

 

Sterling Lender

 

Israel Discount Bank of New York

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$200,000,000

 

 

 

Total

 

 

 

 

 

Swing Line Commitment

 

 

 

Lender

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

$15,000,000

 

 

 

General Electric Capital Corporation

J-1

--------------------------------------------------------------------------------



SCHEDULE 1.5

MANDATORY COST

 

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Sterling
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank. Each reference herein shall, at the option of the
Fronting Lender, include the Fronting Lender.

 

 

2.

On the first day of each LIBOR Period for each Sterling Revolving Credit Advance
(or as soon as possible thereafter) Agent shall calculate, as a percentage rate,
a rate (the “Associated Costs Rate”) for each Sterling Lender, in accordance
with the paragraphs set out below. The Mandatory Cost will be calculated by
Agent as a weighted average of the Sterling Lenders’ Associated Costs Rates
(weighted in proportion to the percentage participation of each Sterling Lender
in the relevant Sterling Revolving Credit Advance) and will be expressed as a
percentage rate per annum.

 

 

3.

The Associated Costs Rate for any Sterling Lender lending from a Facility Office
in a Participating Member State will be the percentage notified by that Sterling
Lender to Agent. This percentage will be certified by that Sterling Lender in
its notice to Agent to be its reasonable determination of the cost (expressed as
a percentage of that Sterling Lender’s participation in all Sterling Revolving
Credit Advances made from that Facility Office) of complying with the minimum
reserve requirements of the European Central Bank in respect of Sterling
Revolving Credit Advances made from that Facility Office.

 

 

4.

The Associated Costs Rate for any Sterling Lender lending from a Facility Office
in the United Kingdom will be calculated by Agent as follows:


 

 

 

 

 

 

AB + C (B – D) + E × 0.01

  per cent. per annum

 

 

--------------------------------------------------------------------------------

 

 

100 – (A + C)

 

 

 

 

Where:

 

 

 

 

A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Sterling Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

 

 

 

B

is the percentage rate of interest (excluding the Applicable Sterling Revolver
LIBOR Margin and the Mandatory Cost and, if the Sterling Revolving Credit
Advance is an Unpaid Sum, the additional rate of interest specified in Section
1.5(d)) payable for the relevant LIBOR Period on the Sterling Revolving Credit
Advance.


--------------------------------------------------------------------------------




 

 

 

 

C

is the percentage (if any) of Eligible Liabilities which that Sterling Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

 

 

 

D

is the percentage rate per annum payable by the Bank of England to Agent on
interest bearing Special Deposits.

 

 

 

 

E

is designed to compensate Sterling Lenders for amounts payable under the Fees
Rules and is calculated by Agent as being the average of the most recent rates
of charge supplied by the Reference Banks to Agent pursuant to paragraph 7 below
and expressed in pounds per £1,000,000.


 

 

5.

For the purposes of this Schedule:


 

 

 

 

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 of the
United Kingdom or (as may be appropriate) by the Bank of England.

 

 

 

 

(b)

“Facility Office” means the office or offices notified by a Sterling Lender to
Agent in writing on or before the date it becomes a Sterling Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

 

 

 

(c)

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervision Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits.

 

 

 

 

(d)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

 

 

 

(e)

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

 

 

 

(f)

“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of HSBC Bank plc and/or such other bank or banks as may be designated by
Agent in its reasonable discretion.

 

 

 

 

(g)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

 

 

 

(h)

“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Sterling Revolving Credit Advance Documents.


 

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A


--------------------------------------------------------------------------------




 

 

 

negative result obtained by subtracting D from B shall be taken as zero. The
resulting figures shall be rounded to four decimal places.

 

 

7.

If requested by Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to Agent, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

 

8.

Each Sterling Lender shall supply any information required by Agent for the
purpose of calculating its Associated Costs Rate. In particular, but without
limitation, each Sterling Lender shall supply the following information on or
prior to the date on which it becomes a Sterling Lender:


 

 

 

 

(a)

the jurisdiction of its Facility Office; and

 

 

 

 

(b)

any other information that Agent may reasonably require for such purpose.

 

 

 

 

Each Sterling Lender shall promptly notify Agent of any change to the
information provided by it pursuant to this paragraph.


 

 

9.

The percentages of each Sterling Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Sterling Lender
notifies Agent to the contrary, each Sterling Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

 

10.

Agent shall have no liability to any person if such determination results in an
Associated Costs Rate which over or under compensates any Sterling Lender and
shall be entitled to assume that the information provided by any Sterling Lender
or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

 

11.

Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Sterling Lenders on the basis of the Associated Costs Rate
for each Sterling Lender based on the information provided by each Sterling
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

 

12.

Any determination by Agent pursuant to this Schedule in relation to a formula,
the Mandatory Cost, an Associated Costs Rate or any amount payable to a Sterling
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

 

13.

Agent may from time to time, after consultation with the Company and the
relevant Sterling Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation


--------------------------------------------------------------------------------




 

 

 

or any requirements from time to time imposed by the Bank of England, the
Financial Services Authority or the European Central Bank (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties.


--------------------------------------------------------------------------------